Exhibit 10.1

 

Published CUSIP NUMBER:                     

 

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

among

 

BOSTON PROPERTIES LIMITED PARTNERSHIP

 

and

 

THE BANKS HEREIN IDENTIFIED

 

and

 

BANK OF AMERICA, N.A.

AS ADMINISTRATIVE AGENT,

SWINGLINE LENDER AND FRONTING BANK

 

JPMORGAN CHASE BANK, N.A.

AS SYNDICATION AGENT

 

and

 

COMMERZBANK AG, KEYBANK NATIONAL ASSOCIATION

and WELLS FARGO BANK NATIONAL ASSOCIATION

 

AS CO-DOCUMENTATION AGENTS

 

with

 

BANC OF AMERICA SECURITIES LLC, AND J.P. MORGAN SECURITIES INC.

ACTING AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

Dated as of May 19, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

§1.

  DEFINITIONS AND RULES OF INTERPRETATION    2    

§1.1.

  Definitions    2    

§1.2.

      Rules of Interpretation    26

§2.

  THE REVOLVING CREDIT FACILITY    27    

§2.1.

      Commitment to Lend    27    

§2.2.

      The Revolving Credit Notes    28    

§2.3.

      Interest on Revolving Credit Loans; Facility Fee    29    

§2.4.

      Requests for Revolving Credit Loans    30    

§2.5.

      Conversion Options    31    

§2.6.

      Funds for Revolving Credit Loans    33    

§2.7.

      Reduction of Commitment    34    

§2.8.

      Swingline Loans    34    

§2.9.

      Bid Rate Advances    36    

§2.10.

      Increases in Total Commitment    40    

§2.11.

      Extension of Revolving Credit Maturity Date    41

§3.

  LETTERS OF CREDIT    41    

§3.1.

      Letter of Credit Commitments    41    

§3.1.1.

      Commitment to Issue Letters of Credit    41    

§3.1.2.

      Letter of Credit Applications    42    

§3.1.3.

      Terms of Letters of Credit    42    

§3.1.4.

      Obligations of Banks with respect to Letters of Credit    42

 

-i-



--------------------------------------------------------------------------------

   

§3.1.5.

       Fronting Bank    43    

§3.2.

       Reimbursement Obligation of the Borrower    43    

§3.3.

       Letter of Credit Payments; Funding of a Loan    44    

§3.4.

       Obligations Absolute    44    

§3.5.

       Reliance by Issuer    45    

§3.6.

       Letter of Credit Fee    45

§4.

   REPAYMENT OF THE REVOLVING CREDIT LOANS    46    

§4.1.

       Maturity    46    

§4.2.

       Optional Repayments of Revolving Credit Loans    46    

§4.3.

       Mandatory Repayment of Loans    47

§5.

   CERTAIN GENERAL PROVISIONS    47    

§5.1.

       Funds for Payments    47    

§5.2.

       Computations    47    

§5.3.

       Inability to Determine Eurodollar Rate    48    

§5.4.

       Illegality    48    

§5.5.

       Additional Costs, Etc.    48    

§5.6.

       Capital Adequacy    50    

§5.7.

       Certificate; Limitations    50    

§5.8.

       Indemnity    51    

§5.9.

       Interest on Overdue Amounts    52

§6.

   RECOURSE OBLIGATIONS    52

§7.

   REPRESENTATIONS AND WARRANTIES    52    

§7.1.

       Authority, Etc.    52    

§7.2.

       Governmental Approvals    54

 

-ii-



--------------------------------------------------------------------------------

   

§7.3.

      Ownership of Assets    54    

§7.4.

      Financial Statements    54    

§7.5.

      No Material Changes, Etc.    55    

§7.6.

      Franchises, Patents, Copyrights, Etc.    55    

§7.7.

      Litigation    55    

§7.8.

      No Materially Adverse Contracts, Etc.    55    

§7.9.

      Compliance With Other Instruments, Laws, Etc.    55    

§7.10.

      Tax Status    56    

§7.11

      No Event of Default    56    

§7.12.

      Investment Company Acts    56    

§7.13.

      Intentionally Deleted    56    

§7.14.

      Intentionally Deleted    56    

§7.15.

      Intentionally Deleted    56    

§7.16.

      Multiemployer Plans; Guaranteed Pension Plans    56    

§7.17.

      Regulations U and X    56    

§7.18.

      Environmental Compliance    57    

§7.19.

      Intentionally Deleted    58    

§7.20.

      Loan Documents    58

§8.

  AFFIRMATIVE COVENANTS OF THE BORROWER AND BPI    58    

§8.1.

      Punctual Payment    59    

§8.2.

      Maintenance of Office    59    

§8.3.

      Records and Accounts    59    

§8.4.

      Financial Statements, Certificates and Information    59    

§8.5.

      Notices    61    

§8.6.

      Existence of Borrower; Maintenance of Properties    62

 

-iii-



--------------------------------------------------------------------------------

   

§8.7.

        Existence of BPI; Maintenance of REIT Status of BPI; Maintenance of
Properties    63    

§8.8.

        Insurance    64    

§8.9.

        Taxes    64    

§8.10.

        Inspection of Properties and Books    64    

§8.11.

        Compliance with Laws, Contracts, Licenses, and Permits    67    

§8.12.

        Use of Proceeds    67    

§8.13.

        Intentionally Deleted    68    

§8.14.

        Solvency    68    

§8.15.

        Further Assurances    68    

§8.16.

        Intentionally Deleted    68    

§8.17.

        Environmental Indemnification    68    

§8.18.

        Response Actions    68    

§8.19.

        Intentionally Deleted    69    

§8.20.

        Employee Benefit Plans    69    

§8.21.

        No Amendments to Certain Documents    69

§9.

   CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND BPI    69    

§9.1.

        Restrictions on Liabilities    70    

§9.2.

        Restrictions on Liens, Etc.    71    

§9.3.

        Restrictions on Investments    73    

§9.4.

        Merger, Consolidation and Disposition of Assets; Assets of BPI    75    

§9.5.

        Compliance with Environmental Laws    76    

§9.6.

        Distributions    76

§10.

   FINANCIAL COVENANTS    76    

§10.1.

        Consolidated Total Indebtedness    76

 

-iv-



--------------------------------------------------------------------------------

   

§10.2.

        Secured Consolidated Total Indebtedness    77    

§10.3.

        Debt Service Coverage    77    

§10.4.

        Unsecured Leverage Ratio    77    

§10.5.

        Net Worth    77    

§10.6.

        Unsecured Interest Coverage    77

§11.

   [RESERVED.]    77

§12.

   CONDITIONS TO THE FIRST ADVANCE    77    

§12.1.

        Loan Documents    77    

§12.2.

        Certified Copies of Organization Documents    78    

§12.3.

        By-laws; Resolutions    78    

§12.4.

        Incumbency Certificate: Authorized Signers    78    

§12.5.

        Intentionally Deleted    78    

§12.6.

        Intentionally Deleted    78    

§12.7.

        Intentionally Deleted    78    

§12.8.

        Opinion of Counsel Concerning Organization and Loan Documents    78    

§12.9.

        [Reserved.]    79    

§12.10.

        Intentionally Deleted    79    

§12.11.

        Intentionally Deleted    79    

§12.12.

        Intentionally Deleted    79    

§12.13.

        Certifications from Government Officials    79    

§12.14.

        [Reserved.]    79    

§12.15.

        Proceedings and Documents    79    

§12.16.

        Fees    79    

§12.17.

        Closing Certificate; Compliance Certificate    79

 

-v-



--------------------------------------------------------------------------------

§13.

   CONDITIONS TO ALL BORROWINGS    79    

§13.1.

        Representations True; No Event of Default; Compliance Certificate    80
   

§13.2.

        No Legal Impediment    80    

§13.3.

        Governmental Regulation    80

§14.

   EVENTS OF DEFAULT; ACCELERATION; ETC.    80    

§14.1.

        Events of Default and Acceleration    80    

§14.2.

        Termination of Commitments    84    

§14.3.

        Remedies    85

§15.

   SETOFF    85

§16.

   THE AGENT    85    

§16.1.

        Authorization    85    

§16.2.

        Employees and Agents    86    

§16.3.

        No Liability    86    

§16.4.

        No Representations    86    

§16.5.

        Payments    86    

§16.6.

        Holders of Revolving Credit Notes    87    

§16.7.

        Indemnity    87    

§16.8.

        Agent as Bank    88    

§16.9.

        Notification of Defaults and Events of Default    88    

§16.10.

        Duties in the Case of Enforcement    88    

§16.11.

        Successor Agent    88    

§16.12.

        Notices    89

§17.

   EXPENSES    89

§18.

   INDEMNIFICATION    90

 

-vi-



--------------------------------------------------------------------------------

§19.

   SURVIVAL OF COVENANTS, ETC.    91

§20.

   ASSIGNMENT; PARTICIPATIONS; ETC.    91    

§20.1.

        Conditions to Assignment by Banks.    91    

§20.2.

        Certain Representations and Warranties; Limitations; Covenants    92    

§20.3.

        Register    93    

§20.4.

        New Notes    93    

§20.5.

        Participations    94    

§20.6.

        Pledge by Lender    94    

§20.7.

        No Assignment by Borrower    94    

§20.8.

        Disclosure    94    

§20.9.

        Syndication    94

§21.

   NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION    94

§22.

   THIRD PARTY RELIANCE    97

§23.

   GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    97

§24.

   HEADINGS    97

§25.

   COUNTERPARTS    97

§26.

   ENTIRE AGREEMENT, ETC.    97

§27.

   WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    98

§28.

   CONSENTS, AMENDMENTS, WAIVERS, ETC.    98

§29.

   SEVERABILITY    100

§30.

   INTEREST RATE LIMITATION    100

§31.

   USA PATRIOT ACT NOTICE    101

 

-vii-



--------------------------------------------------------------------------------

Exhibits to Fourth Amended and Restated Revolving Credit Agreement

 

A

  Form of Revolving Credit Note

A-1

  Form of Swingline Note

B

  Form of Loan Request

C

  Forms of Compliance Certificate

D

  Forms of Competitive Bid Documents

E

  Form of Closing Certificate

F

  Form of Assignment and Assumption Agreement

 

-viii-



--------------------------------------------------------------------------------

Schedules to Fourth Amended and Restated Revolving Credit Agreement

 

Schedule 1

  Banks

Schedule 2

  Existing Letters of Credit

Schedule 4

  CBD Properties

Schedule 7.7

  Litigation

Schedule 7.16

  Employee Benefit Plans

Schedule 8.5(b)

  Environmental Events

Schedule 9.1(e)

  BPI Liabilities

Schedule 9.3

  Investments

Schedule 21

  Notice Addresses

 

-ix-



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of the
19th day of May, 2005 (the “Effective Date”), by and among BOSTON PROPERTIES
LIMITED PARTNERSHIP, a Delaware limited partnership (“BPLP” or the “Borrower”),
having its principal place of business at 111 Huntington Avenue, Boston,
Massachusetts 02199; BANK OF AMERICA, N.A. (“BOA”), having a principal place of
business at 315 Montgomery Street, San Francisco, CA 94104 and the other lending
institutions listed on Schedule 1 hereto or which may become parties hereto
pursuant to §20 (individually, a “Bank” and collectively, the “Banks”); BOA, as
Administrative Agent (“Agent” or “Administrative Agent” herein) for itself and
each other Bank; JPMORGAN CHASE BANK, N.A. (“JPChase”), as Syndication Agent,
and COMMERZBANK AG, KEYBANK NATIONAL ASSOCIATION and WELLS FARGO BANK NATIONAL
ASSOCIATION, as Co-Documentation Agents; and BANC OF AMERICA SECURITIES LLC
(“BAS”) and J.P. MORGAN SECURITIES INC. (“JPM”), as Joint Lead Arrangers and
Joint Bookrunners.

 

RECITALS

 

A. The Borrower, certain of its Subsidiaries and BankBoston, N.A. entered into
that certain Revolving Credit Agreement dated as of June 23, 1997 (as amended,
the “Initial Credit Agreement”) and BankBoston, N.A. acted as agent thereunder.

 

B. The Initial Credit Agreement (i) was amended and restated in its entirety as
of March 31, 1998 pursuant to the Amended and Restated Revolving Credit
Agreement among the Borrower, certain of its Subsidiaries, BankBoston, N.A.,
individually and as managing administrative agent, and certain other financial
institutions, including Fleet National Bank (“Fleet”), and (ii) was further
amended and restated in its entirety again as of March 31, 2000 pursuant to the
Second Amended and Restated Revolving Credit Agreement among the Borrower,
certain of its Subsidiaries, Fleet (as successor to BankBoston, N.A.),
individually and as managing administrative agent, and certain other financial
institutions (such Second Amended and Restated Revolving Credit Agreement, as
amended, the “Second Amended Agreement”).

 

C. Effective March 1, 2000, Fleet was merged into BankBoston, N.A. and
simultaneously therewith, BankBoston, N.A. changed its name to Fleet National
Bank.

 

D. The Second Amended Credit Agreement was further amended and restated in its
entirety as of January 17, 2003, pursuant to a certain Third Amended and
Restated Revolving Credit Agreement among the Borrower, certain of its
Subsidiaries, Fleet, individually and as managing administrative agent and
certain other financial institutions (such Third Amended and Restated Revolving
Credit Agreement, as amended, the “Existing Credit Agreement”).

 

F-1



--------------------------------------------------------------------------------

E. Fleet and BOA are under common ownership and effective June 13, 2005 Fleet
will be merged with BOA and simultaneously therewith, Fleet will change its name
to BOA.

 

F. The Borrower, BOA and the other lenders and agents under the Existing Credit
Agreement desire to amend the Existing Credit Agreement in certain respects as
set forth herein (including, without limitation, to reflect the withdrawal of
certain of the Banks thereunder).

 

G. The Borrower is primarily engaged in the business of owning, purchasing,
developing, constructing, renovating and operating office and industrial
buildings and hotels in the United States.

 

H. Boston Properties, Inc., a Delaware corporation (“BPI”), is the sole general
partner of BPLP, holds in excess of 80% of the partnership interests in BPLP as
of March 31, 2005, and is qualified to elect REIT status for income tax
purposes.

 

I. The Borrower has requested the Banks, and the Banks have agreed, to amend and
restate the existing unsecured revolving credit facility for use by the Borrower
pursuant to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Existing Credit Agreement shall be
amended and restated in its entirety, effective as of the Effective Date, to
read as follows:

 

§1. DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

 

Absolute Rate Auction. With respect to a request by the Borrower for a Bid Rate
Advance, a solicitation in which the Borrower specifies in the Bid Rate Advance
Borrowing Notice that the rates of interest to be offered by the Banks shall be
absolute rates per annum.

 

Accountants. In each case, independent certified public accountants reasonably
acceptable to the Majority Banks. The Banks hereby acknowledge that the
Accountants may include PricewaterhouseCoopers LLP and any other so-called
“big-four” accounting firm.

 

Accounts Payable. See definition of “Consolidated Total Indebtedness”.

 

Accounts Receivable. Collectively, without double-counting, each of the accounts
receivable of the Borrower and its Subsidiaries which (i) arose in the ordinary
course of business of the Borrower or such Subsidiary, (ii) would be classified
under

 

F-2



--------------------------------------------------------------------------------

GAAP as a current asset on the balance sheet of the Borrower or such Subsidiary
and is not more than 60 days past due under the original terms, and (iii) to the
knowledge of the Borrower or such Subsidiary, is the valid and binding
obligation of the account debtor.

 

Affiliate. With reference to any Person, (i) any director or executive officer
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common control of that Person, (iii) any other Person directly or
indirectly holding 10% or more of any class of the capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) of that Person and (iv) any other Person 10% or more of any class of
whose capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person.

 

Agent or Administrative Agent. BOA acting as administrative agent for the Banks,
or any successor agent, as permitted by §16.

 

Agent’s Funding Office. The Agent’s office located at 901 Main Street, Dallas,
Texas 75202 or at such other location as the Agent may designate from time to
time, or the office of any successor Agent permitted under §16.

 

Agreement. This Fourth Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto, as the same may be from time to
time amended and in effect.

 

Agreement of Limited Partnership of BPLP. The Amended and Restated Agreement of
Limited Partnership of BPLP, dated June 23, 1997, among BPI and the limited
partners named therein, as amended through the date hereof and as the same may
be further amended from time to time as permitted by §8.21.

 

Annualized Capital Expenditures. (i) With respect to any Real Estate Assets
other than hotel properties, for any rolling four (4) calendar quarters,
determined as of the last day of a calendar quarter, an amount equal to $.25
multiplied by the total number of square feet of the Real Estate Assets other
than hotel properties, on the last day of such calendar quarter; (ii) with
respect to the Marriott Cambridge Center Hotel in Cambridge, Massachusetts, for
any rolling four (4) calendar quarters, determined as of the last day of a
calendar quarter, an amount equal to six percent (6%) of gross revenues as
determined in accordance with GAAP for such four (4) calendar quarters; (iii)
with respect to the Marriott Long Wharf Hotel in Boston, Massachusetts, for any
rolling four (4) calendar quarters, determined as of the last day of a calendar
quarter, an amount equal to five percent (5%) of gross revenues as determined in
accordance with GAAP for such four (4) calendar quarters; (iv) with respect to
the Cambridge Residence Inn in Cambridge, Massachusetts, for any rolling four
(4) calendar quarters, determined as of the last day of a calendar quarter, an
amount equal to five percent (5%) of gross revenues as determined in accordance
with GAAP for such four (4) calendar quarters; and (v) with respect to the hotel
properties other than the Marriott Long Wharf Hotel, the Marriott Cambridge
Center Hotel and the Cambridge Residence Inn, for any rolling four (4) calendar
quarters,

 

F-3



--------------------------------------------------------------------------------

determined as of the last day of a calendar quarter, an amount equal to the
applicable percentage of gross revenues as determined in accordance with GAAP
for such four (4) calendar quarters, which percentage shall be the percentage
for each such hotel as is to be maintained on the books of the Borrower or in a
separate reserve account for the replacement or repair of such hotel’s
furniture, fixtures and equipment pursuant to (and in no event less than as
required by) the applicable hotel management agreement or franchise agreement
(which such agreement shall be in form and substance customary for a national
hotel franchise).

 

Applicable L/C Percentage. With respect to any Letter of Credit, a per annum
percentage equal to the Applicable Eurodollar Margin in effect on the date on
which such Letter of Credit was issued.

 

Applicable Eurodollar Margin. With respect to Eurodollar Rate Loans, the spread,
expressed in basis points, over the Eurodollar Rate and used in calculating the
interest rate applicable to Eurodollar Rate Loans which spread shall vary from
time to time in relationship to variances in the Debt Ratings as set forth
below. The applicable Debt Ratings and Eurodollar Spreads (bps) for Eurodollar
Rate Loans are as set forth in the following table:

 

S&P

--------------------------------------------------------------------------------

 

Moody’s

--------------------------------------------------------------------------------

 

Eurodollar

Spread (bps)

--------------------------------------------------------------------------------

A-  or above

  A3 or above   50.0

BBB+

  Baa1   55.0

BBB

  Baa2   65.0

BBB-

  Baa3   80.0

Below BBB-  or unrated

  Below Baa3 or unrated   100.0

 

In the event only one of S&P or Moody’s is one of the two Rating Agencies as
required hereunder at the time of reference, the Debt Rating from the other
Rating Agency for purposes of establishing the Eurodollar Spread (bps) shall be
the rating level utilized by such other Rating Agency which corresponds to the
comparable rating levels set forth in the table above. In the event the Debt
Ratings from the Rating Agencies are not equivalent, the Eurodollar Spread (bps)
will be determined (i) based on the higher of the two Debt Ratings if the lower
Debt Rating is no more than one level lower than the higher Debt Rating, and
(ii) based on the level that is one rating level higher than the lower Debt
Rating if the lower Debt Rating is more than one level lower than the higher
Debt Rating. Adjustments in the Eurodollar Spread (bps) for a Eurodollar Rate
Loan based upon a change in a Debt Rating level shall be effective on the first
day following the change in such Debt Rating.

 

The Borrower shall notify the Agent in writing of any change in the Debt Rating
as and when such change occurs.

 

F-4



--------------------------------------------------------------------------------

Applicable Prime Rate Margin. Zero.

 

Approved Condominium Property. A Real Estate Asset which is a condominium unit
and in which a member of the BP Group owns 100% of the interests (including 100%
of the unit owner’s voting rights) in the unit.

 

Arranger. BAS.

 

Assignment and Assumption. See § 20.1.

 

Authorized Officer. For Borrower the person holding the position of Chief
Financial Officer, Treasurer, Vice President-Finance, Senior Vice
President-Finance, Chief Operating Officer, Chief Executive Officer or Chairman,
as certified to Agent by a currently valid incumbency certificate on file with
Agent at the time of the submission of a document to be signed by an Authorized
Officer as required herein.

 

Banks. Collectively, BOA and the other lending institutions listed on Schedule 1
hereto and any other banks which may provide additional commitments and become
parties to this Agreement, and any other Person who becomes an assignee of any
rights of a Bank pursuant to §20 or a Person who acquires all or substantially
all of the stock or assets of a Bank.

 

Bid Rate Advance. A borrowing consisting of simultaneous Bid Rate Loans to the
Borrower from each of the Banks whose offer to make a Bid Rate Loan as part of
such borrowing has been accepted by the Borrower under the applicable auction
bidding procedure described in §2.9.

 

Bid Rate Advance Borrowing Notice. See §2.9(b)(i).

 

Bid Rate Loan. A loan by a Bank to the Borrower as part of a Bid Rate Advance
resulting from the applicable auction bidding procedure described in §2.9.

 

Bid Rate Maximum Amount. At any particular time of reference, an amount equal to
fifty percent (50%) of the Total Commitment then in effect.

 

Bid Rate Notes. The promissory notes substantially in the form of Exhibit D-1
hereto which evidence the Bid Rate Loans.

 

Borrower. See the preamble hereto.

 

Borrower Information. See §8.10(c).

 

BP Group. Collectively, (i) BPLP, (ii) BPI, (iii) the respective Subsidiaries of
BPLP and BPI and (iv) the Partially-Owned Entities.

 

F-5



--------------------------------------------------------------------------------

BPI. Boston Properties, Inc., a Delaware corporation and the sole general
partner of the Borrower.

 

Buildings. Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.

 

Business Day. Any day on which banking institutions in Boston, Massachusetts are
open for the transaction of banking business and, in the case of Eurodollar Rate
Loans, also a day which is a Eurodollar Business Day.

 

Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP or the Code.

 

Capitalization Rate. The Capitalization Rate shall be (i) 8.75% for Real Estate
Assets other than the CBD Properties, and (ii) 7.5% for Real Estate Assets which
are CBD Properties.

 

Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.

 

CBD Properties. Each of the Real Estate Assets listed on Schedule 4 and each
other Real Estate Asset which is designated by the Agent and the Borrower as a
CBD Property from time to time.

 

CERCLA. See §7.18.

 

Closing Date. The Effective Date.

 

Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.

 

Completed Loan Request. A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.4.

 

Compliance Certificate. As required in this Agreement the respective Compliance
Certificates in the forms set forth in Exhibit C.

 

Commitment. With respect to each Bank, the amount set forth from time to time on
Schedule 1 hereto as the amount of such Bank’s Commitment to make Revolving
Credit Loans to, and to participate in the issuance, extension and renewal of
Letters of Credit for the account of, the Borrower as such Schedule 1 may be
amended from time to time in accordance with the terms of this Agreement.

 

F-6



--------------------------------------------------------------------------------

Commitment Percentage. With respect to each Bank, the percentage set forth on
Schedule 1 hereto as such Bank’s percentage of the Total Commitment, as such
Schedule 1 may be amended from time to time in accordance with the terms of this
Agreement.

 

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
or BPI and its Subsidiaries (as the case may be), consolidated in accordance
with GAAP in accordance with the terms of this Agreement.

 

Consolidated EBITDA. In relation to the Borrower and its Subsidiaries for any
fiscal quarter, an amount equal to, without double-counting, the net income or
loss of the Borrower and its Subsidiaries determined in accordance with GAAP
(before minority interests and excluding the adjustment for so-called
“straight-line rent accounting” and adjustments for Financial Accounting
Standards Board Statement No. 141, so-called “fair value lease accounting”) for
such quarter, plus (x) the following to the extent deducted in computing such
Consolidated net income for such quarter: (i) Consolidated Total Interest
Expense for such quarter, (ii) real estate depreciation, amortization and
extraordinary items for such quarter, and (iii) other non-cash charges for such
quarter; and minus (y) (i) all gains (or plus all losses) attributable to the
sale or other disposition of assets or debt restructurings in such quarter, in
each case (i.e., (x) and (y)(i) hereof) adjusted to include the Borrower’s or
any Subsidiary’s pro rata share of EBITDA from any Partially-Owned Entity in
such quarter, based on its percentage ownership interest in such Partially-Owned
Entity (or such other amount to which the Borrower or such Subsidiary is
entitled or for which the Borrower or such Subsidiary is obligated based on an
arm’s length agreement), and (ii) for the purposes of calculating Consolidated
Total Adjusted Asset Value only, all interest income of the Borrower and its
Subsidiaries received in connection with any Mortgages. In determining
Consolidated EBITDA for the purposes of calculating Fair Market Value of Real
Estate Assets and Consolidated Total Adjusted Asset Value only, any and all
income of the Borrower and its Subsidiaries received from any Real Estate Asset
that is included in such calculations at its cost basis value shall be excluded.

 

Consolidated Fixed Charges. For any fiscal quarter, an amount equal to (i)
Consolidated Total Interest Expense for such quarter plus (ii) the aggregate
amount of scheduled principal payments of Indebtedness (excluding optional
prepayments, balloon payments at maturity and any mid-term balloon payments of
principal with respect to Indebtedness otherwise requiring equal periodic
amortization payments of principal and interest over the term of such
Indebtedness (and any balloon payments at maturity with respect to such
Indebtedness)) required to be made during such quarter by the Borrower and its
Subsidiaries on a Consolidated basis plus (iii) the aggregate amount of
capitalized interest required in accordance with GAAP to be paid or accrued
during such quarter by the Borrower and its Subsidiaries plus (iv) Annualized
Capital Expenditures applicable to such quarter divided by 4 plus (v) the
regularly scheduled and recurring periodic dividends and distributions, if any,
paid or required to be paid during such quarter on the Preferred Equity of the
Borrower, BPI or any of their respective Subsidiaries.

 

F-7



--------------------------------------------------------------------------------

Consolidated Net Worth. As of any date of determination, an amount equal to the
Consolidated net worth of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.

 

Consolidated Total Adjusted Asset Value. As of any date of determination and
without double counting, an amount equal to the sum of (i) the Fair Market Value
of Real Estate Assets as of such date, plus (ii) 100% of the value of
Unrestricted Cash and Cash Equivalents on such date, plus (iii) 100% of the
Development Costs incurred and paid to date by the Borrower with respect to any
Real Estate Assets which are Real Estate Assets Under Development on such date,
plus (iv) prepaid expenses and escrowed cash funds owned by Borrower such as
deposits made by Borrower under sales agreements, plus (v) with respect to each
Mortgage and/or Mezzanine Loan, the lesser of (y) the aggregate amount of
principal under such Mortgage and/or Mezzanine Loan that will be due and payable
to the Borrower or its Subsidiaries (to the extent of Borrower’s direct or
indirect interest therein) and (z) the purchase price paid by the Borrower or
one of its Subsidiaries to acquire such Mortgage and/or Mezzanine Loan, plus
(vi) Accounts Receivable as of such date, plus (vii) 100% of the value
(determined on the so-called mark-to-market basis) of the Marketable Securities
owned by the Borrower or its Subsidiaries on such date, provided that such
Marketable Securities must not be subject to any lock-up or other transfer
restrictions, plus (vii) the book value of land owned by the Borrower, as
evidenced by the Borrower’s balance sheet delivered to the Agent.
Notwithstanding the foregoing, at any time at which the value determined
pursuant to clause (v) of the preceding sentence equals or exceeds 10% of the
total Fair Market Value of Real Estate Assets at such time, then upon the
occurrence of an event of default under any Mortgage, the portion of the value
of such defaulted Mortgage which is in excess of 10% of the total Fair Market
Value of Real Estate Assets at such time (“Excess Value”) shall be reduced to
seventy-five percent (75%) of the Excess Value as determined in this
subparagraph (v) until the earlier to occur of (a) the event of default under
the Mortgage is cured in a commercially reasonable manner and (b) one hundred
eighty (180) days after the occurrence of the event of default; thereafter, if
the event of default under the defaulted Mortgage has not been cured in a
commercially reasonable manner, the portion of the value of the defaulted
Mortgage which is in excess of 10% of the total Fair Market Value of Real Estate
Assets at such time shall be reduced to fifty percent (50%) of the Excess Value
as determined as set forth above until the earlier to occur of (a) the event of
default under the Mortgage is cured in a commercially reasonable manner and (b)
eighteen (18) months after the occurrence of the event of default; thereafter,
if the event of default under the defaulted Mortgage has not been cured in a
commercially reasonable manner, the portion of the value of the defaulted
Mortgage which is in excess of 10% of the total Fair Market Value of Real Estate
Assets at such time shall be reduced to zero.

 

Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means for the Borrower and its Subsidiaries, the sum of
(without double-counting) but subject to the limitations set forth below, (i)
all Accounts Payable on such date, (ii) all Indebtedness outstanding on such
date, and (iii) all Letters of Credit outstanding on such date, in each case
whether Recourse, Without Recourse or

 

F-8



--------------------------------------------------------------------------------

contingent, provided, however, that amounts not drawn under the Revolving Credit
Loans or any other Indebtedness on such date shall not be included in
calculating Consolidated Total Indebtedness, and provided, further, that
(without double-counting), (x) each of the following shall be included in
Consolidated Total Indebtedness: (a) all amounts of guarantees, indemnities for
borrowed money, stop-loss agreements and the like provided by the Borrower or
any of its Subsidiaries, in each case in connection with and guarantying
repayment of amounts outstanding under any other Indebtedness; (b) all amounts
for which a letter of credit has been issued for the account of the Borrower or
any of its Subsidiaries; (c) all amounts of bonds posted by the Borrower or any
of its Subsidiaries guaranteeing performance or payment obligations; and (d) all
liabilities of the Borrower or any of its Subsidiaries as partners, members or
the like for liabilities (whether such liabilities are Recourse, Without
Recourse or contingent obligations of the applicable partnership or other
Person) of partnerships or other Persons in which any of them have an equity
interest, which liabilities are for borrowed money or any of the matters listed
in clauses (a), (b) or (c), and (y) each of the following shall be excluded from
Consolidated Total Indebtedness: (a) defeased Indebtedness of the Borrower and
its Subsidiaries; and (b) Indebtedness of the Borrower and its Subsidiaries
secured by Unrestricted Cash and Cash Equivalents (it being agreed that, for
this purpose, a lien on such Unrestricted Cash or Cash Equivalents in favor of
the Person holding such Indebtedness shall not be deemed a “Lien” for purposes
of the definition of Unrestricted Cash and Cash Equivalents). Notwithstanding
the foregoing (without double counting), with respect to any Partially-Owned
Entity, (x) to the extent that the Borrower or any Subsidiary or such
Partially-Owned Entity is providing a completion guaranty in connection with a
construction loan entered into by a Partially-Owned Entity, Consolidated Total
Indebtedness shall only include the Borrower’s or such Subsidiary’s pro rata
liability under the Indebtedness relating to such completion guaranty (or, if
greater, but without double-counting, the Borrower’s or such Subsidiary’s
liability under such completion guaranty (it being agreed that to the extent
that the liability of the Borrower or its Subsidiaries under such completion
guaranty would not constitute a liability (contingent or otherwise) under GAAP,
such liability will not be included in Consolidated Total Indebtedness)) and (y)
in connection with the liabilities described in clauses (a) and (d) above, the
Borrower shall be required to include in Consolidated Total Indebtedness the
portion of the liabilities of such Partially-Owned Entity which are attributable
to the Borrower’s or such Subsidiary’s percentage equity interest in such
Partially-Owned Entity or such other amount (if greater) of such liabilities for
which the Borrower or its Subsidiaries are, or have agreed to be, liable by way
of guaranty, indemnity for borrowed money, stop-loss agreement or the like
(excluding liability under completion guaranties, which shall be included as and
to the extent set forth in clause (x) of this sentence)), it being agreed that
Indebtedness of a Partially-Owned Entity shall not be excluded from Consolidated
Total Indebtedness by virtue of the liability of such Partially-Owned Entity
being Without Recourse. For purposes hereof, (i) the value of Accounts Payable
shall be determined in accordance with GAAP, (ii) the amount of borrowed money
shall equal the sum of (1) the amount of borrowed money as determined in
accordance with GAAP plus (2) the amount of those contingent liabilities for
borrowed money set forth in subsections (a) through (d) above, but shall exclude
any adjustment for so-called “straight-line interest accounting” or the
“constant yield to maturity method” required under GAAP and (iii) in no event
shall tenant security deposits be included in the calculation of Consolidated
Total Indebtedness.

 

F-9



--------------------------------------------------------------------------------

Consolidated Total Interest Expense. For any fiscal quarter, the aggregate
amount of interest required in accordance with GAAP to be paid or accrued (but
excluding interest funded from the proceeds of any loan), without
double-counting, by the Borrower and its Subsidiaries during such quarter on:
(i) all Indebtedness of the Borrower and its Subsidiaries (including the Loans
and including original issue discount and amortization of prepaid interest, if
any), (ii) all amounts available for borrowing, or for drawing under letters of
credit, if any, issued for the account of the Borrower or any of its
Subsidiaries, but only if such interest was or is required to be reflected as an
item of expense, and (iii) all commitment fees, agency fees, facility fees,
balance deficiency fees and similar fees and expenses in connection with the
borrowing of money.

 

Consolidated Unencumbered Asset Value. The sum of (i) the Fair Market Value of
Real Estate Assets as it relates to Unencumbered Assets owned by Borrower, any
of its Subsidiaries or any Partially-Owned Entity, plus (ii) Unrestricted Cash
and Cash Equivalents, plus (iii) Marketable Securities (meeting the rating
requirement for this definition set forth in the definition of Marketable
Securities), plus, (iv) as valued by their respective book values determined in
accordance with GAAP so long as the same are not encumbered by Liens other than
Permitted Liens, unimproved land, construction-in-progress and Mortgage and
Mezzanine Loan receivables owned by Borrower or any of its Subsidiaries. In the
event Times Square Tower becomes an Unencumbered Asset, it shall be valued at
Borrower’s option, either at cost or appraised value (rather than at Fair Market
Value) for up to 18 months from the Closing Date to allow existing free rents to
burn-off. However, the sum of the items included in clause (iv) above may not
exceed 15% of Consolidated Unencumbered Asset Value and, in any event, no more
than 20% of Consolidated Unencumbered Asset Value may come from assets owned by
Subsidiaries and/or Partially-Owned Entities which are not Wholly-owned
Subsidiaries. Further, no Unencumbered Asset owned by an entity other than the
Borrower shall be included in the calculation of Consolidated Unencumbered Asset
Value if such entity is an obligor or guarantor in respect of any Indebtedness,
whether secured or unsecured.

 

As used in this definition, at any time of determination, the term
“Partially-Owned Entity” shall refer to a Partially-Owned Entity wherein
Borrower or a Wholly-Owned Subsidiary has control, in such Partially-Owned
Entity’s constituent documents, to cause or prevent sales, refinancings or other
dispositions of such entity’s Real Estate Assets or to trigger “buy/sale” rights
in connection therewith.

 

Consolidated Unencumbered Interest Expense. That portion of Consolidated Total
Interest Expense attributable to Unsecured Consolidated Total Indebtedness.

 

Consolidated Unencumbered NOI. The sum of (i) that portion of Net Operating
Income derived from Unencumbered Assets less Annualized Capital Expenditures
attributable to such Unencumbered Assets and (ii) interest payments received
from Mortgages and Mezzanine Loans which are not encumbered by Liens in respect
of borrowed money.

 

F-10



--------------------------------------------------------------------------------

Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.5.

 

Debt Rating. The credit rating(s) assigned by the Rating Agencies to BPLP’s
senior, long-term unsecured debt.

 

Default. When used with reference to this Agreement or any other Loan Document,
an event or condition specified in §14.1 that, but for the requirement that time
elapse or notice be given, or both, would constitute an Event of Default.

 

Delinquent Bank. See § 16.5 (c).

 

Development Costs. Construction, development and/or acquisition costs relating
to a Real Estate Asset Under Development, provided that for Real Estate Assets
Under Development owned by any Partially-Owned Entity, the Development Costs of
such Real Estate Asset Under Development shall only be the Borrower’s pro-rata
share of the Development Costs of such Real Estate Asset Under Development
(based on the greater of (x) the Borrower’s percentage equity interest in such
Partially-Owned Entity or (y) the Borrower’s obligation to provide funds to such
Partially-Owned Entity).

 

Distribution. With respect to:

 

(i) the Borrower, any distribution of cash or other cash equivalent, directly or
indirectly, to the partners of the Borrower; or any other distribution on or in
respect of any partnership interests of the Borrower; and

 

(ii) BPI, the declaration or payment of any dividend on or in respect of any
shares of any class of capital stock of BPI, other than dividends payable solely
in shares of common stock by BPI; the purchase, redemption, or other retirement
of any shares of any class of capital stock of BPI, directly or indirectly
through a Subsidiary of BPI or otherwise; the return of capital by BPI to its
shareholders as such; or any other distribution on or in respect of any shares
of any class of capital stock of BPI.

 

Dollars or $. Lawful currency of the United States of America.

 

Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with §2.5.

 

F-11



--------------------------------------------------------------------------------

Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000; (b) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having a net worth of at least $100,000,000, calculated in
accordance with GAAP; and (c) a commercial bank (or similar financial
institution) organized under the laws of any other country (including the
central bank of such country) which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having total assets in excess of $1,000,000,000, provided that such
bank (or similar financial institution) is acting through a branch or agency
located in the United States of America.

 

Embarcadero Center Property. Collectively, the properties located in the
financial district of San Francisco, California, and consisting of One
Embarcadero Center, Two Embarcadero Center, Three Embarcadero Center, Four
Embarcadero Center, Embarcadero Center West and the Federal Reserve Building.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

 

Environmental Laws. See §7.18(a).

 

Environmental Reports. See §7.18

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Rate Loan,
the maximum rate (expressed as a decimal, carried out to five decimal places) at
which any Bank subject thereto would be required to maintain reserves under
Regulation D of the Board of Governors of the Federal Reserve System (or any
successor or similar regulations relating to such reserve requirements) against
“Eurocurrency Liabilities” (as that term is used in said Regulation D), if such
liabilities were outstanding. The Eurocurrency Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurocurrency
Reserve Rate.

 

Eurodollar Breakage Costs. With respect to any Eurodollar Rate Loan to be
prepaid prior to the end of the applicable Interest Period or not borrowed,
converted or

 

F-12



--------------------------------------------------------------------------------

continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount determined respectively by each Bank with
regard to its Commitment Percentage of the principal amount of such Eurodollar
Rate Loan (a “Bank’s Eurodollar Principal”) in the following manner:

 

(i) First, each Bank shall determine the amount by which (a) the total amount of
interest which would have otherwise accrued hereunder on each installment of
such Bank’s Eurodollar Principal prepaid or not so drawn, during the period
beginning on the date of such prepayment or failure to draw and ending on the
last day of the applicable Eurodollar Rate Loan Interest Period (the
“Reemployment Period”), exceeds (b) the total amount of interest which would
accrue, during the Reemployment Period, on any readily marketable bond or other
obligation of the United States of America designated, respectively, by such
Bank in its sole discretion at or about the time of such payment, such bond or
other obligation of the United States of America to be in an amount equal (as
nearly as may be) to the amount of such Bank’s Eurodollar Principal so paid or
not drawn after elected and to have maturity at the end of the Reemployment
Period, and the interest to accrue thereon to take account of amortization of
any discount from par or accretion of premium above par at which the same is
selling at the time of designation. Each such amount is hereinafter referred to
as an “Installment Amount”.

 

(ii) Second, each Installment Amount shall be treated as payable on the last day
of the Eurodollar Rate Loan Interest Period which would have been applicable had
such Bank’s Eurodollar Principal not been prepaid or not drawn.

 

(iii) Third, the amount to be paid on each such date shall be the present value
of the Installment Amount determined by discounting the amount thereof from the
date on which such Installment Amount is to be treated as payable, at the same
yield to maturity as that payable upon the bond or other obligation of the
United States of America designated as aforesaid by such respective Bank.

 

(iv) Fourth, the Agent shall be provided notice by each Bank of the amount of
Eurodollar Breakage Costs as determined by each Bank, respectively, as
aforesaid, and, promptly upon receipt of such notice, Agent shall provide notice
thereof to Borrower.

 

In calculating Eurodollar Breakage Costs each Bank shall be deemed to have
funded such Bank’s Eurodollar Principal by a matching deposit or other borrowing
in London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Bank’s Eurodollar Principal was in fact
so funded.

 

F-13



--------------------------------------------------------------------------------

Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Agent in its sole
discretion acting in good faith.

 

Eurodollar Rate. For any Interest Period with respect to a Eurodollar Rate Loan,
(a) the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Eurodollar Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or if such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by BOA and
with a term equivalent to such Interest Period would be offered by BOA’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Eurodollar Business Days prior to
the commencement of such Interest Period; divided by (b) a number equal to 1.00
minus the Eurocurrency Reserve Rate.

 

Eurodollar Rate Loan(s). Loans bearing interest calculated by reference to the
Eurodollar Rate.

 

Event of Default. See §14.1.

 

Excess Value. See definition of “Consolidated Total Adjusted Asset Value”.

 

Existing Letters of Credit. The letters of credit issued by Fleet under the
Existing Credit Agreement and listed in Schedule 2 annexed hereto.

 

Extension. See §2.11.

 

Extension Fee. See §2.11.

 

Facility Fee. See §2.3(d).

 

F-14



--------------------------------------------------------------------------------

Fair Market Value of Real Estate Assets. As of any date of determination, the
sum of (A) with respect to Real Estate Assets other than hotel properties, an
amount equal to (i)(x) Consolidated EBITDA for the most recent one (1) complete
fiscal quarter, minus (y) $.0625 multiplied by the aggregate square footage of
all Real Estate Assets other than hotel properties at such date; multiplied by
(ii) 4; with the product being divided by (iii) the applicable Capitalization
Rate, plus (B) with respect to Real Estate Assets which are hotel properties, an
amount equal to (i)(x) Consolidated EBITDA for the most recent four (4)
consecutive complete fiscal quarters, minus (y) the respective Annualized
Capital Expenditure for each of the hotel properties; divided by (ii) the
applicable Capitalization Rate. Notwithstanding the foregoing, (a) with respect
to a Real Estate Asset that was a Real Estate Asset Under Development and for
which the Borrower has received a certificate of occupancy or such Real Estate
Asset may otherwise be lawfully occupied for its intended use, the Borrower may
calculate the Fair Market Value of Real Estate Assets of such Real Estate Asset
either in the manner set forth in this definition above or at the cost basis
value for a period of twelve months after the issuance of the certificate of
occupancy or such Real Estate Asset may otherwise be lawfully occupied for its
intended use, and (b) with respect to a Real Estate Asset (not a Real Estate
Asset Under Development) acquired by the Borrower after the date hereof, the
Borrower may calculate the Fair Market Value of Real Estate Assets of such Real
Estate Asset either in the manner set forth in this definition above or at the
cost basis value for a period of twelve months after the date of acquisition by
the Borrower.

 

Federal Funds Rate. See definition of “Prime Rate”.

 

Financial Statement Date. December 31, 2004.

 

Fitch. Fitch, Inc., and its successors.

 

Fronting Bank. BOA or such other Bank as the Borrower may identify in accordance
with § 3.1.5; provided the Fronting Bank for the Existing Letters of Credit
shall be Fleet until Fleet is merged into BOA after which BOA will be the
Fronting Bank with respect to the Existing Letters of Credit.

 

GAAP. Generally accepted accounting principles in the United States of America,
consistently applied.

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or BPI, as the case
may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.

 

Hazardous Substances. See §7.18(b).

 

Increase. See §2.10.

 

F-15



--------------------------------------------------------------------------------

Increase Conditions. The satisfaction of each of the following:

 

  (a) no Default or Event of Default shall have occurred and be continuing (both
before and after giving effect to the Increase) and all representations and
warranties contained in the Loan Documents shall be true and correct as of the
effective date of the Increase (except (i) to the extent of changes resulting
from transactions contemplated or not prohibited by this Agreement or the other
Loan Documents and changes occurring in the ordinary course of business, (ii) to
the extent that such representations and warranties relate expressly to an
earlier date and (iii) to the extent otherwise represented by the Borrower with
respect to the representation set forth in §7.10);

 

  (b) the Increase shall be extended on the same terms and conditions applicable
to the other Loans;

 

  (c) to the extent any portion of the Increase is committed to by a third party
financial institution or institutions not already a Bank hereunder, such
financial institution shall be approved by the Agent (such approval not to be
unreasonably withheld or delayed) and each such financial institution shall have
signed a counterpart signature page becoming a party to this Agreement and a
“Bank” hereunder; and

 

  (d) Borrower shall have paid to Agent for the account of the Banks
participating in the Increase such upfront, commitment or additional facility
fees as such Banks and Borrower mutually shall agree upon on account of the
Increase.

 

Indebtedness. All of the following obligations without duplication: (a) the
Obligations to the extent outstanding from time to time; (b) all debt and
similar monetary obligations for borrowed money, whether direct or indirect; (c)
all other liabilities for borrowed money secured by any Lien existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (d) reimbursement obligations for letters of
credit; and (e) all guarantees, endorsements and other contingent obligations
for or in connection with borrowed money whether direct or indirect in respect
of indebtedness or obligations of others.

 

Indexed Rate Auction. With respect to a request by the Borrower for a Bid Rate
Advance, a solicitation in which the Borrower specifies in the Bid Rate Advance
Borrowing Notice that the rates of interest to be offered by the Banks shall be
rates per annum greater or less than the Eurodollar Rate plus the Applicable
Eurodollar Margin.

 

Initial Financial Statements. See § 7.4.

 

F-16



--------------------------------------------------------------------------------

Interest Payment Date. As to any Prime Rate Loan, the last day of any calendar
month in which such Loan is outstanding. As to any Eurodollar Rate Loan, the
last day of the applicable Interest Period and when such Loan is due, and if
such Interest Period is longer than three months, at intervals of three months
after the first day thereof. As to any Swingline Loan, the day such Swingline
Loan is due.

 

Interest Period. With respect to each Revolving Credit Loan, but without
duplication of any other Interest Period, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
following periods (as selected by the Borrower in a Completed Loan Request): (i)
for any Prime Rate Loan, the calendar month in which such Prime Rate Loan is
made (whether by borrowing or by conversion from a Eurodollar Rate Loan), and
(ii) for any Eurodollar Rate Loan, 1, 2, 3, 4 or 6 months (or any period less
than 1 month, if available from all Banks); and (b) thereafter, each period
commencing at the end of the last day of the immediately preceding Interest
Period applicable to such Revolving Credit Loan and ending on the last day of
the applicable period set forth in (a)(i) and (ii) above (as selected by the
Borrower in a Conversion Request); provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(A) if any Interest Period with respect to a Prime Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

 

(B) if any Interest Period with respect to a Eurodollar Rate Loan would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(C) if the Borrower shall fail to give notice of conversion or continuation of a
Revolving Credit Loan as provided in §2.5, the Borrower shall be deemed to have
requested, as applicable, a continuation of an affected Eurodollar Rate Loan
with, or a conversion of an affected Prime Rate Loan to a Eurodollar Rate Loan
with, a 1 month Interest Period commencing on the last day of the then current
Interest Period with respect thereto;

 

(D) any Interest Period relating to any Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to subparagraph (E) below, end on the last Business Day
of a calendar month; and

 

(E) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date.

 

F-17



--------------------------------------------------------------------------------

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests or for the acquisition of Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person; (ii) in connection with Real Estate Assets Under Development; and (iii)
for the acquisition of any other obligations of any Person. In determining the
aggregate amount of Investments outstanding at any particular time: (a) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

 

ISP. With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law and Practice (or
such later version thereof as may be in effect at the time of issuance).

 

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Buildings or on the Real Estate
Assets by Persons other than BPI, the Borrower, their Subsidiaries or any
Partially-Owned Entity.

 

Letter of Credit. See §3.1.1.

 

Letter of Credit Application. See §3.1.1.

 

Letter of Credit Fee. See §3.6.

 

Letter of Credit Participation. See §3.1.4.

 

Liabilities. All obligations, contingent and otherwise, that in accordance with
GAAP should be classified upon the obligor’s balance sheet as liabilities, or to
which reference should be made by footnotes thereto, including in any event and
whether or not so classified: (a) all debt and similar monetary obligations,
whether direct or indirect, including, without limitation, all Indebtedness; (b)
all liabilities secured by any mortgage, pledge, security interest, lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
and (c) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, and the obligations to
reimburse the issuer in respect of any letters of credit.

 

F-18



--------------------------------------------------------------------------------

Lien. See §9.2.

 

Loan Documents. Collectively, this Agreement, the Letter of Credit Applications,
the Letters of Credit, the Notes and any and all other agreements, instruments,
documents or certificates now or hereafter evidencing or otherwise relating to
the Loans and executed and delivered by or on behalf of the Borrower or its
Subsidiaries or BPI or its Subsidiaries in connection with or in any way
relating to the Loans or the transactions contemplated by this Agreement, and
all schedules, exhibits and annexes hereto or thereto, as any of the same may
from time to time be amended and in effect.

 

Loans. The Revolving Credit Loans, the Swingline Loans and the Bid Rate Loans.

 

Majority Banks. As of any date, the Banks whose aggregate Commitments constitute
at least fifty-one percent (51%) of the Total Commitment (or, if the Commitments
have been terminated, the Banks whose aggregate Commitments, immediately prior
to such termination, constituted at least fifty-one percent (51%) of the Total
Commitment).

 

Marketable Securities. As of any date, (i) the securities owned by the Borrower
or any of its Subsidiaries which are publicly traded on a nationally-recognized
exchange or in the over-the-counter markets, (ii) commercial paper which meets
the requirements under §9.3(c) hereof and (iii) mutual funds or (iv) other
Investments which, when used in the definition of Consolidated Total Adjusted
Asset Value, are rated by S&P as BBB or better or by Moody’s as Baa2 or better
and, when used in the definition of Consolidated Unencumbered Asset Value, are
rated by S&P as A- or better or by Moody’s as A3 or better.

 

Maturity Date. October 30, 2007, or such earlier date (or later date pursuant to
§2.11) on which the Revolving Credit Loans shall become due and payable pursuant
to the terms hereof. The Maturity Date may be extended to October 30, 2008 in
accordance with the terms of §2.11.

 

Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such maximum aggregate
amount may be reduced from time to time pursuant to the terms of the Letters of
Credit. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

F-19



--------------------------------------------------------------------------------

Mezzanine Loan. Mezzanine and other secured or unsecured debt (as and to the
extent the same does not constitute a Mortgage hereunder) in which Borrower (or
the obligor of such debt) holds a direct or indirect interest in real estate.

 

Minimum Commitment. With reference to the Bank serving as the Agent, a
Commitment equal to an amount which is greater than or equal to the Commitment
of any other Bank, but not, in any event, less than $60,000,000 on and as of the
date of this Agreement.

 

Moody’s. Moody’s Investors Service, Inc., and its successors.

 

Mortgages. Mortgage debt instruments, in which the Borrower (or the mortgagor
under such mortgage debt instruments) holds a direct or indirect interest with
respect to real estate.

 

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any Guarantor as the case may be
or any ERISA Affiliate.

 

Net Operating Income. As at any date of determination, an amount equal to (i)
the aggregate rental and other income from the operation of all Real Estate
Assets during the most recent complete fiscal quarter, multiplied by 4; minus
(ii) all expenses and other proper charges incurred in connection with the
operation of such Real Estate Assets (including, without limitation, real estate
taxes, management fees, bad debt expenses and rent under ground leases) during
the most recently completed fiscal quarter multiplied by 4; but, in any case,
before payment of or provision for debt service charges for such fiscal quarter,
income taxes for such fiscal quarter, capital expenses for such fiscal quarter,
and depreciation, amortization, and other non-cash expenses for such fiscal
quarter, all as determined in accordance with GAAP (except that any rent
leveling adjustments shall be excluded from rental income).

 

Non-Material Breach. See §14.

 

Note Record. A Record with respect to any Note.

 

Notes. The Revolving Credit Notes, the Swingline Note and the Bid Rate Notes.

 

Obligations. All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Banks and the Agent, individually or collectively
(but without double-counting), under this Agreement and each of the other Loan
Documents and in respect of any of the Loans and the Notes and Reimbursement
Obligations incurred and the Letter of Credit Applications and the Letters of
Credit and other instruments at any time evidencing any thereof, whether
existing on the date of this Agreement or arising or incurred hereafter, direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.

 

F-20



--------------------------------------------------------------------------------

Organizational Documents. Collectively, (i) the Agreement of Limited Partnership
of BPLP, (ii) the Certificate of Limited Partnership of BPLP, (iii) the
Certificate of Incorporation of BPI, and (iv) the by-laws of BPI, in each case
as any of the foregoing may be amended in accordance with § 8.21.

 

Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities in which the Borrower, directly, or indirectly through its
full or partial ownership of another entity, own an equity interest, but which
is not required in accordance with GAAP to be consolidated with the Borrower for
financial reporting purposes.

 

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate Assets.

 

Permitted Liens. As defined in §9.2.

 

Permitted Property. A property which is an office property, an industrial
property or a hotel property (including any of such properties being
rehabilitated or expanded), including properties having uses ancillary to any of
the foregoing, including, without limitation, multifamily, retail and parking
facilities which are ancillary to any such office, industrial or hotel property,
and including, in any event, the Prudential Center in Boston, Massachusetts, and
the Embarcadero Center Property.

 

Person. Any individual, corporation, partnership, trust, limited liability
company, unincorporated association, business, or other legal entity, and any
government (or any governmental agency or political subdivision thereof).

 

Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred equity interests issued by the
Borrower, BPI or any of their respective Subsidiaries.

 

Prime Rate. The higher of (i) the annual rate of interest announced from time to
time by BOA at its head office in Charlotte, North Carolina as its “Prime Rate”
and (ii) one half of one percent (1/2%) plus the overnight federal funds
effective rate as published by the Board of Governors of the Federal Reserve
System, as in effect from time to time (the “Federal Funds Rate”). Any change in
the Prime Rate during an Interest Period shall result in a corresponding change
on the same day in the rate of interest accruing from and after such day on the
unpaid balance of principal of the Prime Rate Loans, if any, applicable to such
Interest Period, effective on the day of such change in the Prime Rate.

 

Prime Rate Loans. Those Loans bearing interest calculated by reference to the
Prime Rate.

 

F-21



--------------------------------------------------------------------------------

Prospectus. Collectively, the prospectus relating to the common stock of BPI and
included in the Registration Statement, and each preliminary prospectus relating
thereto.

 

Prudential Center. The property located in Boston, Massachusetts and commonly
referred to as “The Prudential Center” including all improvements thereon from
time to time, which improvements include, as of the date of this Agreement, the
buildings known as 800 Boylston Street, 101 Huntington Avenue, 111 Huntington
Avenue, The Shops at The Prudential Center, the Shaw’s Supermarket Building, the
Lord & Taylor Building and the Saks Fifth Avenue Building.

 

Rating Agencies. S & P and Moody’s or any one of S&P or Moody’s and another
nationally recognized rating agency hereafter designated by Borrower in writing
to Agent and approved by Agent. Borrower shall have the right, at any time and
from time to time, to replace one or both of the then applicable Rating
Agencies, provided, however, that either S&P or Moody’s shall at all times be
one of the Rating Agencies. Agent hereby approves Fitch as a replacement Rating
Agency hereunder.

 

RCRA. See §7.18.

 

Real Estate Assets. The fixed and tangible properties consisting of land,
buildings and/or other improvements owned or ground-leased by the Borrower or by
any other member of the BP Group (other than BPI, except for the property
located at 100 East Pratt Street, Baltimore, Maryland) at the relevant time of
reference thereto, but excluding all leaseholds other than (i) University Place,
Cambridge, Massachusetts and (ii) other leaseholds which are subject to ground
leases having an unexpired term of not less than (a) thirty (30) years from the
date hereof or (b) twenty-seven (27) years from the date hereof if in connection
with a so-called reverse like-kind exchange (in either such event, which ground
lease unexpired term will include only renewal options exercisable solely at the
ground lessee’s option and, if exercisable prior to the Maturity Date, so
exercised). Notwithstanding the foregoing, Real Estate Assets shall also include
each Approved Condominium Property.

 

Real Estate Assets Under Development. Any Real Estate Assets for which the
Borrower, any of the Borrower’s Subsidiaries or any Partially-Owned Entity is
actively pursuing construction of one or more Buildings or other improvements
and for which construction is proceeding to completion without undue delay from
Permit denial, construction delays or otherwise, all pursuant to such Person’s
ordinary course of business, provided that any such Real Estate Asset (or, if
applicable, any Building comprising a portion of any such Real Estate Asset)
will no longer be considered a Real Estate Asset Under Development when a
certificate of occupancy has issued for such Real Estate Asset (or Building) or
such Real Estate Asset (or Building) may otherwise be lawfully occupied for its
intended use. Notwithstanding the foregoing, tenant improvements (where
available) to previously constructed and/or leased Real Estate Assets shall not
be considered Real Estate Assets Under Development.

 

F-22



--------------------------------------------------------------------------------

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Bank with
respect to any Loan.

 

Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., by reason of a guaranty or
contribution obligation, by operation of law or by reason of such Person being a
general partner of such obligor).

 

Refinancing Mortgage. See §8.12.

 

Registration Statement. The registration statement on Form S-11 (File No.
333-25279) with respect to the common stock of BPI, which became effective in
June, 1997.

 

Reimbursement Obligation. The Borrower’s obligation to reimburse the Banks and
the Agent on account of any drawing under any Letter of Credit as provided in
§3.2. Notwithstanding the foregoing, unless the Borrower shall notify the Agent
of its intent to repay the Reimbursement Obligation on the date of the related
drawing under any Letter of Credit as provided in §3.2 and such Reimbursement
Obligation is in fact paid by the Borrower on such date, such Reimbursement
Obligation shall simultaneously with such drawing be converted to and become a
Prime Rate Loan as set forth in §3.3.

 

REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.

 

Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

Release. See §7.18(c)(iii).

 

Required Banks. As of any date, the Banks whose aggregate Commitments constitute
at least sixty-six and two-thirds percent (66 2/3%) of the Total Commitment (or,
if the Commitments have been terminated, the Banks whose aggregate Commitments,
immediately prior to such termination, constituted at least sixty-six and
two-thirds percent (66 2/3%) of the Total Commitment).

 

Revolving Credit Loan(s). Each and every revolving credit loan made or to be
made or deemed made by the Banks to the Borrower pursuant to §2 or §3.3, and
excluding, in any event all Swingline Loans and all Bid Rate Loans.

 

F-23



--------------------------------------------------------------------------------

Revolving Credit Notes. Collectively, the separate promissory notes of the
Borrower in favor of each Bank in substantially the form of Exhibit A hereto, in
an aggregate principal amount equal to $605,000,000 or such greater amount to
which the Total Commitment is increased pursuant to §2.10, dated as of the date
hereof or as of such later date as any Person becomes a Bank under this
Agreement, and completed with appropriate insertions, as each of such notes may
be amended and/or restated from time to time.

 

S&P. Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., and its
successors.

 

SARA. See §7.18.

 

SEC. The Securities and Exchange Commission, or any successor thereto.

 

SEC Filings. Collectively, (i) the Registration Statement, (ii) the Prospectus,
(iii) each so-called follow-on prospectus filed by BPI with the SEC from time to
time, (v) each Form 10-K and Form 8-K filed by BPI with the SEC from time to
time and (vi) each of the other public forms and reports filed by BPI with the
SEC from time to time.

 

Secured Consolidated Total Indebtedness. As of any date of determination, the
sum of (i) the aggregate principal amount of Consolidated Total Indebtedness of
the Borrower and its Subsidiaries outstanding at such date secured by a Lien
evidenced by a mortgage, deed of trust or other similar security instrument on
properties or other assets of the Borrower or its Subsidiaries, without regard
to Recourse; and (ii) the aggregate principal amount of Consolidated Total
Indebtedness of the Borrower and its Subsidiaries outstanding at such date which
Consolidated Total Indebtedness (x) causes a Real Estate Asset that would
otherwise be an Unencumbered Asset to cease to be an Unencumbered Asset and (y)
is not otherwise included in (i) above.

 

Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity which is required to be
consolidated with the Borrower or BPI in accordance with GAAP.

 

Swingline Commitment. The obligation of the Swingline Lender to make Swingline
Loans to the Borrower in a maximum principal amount not exceeding at any time
ten percent (10%) of the Total Commitment in effect at the time of
determination.

 

Swingline Lender. BOA, in its capacity as swingline lender hereunder, or any
Eligible Assignee of BOA who executes an Assignment and Assumption assuming
BOA’s obligations as Swingline Lender.

 

Swingline Loans. Collectively, the loans in the maximum aggregate principal
amount of the Swingline Commitment made or to be made by the Swingline Lender to
the Borrower pursuant to §2.8 and subject to the limitations contained herein
and with each such Swingline Loan bearing interest at a per annum rate equal to
the Prime Rate.

 

F-24



--------------------------------------------------------------------------------

Swingline Loan Amount. See §2.8(b).

 

Swingline Note. The promissory note substantially in the form of Exhibit A-1
hereto which evidences the Swingline Loans.

 

Swingline Termination Date. The date which is no later than the 15th day
preceding the Maturity Date.

 

Times Square Tower. The property located at 7 Times Square, New York, New York
and commonly referred to as “Times Square Tower.”

 

Total Commitment. As of any date, the sum of the then current Commitments of the
Banks. As of the Closing Date, the Total Commitment (including the Swingline
Commitment) is $605,000,000. After the Closing Date, the aggregate amount of the
Total Commitment (including the Swingline Commitment) may be increased to an
amount not exceeding $1,000,000,000, provided that such Increase is in
accordance with the provisions of §2.10.

 

Type. As to any Revolving Credit Loan, its nature as a Prime Rate Loan or a
Eurodollar Rate Loan.

 

Unanimous Bank Approval. The written consent of each Bank that is a party to
this Agreement at the time of reference.

 

Unencumbered Asset. Any Real Estate Asset that on any date of determination is
not subject to any Liens (excluding (i) any such Lien imposed by the
organizational documents of the owner of such asset relating solely to a
restriction on the timing of any sale or refinancing of such Real Estate Asset
which does not materially and adversely affect the value of such Real Estate
Asset and with respect to which the Agent has been specifically notified, and
(ii) any Permitted Liens).

 

Uniform Customs. With respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, or any successor version thereof adopted by the
Agent in the ordinary course of its business as a letter of credit issuer and in
effect at the time of issuance of such Letter of Credit.

 

Unsecured Consolidated Total Indebtedness. As of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness of the Borrower
and its Subsidiaries outstanding at such date (including, without limitation,
all the Obligations under this Agreement as of such date), that is not secured
by a Lien evidenced by a mortgage, deed of trust or other similar security
interest and excluding, in any event any Consolidated Total Indebtedness
included in (ii) of the definition of Secured Consolidated Total Indebtedness.

 

F-25



--------------------------------------------------------------------------------

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of unrestricted cash then actually held by the
Borrower or any of its Subsidiaries (excluding without limitation, until
forfeited or otherwise entitled to be retained by the Borrower or any of its
Subsidiaries, tenant security and other restricted deposits) and (b) the
aggregate amount of unrestricted cash equivalents (valued at fair market value)
then held by the Borrower or any of its Subsidiaries. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, provided that, in any event, cash held in a
designated hotel account which is required to be used by the Borrower or any
Subsidiary in connection with such hotel shall be deemed to be unrestricted
cash, and (ii) “cash equivalents” means that such asset has a liquid, par value
in cash and is convertible to cash on demand. Notwithstanding anything contained
herein to the contrary, the term Unrestricted Cash and Cash Equivalents shall
not include the Commitments of the Banks to make Loans or to make any other
extension of credit under this Agreement.

 

Wholly-owned Subsidiary. Any Subsidiary which the Borrower shall at all times
own directly or indirectly (through a Subsidiary or Subsidiaries) at least a
majority (by number of votes or controlling interests) of the outstanding voting
interests and ninety-nine percent (99%) of the economic interests. For purposes
of this definition, with respect to any Subsidiary of the Borrower which is a
Massachusetts nominee trust, references to such Subsidiary shall be deemed to be
references to the beneficiary or beneficiaries of such nominee trust.

 

“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate
Asset or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as,
but not limited to, fraud, misappropriation, misapplication and environmental
indemnities, as are usual and customary in like transactions involving
institutional lenders at the time of the incurrence of such obligation or
liability.

 

§1.2. Rules of Interpretation.

 

(i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.

 

(ii) The singular includes the plural and the plural includes the singular.

 

(iii) A reference to any law includes any amendment or modification to such law.

 

(iv) A reference to any Person includes its permitted successors and permitted
assigns.

 

F-26



--------------------------------------------------------------------------------

(v) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.

 

(vi) The words “include”, “includes” and “including” are not limiting.

 

(vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in Massachusetts, have the meanings assigned to them therein.

 

(viii) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

 

(ix) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

(x) References to times of a day which are not otherwise made specific to a
particular time zone shall refer to the time in the Eastern Time Zone in the
United States.

 

(xi) Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application of
any such change on the operation of such provision (or if the Agent notifies the
Borrower that the Required Banks request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application of any such change, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

 

§2. THE REVOLVING CREDIT FACILITY.

 

§2.1 Commitment to Lend. Subject to the provisions of §2.4 and the other terms
and conditions set forth in this Agreement, each of the Banks severally agrees
to lend to the Borrower, and the Borrower may borrow, repay, and reborrow from
each Bank from time to time between the Closing Date and the Maturity Date upon
notice by the Borrower to the Agent given in accordance with §2.4, such sums as
are requested by the Borrower up to a maximum aggregate principal amount
outstanding (after giving

 

F-27



--------------------------------------------------------------------------------

effect to all amounts requested) at any one time equal to such Bank’s Commitment
minus, without double counting, an amount equal to such Bank’s Commitment
Percentage multiplied by the sum of (x) the outstanding principal amount of all
Swingline Loans and Bid Rate Loans plus (y) all Reimbursement Obligations to the
extent not yet deemed Revolving Credit Loans pursuant to §3.3 and the Maximum
Drawing Amount; provided that the sum of the outstanding amount of the Revolving
Credit Loans (after giving effect to all amounts requested), plus the Maximum
Drawing Amount and, without double-counting the portion, if any, of any Letter
of Credit which is drawn and included in the Revolving Credit Loans or the
Maximum Drawing Amount, all outstanding Reimbursement Obligations, plus all
outstanding Swingline Loans, plus all outstanding Bid Rate Loans, shall not at
any time exceed the Total Commitment and provided, further, that at the time the
Borrower requests a Revolving Credit Loan and after giving effect to the making
thereof: (i) in the case of any borrowing, all of the conditions in §13 (and in
the case of any initial borrowing or other extension of credit on the Closing
Date, also the conditions in §12) have been met at the time of such request, and
(ii) there has not occurred and is not continuing (or will not occur by reason
thereof) any Default or Event of Default; it being acknowledged and agreed that
the Borrower shall be permitted to request and borrow Loans if a Non-Material
Breach (rather than a Default or Event of Default) exists.

 

The Revolving Credit Loans shall be made pro rata in accordance with each Bank’s
Commitment Percentage. Each request for a Revolving Credit Loan made pursuant to
§2.4 shall constitute a representation and warranty by the Borrower that the
conditions set forth in §12 have been satisfied (except to the extent any such
condition has been waived and/or deferred in writing by the Agent and the
required number of Banks) as of the Closing Date and that the conditions set
forth in §13 have been satisfied (except to the extent any such condition has
been waived and/or deferred in writing by the Agent and the required number of
Banks) on the date of such request and will be satisfied (except to the extent
any such condition has been waived and/or deferred in writing by the Agent and
the required number of Banks) on the proposed Drawdown Date of the requested
Loan or issuance of Letter of Credit, as the case may be, provided that the
making of such representation and warranty by the Borrower shall not limit the
right of any Bank not to lend if such conditions have not been met. No Revolving
Credit Loan or other extension of credit shall be required to be made by any
Bank unless (in connection with the initial Revolving Credit Loan or Letter of
Credit or other extension of credit) all of the conditions contained in §12 have
been satisfied (except to the extent any such condition has been waived and/or
deferred in writing by the Agent and the required number of Banks) as of the
Closing Date and unless all of the conditions set forth in §13 have been met at
the time of any request for a Revolving Credit Loan or other extension of credit
(except to the extent any such condition has been waived and/or deferred in
writing by the Agent and the required number of Banks).

 

§2.2. The Revolving Credit Notes. The Revolving Credit Loans shall be evidenced
by the Revolving Credit Notes. A Revolving Credit Note shall be payable to the
order of each Bank in an aggregate principal amount equal to such Bank’s
Commitment. The Borrower irrevocably authorizes each Bank to make or cause to be

 

F-28



--------------------------------------------------------------------------------

made, at or about the time of the Drawdown Date of any Revolving Credit Loan or
at the time of receipt of any payment of principal on such Bank’s Revolving
Credit Notes, an appropriate notation on such Bank’s applicable Note Record
reflecting the making of such Revolving Credit Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Revolving Credit Loans
set forth on such applicable Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Bank, but the failure to
record, or any error in so recording, any such amount on such Note Record shall
not limit or otherwise affect the rights and obligations of the Borrower
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due.

 

§2.3. Interest on Revolving Credit Loans; Facility Fee.

 

(a) Each Prime Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto (unless earlier paid in accordance with §4.2) at a rate equal to
the Prime Rate plus the Applicable Prime Rate Margin.

 

(b) Each Eurodollar Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto (unless earlier paid in accordance with §4.2) at a rate equal to
the Eurodollar Rate determined for such Interest Period plus the Applicable
Eurodollar Margin.

 

(c) The Borrower unconditionally promises to pay interest on each Revolving
Credit Loan in arrears on each Interest Payment Date with respect thereto.

 

(d) The Borrower agrees to pay to the Agent, for the accounts of the Banks in
accordance with their respective Commitment Percentages, a facility fee (the
“Facility Fee”) calculated at the rate, expressed in basis points on the Total
Commitment, which shall vary from time to time in relationship to variances in
the Debt Ratings as set forth in the following table:

 

S&P

--------------------------------------------------------------------------------

  

Moody’s

--------------------------------------------------------------------------------

  

Facility Fee (bps)

--------------------------------------------------------------------------------

A-or above

   A3 or above    15

BBB+

   Baa1    15

BBB

   Baa2    15

BBB-

   Baa3    20

Below BBB- or unrated

   Below Baa3 or unrated    25

 

In the event only one of S&P or Moody’s is one of the two Rating Agencies as
required hereunder at the time of reference, the Debt Rating from the other
Rating Agency for purposes of establishing the Facility Fee (bps) shall be the
rating level utilized by such

 

F-29



--------------------------------------------------------------------------------

other Rating Agency which corresponds to the comparable rating levels set forth
in the table above. In the event the Debt Ratings from the Rating Agencies are
not equivalent, the Facility Fee (bps) will be determined (i) based on the
higher of the two Debt Ratings if the lower Debt Rating is no more than one
level lower than the higher Debt Rating, and (ii) based on the level that is one
rating level higher than the lower Debt Rating if the lower Debt Rating is more
than one level lower than the higher Debt Rating. Adjustments in the Facility
Fee (bps) based upon a change in a Debt Rating level shall be effective on the
first day following the change in such Debt Rating.

 

The Borrower shall notify the Agent in writing of any change in the Debt Rating
as and when such change occurs.

 

The Facility Fee is payable in addition to all other fees due from Borrower in
connection with this Agreement and shall be payable quarterly in arrears on the
first Business Day of each calendar quarter for the immediately preceding
calendar quarter commencing on the first such date following the Closing Date
through the Maturity Date, with a final payment on the Maturity Date.

 

§2.4. Requests for Revolving Credit Loans.

 

The following provisions shall apply to each request by the Borrower for a
Revolving Credit Loan:

 

(i) The Borrower shall submit a Completed Loan Request to the Agent and,
following its receipt thereof, Agent shall promptly notify each Bank of its
Commitment Percentage of the requested Revolving Credit Loan as set forth in
§2.4(v) hereof. Except as otherwise provided herein, each Completed Loan Request
shall be in a minimum amount of $2,000,000 or an integral multiple of $100,000
in excess thereof. Each Completed Loan Request shall be irrevocable and binding
on the Borrower and shall obligate the Borrower to accept the Revolving Credit
Loans requested from the Banks on the proposed Drawdown Date, unless such
Completed Loan Request is withdrawn (x) in the case of a request for a
Eurodollar Rate Loan, at least four (4) Business Days prior to the proposed
Drawdown Date for such Loan, and (y) in the case of a request for a Prime Rate
Loan, at least two (2) Business Days prior to the proposed Drawdown Date for
such Loan.

 

(ii) Each Completed Loan Request shall be delivered by the Borrower to the Agent
by 10:00 a.m. on any Business Day, and at least two (2) Business Days prior to
the proposed Drawdown Date of any Prime Rate Loan, and at least four (4)
Business Days prior to the proposed Drawdown Date of any Eurodollar Rate Loan.

 

(iii) Each Completed Loan Request shall include a completed writing in the form
of Exhibit B hereto specifying: (1) the

 

F-30



--------------------------------------------------------------------------------

principal amount of the Revolving Credit Loan requested, (2) the proposed
Drawdown Date of such Revolving Credit Loan, (3) the Interest Period applicable
to such Revolving Credit Loan, and (4) the Type of such Revolving Credit Loan
being requested. Further, each Completed Loan Request shall contain a
certification by Borrower in the form set forth in Exhibit B which certifies
(among other things) that, both before and after giving effect to such requested
Revolving Credit Loan or Letter of Credit, no Default or Event of Default exists
or will exist and that after taking into account such requested Revolving Credit
Loan or Letter of Credit, no Default or Event of Default will exist as of the
Drawdown Date.

 

(iv) No Bank shall be obligated to fund any Revolving Credit Loan or issue any
Letter of Credit unless:

 

(a) a Completed Loan Request has been timely received by the Agent as provided
in subsections (i)-(iii) above; and

 

(b) both before and after giving effect to the Revolving Credit Loan to be made
or Letter of Credit to be issued pursuant to the Completed Loan Request, all of
the conditions contained in §12 shall have been satisfied (to the extent such
conditions have not been waived and/or deferred in writing by the Agent and the
required number of Banks prior to the initial advance) as of the Closing Date,
with respect to the initial advance only, and all of the conditions set forth in
§13 shall have been met, including, without limitation, the condition under
§13.1 that there be no Default or Event of Default.

 

(v) The Agent will use its best efforts to notify each Bank of Agent’s receipt
of a Completed Loan Request on the same day it is received by the Agent and
will, absent circumstances outside of its control, so notify each Bank on the
Business Day following the day a Completed Loan Request is received by Agent.

 

§2.5. Conversion Options.

 

(a) The Borrower may elect from time to time to convert any outstanding
Revolving Credit Loan to a Revolving Credit Loan of another Type, provided that
(i) with respect to any such conversion of a Eurodollar Rate Loan to a Prime
Rate Loan, the Borrower shall give the Agent at least four (4) Eurodollar
Business Days’ prior written notice of such election, which notice must be
received by the Agent by 10:00 a.m. on any Business Day; (ii) subject to the
proviso at the end of this §2.5(a) and subject to §2.5(b) and §2.5(d), with
respect to any conversion of a Prime Rate Loan to a Eurodollar Rate Loan, the
Borrower shall give the Agent at least four (4) Eurodollar Business Days’ prior
written notice of such election, which notice must be received by the

 

F-31



--------------------------------------------------------------------------------

Agent by 10:00 a.m. on any Business Day; and (iii) no Loan may be converted into
a Eurodollar Rate Loan when any Default or Event of Default has occurred and is
continuing. Following receipt of such notice from the Borrower, Agent shall
promptly notify each Bank of such request by Borrower. All or any part of
outstanding Revolving Credit Loans of any Type may be converted as provided
herein, provided that each Conversion Request relating to the conversion of a
Prime Rate Loan to a Eurodollar Rate Loan shall be for an amount equal to
$2,000,000 or an integral multiple of $100,000 in excess thereof and shall be
irrevocable by the Borrower.

 

(b) Any Revolving Credit Loan of any Type may be continued as such upon the
expiration of the Interest Period with respect thereto (i) in the case of Prime
Rate Loans, by compliance by the Borrower with the notice provisions contained
in §2.5(a)(ii) above and (ii) in the case of Eurodollar Rate Loans, subject to
the proviso at the end of this §2.5(b) and §2.5(d), automatically as set forth
in §2.5(c), or by compliance by the Borrower with the notice provisions
contained in §2.5(a)(ii); provided that no Eurodollar Rate Loan may be continued
as such when any Default or Event of Default has occurred and is continuing but
shall be automatically converted to a Prime Rate Loan on the last day of the
first Interest Period relating thereto ending during the continuance of any
Default or Event of Default. The Borrower shall notify the Agent promptly when
any such automatic conversion contemplated by this §2.5(b) is scheduled to
occur.

 

(c) Subject to the provisions of §2.5(a), §2.5(b) and §2.5(d), in the event that
the Borrower does not notify the Agent of its election hereunder with respect to
any Revolving Credit Loan, such Loan shall be automatically converted to (or
continued as) a Eurodollar Rate Loan having a 1-month Interest Period, at the
end of the applicable Interest Period; provided, if the Revolving Credit Loan
involves a Prime Rate Loan made at a point when the time between the end of the
initial Interest Period for such Prime Rate Loan and the making of such Loan is
less than four Eurodollar Business Days, such Prime Rate Loan shall continue as
a Prime Rate Loan and not be so converted to a Eurodollar Rate Loan until the
end of the Interest Period for such Prime Rate Loan which next follows such
Loan’s initial Interest Period; and provided further, however, that nothing
contained in the foregoing proviso shall limit or restrict Borrower’s right to
convert such Prime Rate Loan to a Eurodollar Rate Loan prior to the end of such
second Interest Period in accordance with §2.5(a)(ii).

 

(d) The Borrower may not request or elect a Eurodollar Rate Loan pursuant to
§2.4, elect to convert a Prime Rate Loan to a Eurodollar Loan pursuant to
§2.5(a) or elect to continue a Eurodollar Rate Loan pursuant to §2.5(b) and a
Revolving Credit Loan shall not be automatically converted to or continued as a
Eurodollar Rate Loan, if, after giving effect thereto, there would be greater
than six (6) Eurodollar Rate Loans then outstanding. Any Loan Request or
Conversion Request for a Eurodollar Rate Loan that would create greater than six
(6) Eurodollar Rate Loans outstanding shall be deemed to be a Loan Request or
Conversion Request for a Prime Rate Loan. By way of explanation of the
foregoing, in the event that the Borrower wishes to convert or continue two or
more Loans into one Eurodollar Rate Loan on the same day and for identical

 

F-32



--------------------------------------------------------------------------------

Interest Periods (or borrow an additional Revolving Credit Loan simultaneously
with converting or continuing a Revolving Credit Loan for identical Interest
Periods), such Eurodollar Rate Loan shall constitute one single Eurodollar Rate
Loan for purposes of this clause (d).

 

§2.6. Funds for Revolving Credit Loans.

 

(a) Subject to the other provisions of this §2, not later than 11:00 a.m.
(Boston time) on the proposed Drawdown Date of any Revolving Credit Loan, each
of the Banks will make available to the Agent, at Agent’s Funding Office, in
immediately available funds, the amount of such Bank’s Commitment Percentage of
the amount of the requested Revolving Credit Loan. Upon receipt from each Bank
of such amount, the Agent will make available to the Borrower the aggregate
amount of such Revolving Credit Loan made available to the Agent by the Banks.
All such funds received by the Agent by 11:00 a.m. (Boston Time) on any Business
Day will be made available to the Borrower not later than 2:00 p.m. on the same
Business Day; funds received after such time will be made available by not later
than 11:00 a.m. on the next Business Day (provided that as to any Bank which is
required to fund Revolving Credit Loans from its head office located in the
Pacific Time Zone (U.S.), the preceding reference to ‘11:00 a.m.’ shall be
deemed to be a reference to ‘1:00 p.m.’). The failure or refusal of any Bank to
make available to the Agent at the aforesaid time and place on any Drawdown Date
the amount of its Commitment Percentage of the requested Revolving Credit Loan
shall not relieve any other Bank from its several obligation hereunder to make
available to the Agent the amount of its Commitment Percentage of any requested
Revolving Credit Loan but in no event shall the Agent (in its capacity as Agent)
have any obligation to make any funding or shall any Bank be obligated to fund
more than its Commitment Percentage of the requested Revolving Credit Loan or to
increase its Commitment Percentage on account of such failure or otherwise.

 

(b) The Agent may, unless notified to the contrary by any Bank prior to a
Drawdown Date, assume that such Bank has made available to the Agent on such
Drawdown Date the amount of such Bank’s Commitment Percentage of the Revolving
Credit Loan to be made on such Drawdown Date, and the Agent may (but it shall
not be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If any Bank makes available to the Agent such
amount on a date after such Drawdown Date, such Bank shall pay to the Agent on
demand an amount equal to the product of (i) the average, computed for the
period referred to in clause (iii) below, of the weighted average interest rate
paid by the Agent for federal funds acquired by the Agent during each day
included in such period, multiplied by (ii) the amount of such Bank’s Commitment
Percentage of such Revolving Credit Loan, multiplied by (iii) a fraction, the
numerator of which is the number of days that elapsed from and including such
Drawdown Date to the date on which the amount of such Bank’s Commitment
Percentage of such Revolving Credit Loan shall become immediately available to
the Agent, and the denominator of which is 365. A statement of the Agent
submitted to such Bank with respect to any amounts owing under this paragraph
shall be prima facie evidence of the amount due and owing to the Agent by such
Bank.

 

F-33



--------------------------------------------------------------------------------

§2.7. Reduction of Commitment. The Borrower shall have the right at any time and
from time to time upon five (5) Business Days’ prior written notice to the Agent
to reduce by $500,000 or an integral multiple thereof or terminate entirely the
unborrowed portion of the then Total Commitment, whereupon the Commitments of
the Banks shall be reduced pro rata in accordance with their respective
Commitment Percentages by the amount specified in such notice or, as the case
may be, terminated. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Agent for the respective accounts of
the Banks the full amount of the Facility Fee then accrued and unpaid on the
amount of the reduction. No reduction or termination of the Commitments may be
reinstated. Agent shall promptly provide each Bank with copies of any notices
received by Agent from Borrower under this §2.7.

 

§2.8. Swingline Loans.

 

(a) Availability. Subject to the terms and conditions of this Agreement and so
long as the Swingline Lender does not have knowledge that any Default or Event
of Default exists or will exist after giving effect to the applicable Swingline
Loan, and the Borrower has delivered to the Agent a loan request, including the
certificate referred to in §2.4(iv)(c), as if all references in §2.4(iv)(c) to
Revolving Credit Loans were to Swingline Loans, the Swingline Lender agrees to
make Swingline Loans to the Borrower from time to time from the Closing Date to,
but not including, the Swingline Termination Date; provided, that the aggregate
principal amount of all outstanding Swingline Loans (after giving effect to any
amount requested) at any time, shall not exceed the lesser of (i) the Total
Commitment in effect at such time less the sum of (A) all outstanding Revolving
Credit Loans at such time (after giving effect to all amounts requested), (B)
the Maximum Drawing Amount and, without double-counting the portion, if any, of
any Letter of Credit which is drawn and included in the Revolving Credit Loans
or the Maximum Drawing Amount, all outstanding Reimbursement Obligations at such
time, and (C) all outstanding Bid Rate Loans at such time, and (ii) the
Swingline Commitment at such time. Swingline Loans hereunder may be used in
anticipation of borrowing Revolving Credit Loans, Bid Rate Loans and for other
short-term requirements and shall be repaid in accordance with the terms hereof.
Each Swingline Loan must be for an amount equal to at least $1,000,000 and in an
integral multiple of $100,000 and shall be evidenced by the Swingline Note. The
Swingline Lender shall initiate the transfer of funds representing the Swingline
Loan to the Borrower by 4:00 p.m. (Boston time) on the Business Day of the
requested borrowing, so long as the Swingline Loan has been requested by the
Borrower no later than 1:00 p.m. (Boston time) on such Business Day. In no event
shall the number of Swingline Loans outstanding at any time exceed three (3).
All Swingline Loans shall bear interest at the Prime Rate plus the Applicable
Prime Rate Margin. The Borrower unconditionally promises to pay interest on each
Swingline Loan in arrears on each Interest Payment Date with respect thereto.

 

(b) Repayment. The Borrower hereby absolutely and unconditionally promises to
repay the outstanding principal amount of each Swingline Loan and all

 

F-34



--------------------------------------------------------------------------------

accrued interest and charges thereon (the “Swingline Loan Amount”) on the
earliest to occur of: (i) the fifth (5th) Business Day after the date on which
the Swingline Loan is advanced or (ii) the Swingline Termination Date; provided,
the Borrower shall have the right to prepay Swingline Loans without penalty or
any prepayment charge.

 

(c) Refunding and Conversion of Swingline Loans to Revolving Credit Loans.

 

(i) On the maturity of each Swingline Loan (which shall be no longer than the
period for repayment set forth above in §2.8(b)), the Borrower shall be deemed
to have requested on such date a Revolving Credit Loan comprised solely of a
Prime Rate Loan in a principal amount equal to the Swingline Loan Amount in
order to repay such Swingline Loan. Such refundings of the Swingline Loan
through the funding of such Revolving Credit Loans shall be made by the Banks in
accordance with their respective Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Banks on the books and records of the
Agent.

 

(ii) If a Default or an Event of Default has occurred and is continuing, all
Swingline Loans shall be refunded by the Banks on demand by the Swingline
Lender, in which case the Borrower shall be deemed to have requested on such
date of demand a Revolving Credit Loan comprised solely of a Prime Rate Loan in
a principal amount equal to the Swingline Loan Amount for such Swingline Loans.
Such refundings of the Swingline Loans through the funding of such Revolving
Credit Loans shall be made by the Banks in accordance with their respective
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Banks on the books and records of the Agent.

 

(iii) Each Bank shall fund its respective Commitment Percentage of Revolving
Credit Loans as required to so repay Swingline Loans outstanding to the
Swingline Lender upon such deemed request or demand by the Swingline Lender but
in no event later than 2:00 p.m. (Boston time) on the next succeeding Business
Day after such deemed request or demand is made. No Bank’s obligation to fund
its respective Commitment Percentage of the repayment of a Swingline Loan shall
be affected by any other Bank’s failure to fund its Commitment Percentage of
such repayment, nor shall any Bank’s Commitment Percentage be increased as a
result of any such failure of any other Bank to fund its Commitment Percentage.
To the extent any Bank does not fund its respective Commitment Percentage of any
Revolving Credit Loan to the Borrower pursuant to this §2.8(c)(iii), such Bank
shall be deemed a Delinquent Bank and the Borrower shall repay such amounts to
the Swingline Lender in accordance with the provisions of §4.3 as if such Loan
were a Revolving Credit Loan for which a Bank did not remit its share to the
Agent. If any portion of any such amount paid to the Swingline Lender shall be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Banks.

 

F-35



--------------------------------------------------------------------------------

(iv) If at any time the Borrower receives notice from the Swingline Lender that
the aggregate principal amount of all Revolving Credit Loans outstanding, plus
the aggregate principal amount of all Swingline Loans outstanding (including the
Swingline Loan for which demand for payment is then made by the Swingline Lender
pursuant to this subsection), plus the Maximum Drawing Amount and, plus, without
double-counting the portion, if any, of any Letter of Credit which is drawn and
included in the Revolving Credit Loans or the Maximum Drawing Amount, all
outstanding Reimbursement Obligations at such time, plus all outstanding Bid
Rate Loans at such time, equals or exceeds the Total Commitment at such time the
Borrower shall repay the amount of such excess upon demand by the Swingline
Lender, which payment shall be applied first to the Swingline Loans, second to
the Revolving Credit Loans and thereafter to the Bid Rate Loans.

 

(v) Each Bank acknowledges and agrees that its obligation to refund Swingline
Loans with Revolving Credit Loans in accordance with the terms of this §2.8 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, in any event, non-satisfaction of any conditions set
forth in this Agreement pertaining to advances of Revolving Credit Loans
hereunder, except to the limited extent expressly referred to in the first
sentence of §2.8(a). Further, each Bank agrees and acknowledges that if, prior
to the refunding of any outstanding Swingline Loans pursuant to this §2.8, one
of the events described in §§14.1(g) or (h) shall have occurred, each Bank will,
on the date the applicable Revolving Credit Loan would have been made pursuant
to §2.8(c)(i) or (ii), purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Commitment Percentage of
such Swingline Loan Amount. Each Bank will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation.
Whenever, at any time after the Swingline Lender has received from any Bank such
Bank’s participating interest in a Swingline Loan, the Swingline Lender receives
any payment on account thereof, the Swingline Lender will distribute to such
Bank its participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Bank’s participating interest was outstanding and funded).

 

(vi) Each Bank’s Commitment Percentage applicable to any Swingline Loan shall be
identical to its Commitment Percentage applicable to Revolving Credit Loans.

 

§2.9. Bid Rate Advances.

 

(a) Each Bank severally agrees that, on the terms and conditions set forth in
this Agreement, the Borrower may request and receive Bid Rate Advances under
this §2.9 from time to time on any Business Day during the period from the date
hereof until the date occurring 30 days prior to the Maturity Date in the manner
set forth below; provided, however, that:

 

(i) following the making of each Bid Rate Advance, the aggregate principal
amount of all Revolving Credit Loans then outstanding, plus the aggregate amount
of all Swingline Loans then outstanding, plus the aggregate amount of all Bid
Rate Advances then outstanding (including the requested Bid Rate Advance), plus
the Maximum Drawing Amount and, without double-counting the portion, if any, of
any Letter of Credit which is drawn and included in the Revolving Credit Loans
or the Maximum Drawing Amount, plus all outstanding Reimbursement Obligations at
such time, shall not exceed the Total Commitment in effect at such time.

 

F-36



--------------------------------------------------------------------------------

(ii) at no time shall the aggregate amount of all Bid Rate Advances then
outstanding (including the requested Bid Rate Advance) exceed the Bid Rate
Maximum Amount; and

 

(iii) at the time the Borrower requests a Bid Rate Advance and after giving
effect to the making thereof, no Default or Event of Default has occurred and is
continuing.

 

(b) The procedures for the solicitation and acceptance of Bid Rate Loans are set
forth below (with the references to time of day meaning Boston, Massachusetts
time):

 

(i) The Borrower may request a Bid Rate Advance under this §2.9(b) by giving the
Agent irrevocable notice, in the form attached hereto as Exhibit D-2 (a “Bid
Rate Advance Borrowing Notice”), specifying the date and aggregate amount of the
proposed Bid Rate Advance, the maturity date for repayment of each Bid Rate Loan
to be made as part of such Bid Rate Advance (which maturity date may not be
earlier than, in the case of an Absolute Rate Auction, the date occurring one
day, and in the case of an Indexed Rate Auction, the date occurring seven days,
after the date of the related Bid Rate Advance or later than, in either case,
the earlier of the day occurring 180 days after the date of such Bid Rate
Advance and the Maturity Date), and any other terms to be applicable to such Bid
Rate Advance, not later than 11:00 a.m. (A) in the case of an Absolute Rate
Auction, one (1) Business Day prior to the date of the proposed Bid Rate
Advance, and (B) in the case of an Indexed Rate Auction, four (4) Business Days
prior to the date of the proposed Bid Rate Advance. The Agent shall, promptly
following its receipt of a Bid Rate Advance Borrowing Notice under this §2.9(b),
notify each Bank of such request by sending such Bank a copy of such Bid Rate
Advance Borrowing Notice.

 

(ii) Each Bank may, if, in its sole discretion, it elects to do so, irrevocably
offer to make one or more Bid Rate Loans to the Borrower as part of such
proposed Bid Rate Advance at a rate or rates of interest

 

F-37



--------------------------------------------------------------------------------

specified by such Bank in its sole discretion, by providing written notice to
the Agent (which shall give prompt notice thereof to the Borrower), before 12:00
p.m. (or if such Bank is serving as the Agent, before 11:30 a.m.) on (A) the
date of such proposed Bid Rate Advance, in the case of an Absolute Rate Auction,
and (B) the date that is three Business Days before the date of such proposed
Bid Rate Advance, in the case of an Indexed Rate Auction, in the form of Exhibit
D-3 attached hereto (the “Competitive Bid Notice”) of the minimum amount and
maximum amount of each Bid Rate Loan which such Bank would be willing to make as
part of such proposed Bid Rate Advance (which amounts may, subject to the
proviso to the first sentence of §2.9(a), exceed such Bank’s Commitment) and the
rate or rates of interest therefor.

 

Any Competitive Bid Notice shall be disregarded and given no effect if it
contains qualifying or conditional language, proposes terms and conditions other
than or in addition to those set forth in the applicable Bid Rate Advance
Borrowing Notice or arrives after the time set forth above for its receipt by
the Agent.

 

(iii) The Borrower shall, in turn, before (A) 1:00 p.m. on the date of such
proposed Bid Rate Advance, in the case of an Absolute Rate Auction, and (B) 1:00
p.m. three Business Days before the date of such proposed Bid Rate Advance, in
the case of an Indexed Rate Auction, either:

 

(x) cancel such Bid Rate Advance by giving the Agent notice to that effect, or

 

(y) accept one or more of the offers made by any Bank or Banks pursuant to
§2.9(b), in its sole discretion and subject to §2.9(d), by giving notice, in the
form of Exhibit D-4 attached hereto, to the Agent of the amount of each Bid Rate
Loan to be made by each Bank as part of such Bid Rate Advance, and reject any
remaining offers made by Banks pursuant to §2.9(b)(ii) by giving the Agent
notice to that effect.

 

(iv) If the Borrower notifies the Agent that such Bid Rate Advance is canceled
pursuant to §2.9(b)(iii)(x), the Agent shall give prompt notice thereof to the
Banks and such Bid Rate Advance shall not be made.

 

(v) If the Borrower accepts one or more of the offers made by any Bank or Banks
pursuant to §2.9(b)(iii)(y), the Agent shall in turn promptly notify (A) each
Bank that has made an offer as described in §2.9(b)(ii) of the date, and
aggregate amount of such Bid Rate Advance and whether or not any offer or offers
made by such Bank pursuant to

 

F-38



--------------------------------------------------------------------------------

§2.9(b)(ii) have been accepted by the Borrower and (B) each Bank that is to make
a Bid Rate Loan as part of such Bid Rate Advance, of the amount of each Bid Rate
Loan to be made by such Bank as part of such Bid Rate Advance. Each Bank that is
to make a Bid Rate Loan as part of such Bid Rate Advance shall, not later than
the specified remittance time (as set forth in the notice received from the
Agent pursuant to clause (B) of the preceding sentence) on the date of such Bid
Rate Advance specified in the notice received from the Agent pursuant to clause
(B) of the preceding sentence, make available to the Agent such Bank’s portion
of such Bid Rate Advance, in same day funds. After receipt by the Agent of such
funds and provided that the conditions in §13 are satisfied and the Borrower has
delivered to the Agent the certificate referred to in §2.4(iv)(c) as if all
references in §2.4(iv)(c) to Revolving Credit Loans were to Bid Rate Loans, the
Agent will make such funds available to the Borrower upon execution and delivery
to the applicable Bank (with a copy to the Agent) by the Borrower of a Bid Rate
Note evidencing such Bid Rate Loan (and the provisions set forth in the last two
sentences of §2.2 relating to Revolving Credit Notes shall apply equally to the
Bid Rate Notes). Promptly after each Bid Rate Advance the Agent will notify each
Bank of such Bid Rate Advance.

 

(vi) If the Borrower accepts one or more of the offers made by any Bank or Banks
pursuant to §2.9(b)(iii)(y) and fails to borrow any Bid Rate Loan so accepted,
the Borrower shall indemnify the Bank funding such Loan against any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund or maintain such unborrowed Bid Rate
Loans, including, without limitation, Eurodollar Breakage Costs and other
compensation, if any, as provided in §5.8.

 

(vii) A Bid Rate Advance fee of $750.00 shall be payable by the Borrower to the
Agent, for the account of the Agent, with respect to and concurrently with the
delivery of each Bid Rate Advance Borrowing Notice.

 

(c) Each Bid Rate Advance shall be in an aggregate amount not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, and,
following the making of each Bid Rate Advance, the Borrower shall be in
compliance with the limitation set forth in the proviso to §2.9(a).

 

(d) Each acceptance by the Borrower pursuant to §2.9(b)(iii)(y) of the offers
made in response to a Bid Rate Advance Borrowing Notice shall be treated as an
acceptance of such offers in ascending order of the rates or margins, as
applicable, at which the same were made but if, as a result thereof, two or more
offers at the same such rate or margin would be partially accepted, then the
amounts of the Bid Rate Loans in respect of which such offers are accepted shall
be treated as being the amounts which

 

F-39



--------------------------------------------------------------------------------

bear the same proportion to one another as the respective amounts of the Bid
Rate Loans so offered bear to one another but, in each case, rounded as the
Agent may consider necessary to ensure that the amount of each such Bid Rate
Loan is $5,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

(e) Within the limits and on the conditions set forth in this §2.9, the Borrower
may from time to time borrow under this §2.9, repay pursuant to §2.9(f), and
reborrow under this §2.9.

 

(f) The Borrower hereby absolutely and unconditionally promises to pay to the
Agent for the account of each Bank which has made a Bid Rate Loan to it, on the
maturity date of such Bid Rate Loan (such maturity date being that specified by
the Borrower for repayment of such Bid Rate Loan in the related Bid Rate Advance
Borrowing Notice) or such earlier date to which the maturity of such Bid Rate
Loan has been accelerated hereunder, the then unpaid principal amount of such
Bid Rate Loan and all accrued but unpaid interest thereon. The Borrower shall
have no right to prepay any principal amount of any Bid Rate Loan unless, and
then only on the terms, specified by the Borrower for such Bid Rate Loan in the
related Bid Rate Advance Borrowing Notice and subject to payment of Eurodollar
Breakage Costs and other compensation, if any, as provided in §5.8.

 

(g) The Borrower shall, and hereby absolutely and unconditionally promises to,
pay interest on the unpaid principal amount of each Bid Rate Loan made to it,
from the date of such Bid Rate Loan to the date the principal amount of such Bid
Rate Loan is repaid in full, at the rate of interest for such Bid Rate Loan
specified by the Bank making such Bid Rate Loan in the related notice submitted
by such Bank pursuant to §2.9(b)(ii), payable on the interest payment date or
dates specified by the Borrower for such Bid Rate Loan in the related Bid Rate
Advance Borrowing Notice and on any date on which such Bid Rate Loan is prepaid,
whether by acceleration or otherwise, and at maturity. In the event the term of
any Bid Rate Loan shall be longer than three months, interest thereon shall be
payable not less frequently than once each three-month period during such term.
Interest on Bid Rate Loans shall be calculated for actual days elapsed on the
basis of a 360-day year.

 

§2.10. Increases in Total Commitment. The Borrower shall have the right to cause
the Total Commitment to increase in minimum increments of $50,000,000 up to an
aggregate increase amount not at any time exceeding $395,000,000 (the
“Increase”), in which event the Agent will amend Schedule 2 to reflect the
increased Commitment of each Bank, if any, that has agreed in writing to an
increase and to add any third party financial institution that may have become a
party to, and a “Bank” under, this Agreement in connection with the Increase;
provided, however, that it shall be a condition precedent to the effectiveness
of the Increase that the Increase Conditions shall have been satisfied and
provided further the last minimum increment to bring the aggregate Increase up
to $395,000,000 shall be $45,000,000 rather than $50,000,000. In the event that
the Increase results in any change to the Commitment Percentage of any Bank,
then on the effective date of such Increase in the Total Commitment (i) any new

 

F-40



--------------------------------------------------------------------------------

Bank, and any existing Bank whose Commitment has increased, shall pay to the
Agent such amounts as are necessary to fund its new or increased Commitment
Percentage of all existing Revolving Credit Loans, (ii) the Agent will use the
proceeds thereof to pay to all Banks whose Commitment Percentage is decreasing
such amounts as are necessary so that each such Bank’s participation in existing
Revolving Credit Loans will be equal to its adjusted Commitment Percentage, and
(iii) if the effective date of such Increase in the Total Commitment occurs on a
date other than the last day of an Interest Period applicable to any outstanding
Eurodollar Rate Loan, the Borrower will be responsible for Eurodollar Breakage
Costs and any other amounts payable pursuant to §5.8 on account of the payments
made pursuant to clause (ii) above. In no event shall any Bank be required to
participate in an Increase.

 

§2.11. Extension of Revolving Credit Maturity Date. At least 30 days but in no
event more than 90 days prior to October 30, 2007, the Borrower, by written
notice to the Agent (with copies for each Bank), may request an extension of the
Maturity Date by a period of one year from the Maturity Date then in effect (the
“Extension”). The Extension shall become effective on October 30, 2007 so long
as (i) the Borrower has paid to the Agent on such date, for the ratable accounts
of the Banks, an extension fee in an amount equal to 20 basis points on the
Total Commitment in effect on such date (“Extension Fee”), and (ii) no Default
or Event of Default has occurred and is continuing on such date and all
representations and warranties contained in the Loan Documents shall be true and
correct as of such date (except (i) to the extent of changes resulting from
transactions contemplated or not prohibited by this Agreement or the other Loan
Documents and changes occurring in the ordinary course of business, (ii) to the
extent that such representations and warranties relate expressly to an earlier
date and (iii) to the extent otherwise represented by the Borrower with respect
to the representation set forth in §7.10). The notice referred to in the first
sentence of this §2.11 shall constitute and shall be deemed to be a
certification by the Borrower as to the truth and accuracy of the statements
contained in clause (ii) of the preceding sentence.

 

§3. LETTERS OF CREDIT.

 

§3.1. Letter of Credit Commitments.

 

§3.1.1. Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the Fronting Bank’s customary form as part of a Completed
Loan Request (a “Letter of Credit Application”), the Fronting Bank on behalf of
the Banks and in reliance upon the agreement of the Banks set forth in §3.1.4
and upon the representations and warranties of the Borrower contained herein,
agrees, in its individual capacity, to issue, extend and renew for the account
of the Borrower (or, so long as Borrower remains fully liable on the applicable
Letter of Credit Application, for the account of a Wholly-Owned Subsidiary of
Borrower or a Partially-Owned Entity) one or more letters of credit
(individually, a “Letter of Credit”), in such form as may be requested from time
to time by the Borrower and reasonably agreed to by the Fronting Bank; provided,
however, that, after giving effect to such Completed Loan Request, (a) the
Maximum Drawing Amount

 

F-41



--------------------------------------------------------------------------------

plus all Reimbursement Obligations (to the extent, if any, not yet deemed a
Revolving Credit Loan pursuant to §3.3), shall not exceed $200,000,000 at any
one time and (b) the sum of (i) the Maximum Drawing Amount and, without double
counting, all Reimbursement Obligations (to the extent, if any, not yet deemed a
Revolving Credit Loan pursuant to §3.3) and (ii) the amount of all Loans
(including Swingline Loans and Bid Rate Loans) outstanding shall not exceed the
Total Commitment in effect at such time. It is acknowledged that the Existing
Letters of Credit are to be treated as Letters of Credit hereunder for all
purposes, including, without limitation, with respect to the Reimbursement
Obligations of the Borrower under §3.2 and the funding obligations of the Banks
under §3.3. As this Agreement constitutes an entire amendment and restatement of
the Existing Credit Agreement, it is acknowledged and agreed that Fleet shall
not, and shall not have any obligation to, issue any further Letters of Credit
hereunder or under the Existing Credit Agreement.

 

§3.1.2. Letter of Credit Applications. Each Letter of Credit Application shall
be completed to the reasonable satisfaction of the Agent and the Fronting Bank.
In the event that any provision of any Letter of Credit Application shall be
inconsistent with any provision of this Agreement (including provisions
applicable to a Completed Loan Request) or shall impose additional financial or
other material obligations (other than technical, administrative and ministerial
obligations, whether relating to the mechanics of a draw under a Letter of
Credit or otherwise), then the provisions of this Agreement shall, to the extent
of any such inconsistency or additional material obligation, govern.

 

§3.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (i) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (ii) have
an expiry date no later than the date which is fourteen (14) days prior to the
Maturity Date. Each Letter of Credit so issued, extended or renewed shall be
subject to the Uniform Customs.

 

§3.1.4. Obligations of Banks with respect to Letters of Credit. Each Bank
severally agrees that it shall be absolutely liable, without regard to the
occurrence of any Default or Event of Default or any other condition precedent
whatsoever, to the extent of such Bank’s Commitment Percentage, to reimburse the
Fronting Bank on demand pursuant to §3.3 for the amount of each draft paid by
the Fronting Bank under each Letter of Credit to the extent that such amount is
not reimbursed by the Borrower pursuant to §3.2 (such agreement for a Bank being
called herein the “Letter of Credit Participation” of such Bank). Each such
payment made by a Bank shall be treated as a purchase by such Bank of a
participation in the Fronting Bank’s interest in such Letter of Credit and each
Bank shall share, in accordance with its respective Commitment Percentage, in
any interest which accrues and is payable by the Borrower pursuant to §3.2 or
otherwise in connection with such Letter of Credit.

 

§3.1.5. Fronting Bank. Notwithstanding the definition of Fronting Bank, in the
event that the Borrower reasonably determines that it would be beneficial to
have a Letter of Credit issued by a Bank with a higher rating than BOA has at
any applicable

 

F-42



--------------------------------------------------------------------------------

time of reference (as determined by Moody’s or S&P), or for any other reason
acceptable to the Agent, the Borrower shall have the right to elect any Bank
having a higher rating than BOA (or such other applicable Bank) as the Fronting
Bank for that particular Letter of Credit, provided that no Bank other than BOA
shall be required to be a Fronting Bank.

 

§3.2. Reimbursement Obligation of the Borrower. In order to induce the Fronting
Bank to issue, extend and renew each Letter of Credit and the Banks to
participate therein, the Borrower hereby agrees, except as contemplated in §3.3,
to reimburse or pay to the Fronting Bank, for the account of the Fronting Bank
or (as the case may be) the Banks, with respect to each Letter of Credit issued,
extended or renewed by the Fronting Bank hereunder,

 

(a) except as otherwise expressly provided in §3.2(b) and (c) or §3.3, promptly
upon notification by the Fronting Bank or the Agent that any draft presented
under such Letter of Credit is honored by the Fronting Bank, or the Fronting
Bank otherwise makes a payment with respect thereto, (i) the amount paid by the
Fronting Bank under or with respect to such Letter of Credit, and (ii) any
amounts payable pursuant to §5.5 under, or with respect to, such Letter of
Credit,

 

(b) upon the reduction (but not termination) of the Total Commitment to an
amount less than the then Maximum Drawing Amount (after taking into account all
outstanding Loans and Reimbursement Obligations, if any (without double
counting)), an amount equal to such difference, which amount shall be held by
the Agent in an interest-bearing account (with interest to be added to such
account) as cash collateral for the benefit of the Banks and the Agent for all
Reimbursement Obligations, and

 

(c) upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with §14, an amount equal to the then Maximum Drawing Amount on all Letters of
Credit, which amount shall be held by the Agent in an interest-bearing account
(with interest to be added to such account) as cash collateral for the benefit
of the Banks and the Agent for all Reimbursement Obligations.

 

Each such payment shall be made to the Agent for the benefit of the Banks at the
Agent’s Funding Office in immediately available funds. Interest on any and all
amounts not converted to a Revolving Credit Loan pursuant to §3.3 and remaining
unpaid by the Borrower under this §3.2 at any time from the date such amounts
become due and payable (whether as stated in this §3.2, by acceleration or
otherwise) until payment in full (whether before or after judgment) shall be
payable to the Agent for the benefit of the Banks on demand at the rate
specified in §5.9 for overdue principal on the Loans.

 

§3.3. Letter of Credit Payments; Funding of a Loan. If any draft shall be
presented or other demand for payment shall be made under any Letter of Credit,
the Fronting Bank will use its best efforts to notify the Borrower and the Agent
(who will use its best efforts to promptly notify each of the Banks), on or
before the date the Fronting Bank intends to honor such drawing, of the date and
amount of the draft presented or

 

F-43



--------------------------------------------------------------------------------

demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment and, except to the extent the amount of such draft
becomes a Revolving Credit Loan as set forth in this §3.3, Borrower shall
reimburse Agent, as set forth in §3.2. Notwithstanding anything contained in
§3.2 or this §3.3 to the contrary, however, unless Borrower shall have notified
the Agent and Fronting Bank prior to 11:00 a.m. (New York time) on the Business
Day immediately prior to the date of such drawing that Borrower intends to
reimburse Fronting Bank for the amount of such drawing with funds other than the
proceeds of Revolving Credit Loans, Borrower shall be deemed to have timely
given a Completed Loan Request pursuant to §2.4 to Agent, requesting a Prime
Rate Loan on the date on which such drawing is honored and in an amount equal to
the amount of such drawing. The Borrower may thereafter convert any such Prime
Rate Loan to a Revolving Credit Loan of another Type in accordance with §2.5.
Each Bank shall, in accordance with §2.6, make available such Bank’s Commitment
Percentage of such Revolving Credit Loan to Agent, the proceeds of which shall
be applied directly by Agent to reimburse Fronting Bank for the amount of such
draw. In the event that any Bank fails to make available to Agent the amount of
such Bank’s Commitment Percentage of such Revolving Credit Loan on the date of
any drawing, Agent shall be entitled to recover such amount on demand from such
Bank plus any additional amounts payable under §2.6(b) in the event of a late
funding by a Bank. The Fronting Bank is irrevocably authorized by the Borrower
and each of the Banks to honor draws on each Letter of Credit by the beneficiary
thereof in accordance with the terms of such Letter of Credit. The
responsibility of the Agent to the Borrower and the Banks shall be only to
determine that the documents (including each draft) delivered under each Letter
of Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit.

 

§3.4. Obligations Absolute. The Borrower’s obligations under this §3 shall be
absolute and unconditional under any and all circumstances and irrespective of
the account party in whose name a Letter of Credit is issued pursuant to a
Letter of Credit Application executed by Borrower or the occurrence of any
Default or Event of Default or any condition precedent whatsoever or any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against the Agent, any Bank or any beneficiary of a Letter of Credit. The
Borrower further agrees with the Agent and the Banks that the Agent and the
Banks shall not be responsible for, and the Borrower’s Reimbursement Obligations
under §3.2 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon (so long as the
documents delivered under each Letter of Credit in connection with such
presentment shall be in the form required by, and in conformity in all material
respects with, such Letter of Credit), even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, the beneficiary of any Letter of Credit or any
financing institution or other party to whom any Letter of Credit may be
transferred, or any claims or defenses whatsoever of the Borrower against the
beneficiary of any Letter of Credit or any such transferee. The Agent and the
Banks shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or

 

F-44



--------------------------------------------------------------------------------

omitted by the Agent or any Bank under or in connection with each Letter of
Credit and the related drafts and documents, if done in good faith and absent
gross negligence, shall be binding upon the Borrower and shall not result in any
liability on the part of the Agent or any Bank to the Borrower.

 

§3.5. Reliance by Issuer. To the extent not inconsistent with §3.4, the Agent
and any Fronting Bank shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Agent. The Agent and any Fronting Bank shall be
fully justified in failing or refusing to take any action under this §3 (other
than the issuance of a Letter of Credit pursuant to a Letter of Credit
Application and otherwise in accordance with the terms of this Agreement) unless
it shall first have received such advice or concurrence of the Majority Banks
(or such other number or percentage of the Banks as may be required by this
Agreement) as it reasonably deems appropriate or it shall first be indemnified
to its reasonable satisfaction by the Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Agent and any Fronting Bank shall in all cases be fully
protected by the Banks in acting, or in refraining from acting, under this §3 in
accordance with a request of the Majority Banks (or such other number or
percentage of the Banks as may be required by this Agreement), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Banks and all future holders of the Notes or of a Letter of Credit
Participation.

 

§3.6. Letter of Credit Fee. The Borrower shall pay to the Agent a fee (in each
case, a “Letter of Credit Fee”) in an amount equal to the Applicable L/C
Percentage of the undrawn amount of each outstanding Letter of Credit (as
calculated with respect to each Letter of Credit’s Maximum Drawing Amount),
which fee (a) shall be payable quarterly in arrears on the first day of each
calendar quarter for the immediately preceding calendar quarter, with a final
payment on the Maturity Date or any earlier date on which the Commitments shall
terminate (which Letter of Credit Fee shall be pro-rated for any calendar
quarter in which such Letter of Credit is issued, drawn upon or otherwise
reduced or terminated) and (b) shall be for the accounts of the Banks as
follows: (i) an amount equal to 0.125% per annum of the Letter of Credit Fee
shall be for the account of the Fronting Bank and (ii) the remainder of the
Letter of Credit Fee shall be for the accounts of the Banks (including the
Fronting Bank as a Bank) pro rata in accordance with their respective Commitment
Percentages. In addition, Borrower shall pay to the Fronting Bank, for its own
account, an amount equal to the Fronting Bank’s reasonable and customary costs
and expenses incurred in connection with the issuance and/or administration of
the Letters of Credit.

 

F-45



--------------------------------------------------------------------------------

§4. REPAYMENT OF THE LOANS.

 

§4.1. Maturity. In addition to, and without limiting, the provisions of §2.8(b)
and §2.9(f), the Borrower promises to pay on the Maturity Date, and there shall
become absolutely due and payable on the Maturity Date, all unpaid principal of
the Revolving Credit Loans and each other Loan, if any, outstanding on such
date, together with any and all accrued and unpaid interest thereon, the unpaid
balance of the Facility Fee accrued through such date, and any and all other
unpaid amounts due under this Agreement, the Notes or any other of the Loan
Documents.

 

§4.2. Optional Repayments of Revolving Credit Loans. The Borrower shall have the
right, at its election, to prepay the outstanding amount of the Revolving Credit
Loans, in whole or in part, at any time without penalty or premium; provided
that the outstanding amount of any Eurodollar Rate Loans may not be prepaid
unless the Borrower pays the Eurodollar Breakage Costs for each Eurodollar Rate
Loan so prepaid at the time of such prepayment. The Borrower shall give the
Agent no later than 10:00 a.m., Boston, Massachusetts time, at least two (2)
Business Days’ prior written notice of any prepayment pursuant to this §4.2 of
any Prime Rate Loans, and at least four (4) Eurodollar Business Days’ notice of
any proposed prepayment pursuant to this §4.2 of Eurodollar Rate Loans,
specifying the proposed date of prepayment of Revolving Credit Loans and the
principal amount to be prepaid. Each such partial prepayment of the Loans shall
be in an amount equal to $500,000 or an integral multiple of $100,000 in excess
thereof or, if less, the outstanding balance of the Revolving Credit Loans then
being repaid, shall be accompanied by the payment of all charges, if any,
outstanding on all Revolving Credit Loans so prepaid and of all accrued interest
on the principal prepaid to the date of payment, and shall be applied, in the
absence of instruction by the Borrower, first to the principal of Prime Rate
Loans and then to the principal of Eurodollar Rate Loans.

 

§4.3 Mandatory Repayment of Loans. If at any time the sum of the outstanding
amount of the Loans, plus the Maximum Drawing Amount, plus without
double-counting any Revolving Credit Loans, the outstanding Reimbursement
Obligations, if any, exceeds the Total Commitment at such time, the Borrower
shall, within fifteen (15) days after receiving notice of such excess from the
Agent pay to the Agent an amount in cash necessary to eliminate such excess,
such amount to be applied, in the absence of instruction by the Borrower, (x)
first to the repayment of Swingline Loans, second to the repayment of Revolving
Credit Loans and third to the repayment of Bid Rate Loans and (y) with respect
to any such payments of Revolving Credit Loans, first to the principal of Prime
Rate Loans and then to the principal of Eurodollar Rate Loans.

 

§5. CERTAIN GENERAL PROVISIONS.

 

§5.1. Funds for Payments.

 

(a) All payments of principal, interest, fees, and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for

 

F-46



--------------------------------------------------------------------------------

the respective accounts of the Banks or (as the case may be) the Agent, at the
Agent’s Funding Office, in each case in Dollars and in immediately available
funds. The Borrower shall make each payment of principal of and interest on the
Loans and of fees hereunder and Reimbursement Obligations which are not
converted to a Loan hereunder not later than 1:00 p.m. (Boston, Massachusetts
time) on the due date thereof.

 

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If the Borrower is
compelled by law to make any such deduction or withholding with respect to any
amount payable by it hereunder or under any of the other Loan Documents (except
with respect to taxes on the income or profits of the Agent or any Bank), the
Borrower shall pay to the Agent, for the account of the Banks or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Banks to receive the same net amount which the Banks
would have received on such due date had no such obligation been imposed upon
the Borrower. The Borrower will deliver promptly to the Agent certificates or
other valid vouchers for all taxes or other charges deducted from or paid with
respect to payments made by the Borrower hereunder or under such other Loan
Document.

 

§5.2. Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year (365/366-day year for
Prime Rate Loans) and paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Eurodollar Rate Loans, whenever a payment hereunder or under any of the other
Loan Documents becomes due on a day that is not a Business Day, the due date for
such payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Note Records or record attached to any other Note from time to
time shall constitute prima facie evidence of the principal amount thereof.

 

§5.3. Inability to Determine Eurodollar Rate. In the event, prior to the
commencement of any Interest Period relating to any Eurodollar Rate Loan, the
Agent shall reasonably and in good faith determine that adequate and reasonable
methods do not exist for ascertaining the Eurodollar Rate that would otherwise
determine the rate of interest to be applicable to any Eurodollar Rate Loan
during any Interest Period, the Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrower) to the
Borrower and the Banks. In such event (a) any Loan Request with respect to
Eurodollar Rate Loans shall be automatically withdrawn and shall be deemed a
request for Prime Rate Loans, (b) each Eurodollar Rate Loan will automatically,
on the last day of the then current Interest Period applicable thereto, become a
Prime Rate Loan, and (c) the obligations of the Banks to make Eurodollar Rate

 

F-47



--------------------------------------------------------------------------------

Loans shall be suspended, in each case unless and until the Agent reasonably and
in good faith determines that the circumstances giving rise to such suspension
no longer exist, whereupon the Agent shall so notify the Borrower and the Banks.

 

§5.4. Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Bank to make or maintain
Eurodollar Rate Loans, such Bank shall forthwith give notice of such
circumstances to the Borrower and thereupon (a) the Commitment of such Bank to
make Eurodollar Rate Loans or convert Prime Rate Loans to Eurodollar Rate Loans
shall forthwith be suspended and (b) such Bank’s Commitment Percentage of
Eurodollar Rate Loans then outstanding shall be converted automatically to Prime
Rate Loans on the last day of each Interest Period applicable to such Eurodollar
Rate Loans or within such earlier period as may be required by law, all until
such time as it is no longer unlawful for such Bank to make or maintain
Eurodollar Rate Loans. Subject to the limitations set forth in §5.7, the
Borrower hereby agrees promptly to pay the Agent for the account of such Bank,
upon demand, any additional amounts necessary to compensate such Bank for any
costs incurred by such Bank in making any conversion required by this §5.4 prior
to the last day of an Interest Period with respect to a Eurodollar Rate Loan,
including any interest or fees payable by such Bank to lenders of funds obtained
by it in order to make or maintain its Eurodollar Rate Loans hereunder.

 

§5.5. Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Bank or
the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law, but if not having the force of law,
then generally applied by the Banks or the Agent with respect to similar loans),
shall:

 

(a) subject any Bank or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, any Letters of Credit, such Bank’s Commitment or the Loans
(other than taxes based upon or measured by the income or profits of such Bank
or the Agent), or

 

(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Bank of the principal of or the interest
on any Loans or any other amounts payable to the Agent or any Bank under this
Agreement or the other Loan Documents, or

 

(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Bank, or

 

F-48



--------------------------------------------------------------------------------

(d) impose on any Bank or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, any Letters of Credit, the
Loans, such Bank’s Commitment, or any class of loans, letters of credit or
commitments of which any of the Loans or such Bank’s Commitment forms a part;

 

and the result of any of the foregoing is

 

(i) to increase the cost to any Bank of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Bank’s Commitment or any
Letter of Credit, or

 

(ii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Bank or the Agent hereunder on account of such
Bank’s Commitment, any Letter of Credit or any of the Loans, or

 

(iii) to require such Bank or the Agent to make any payment or to forego any
interest or Reimbursement Obligation or other sum payable hereunder, the amount
of which payment or foregone interest or Reimbursement Obligation or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by such Bank or the Agent from the Borrower hereunder,

 

then, and in each such case, the Borrower will, within thirty (30) days after
notice by the Agent or such Bank (such notice to be given promptly by the Agent
or such Bank upon the making of any such determination), at any time and from
time to time and as often as the occasion therefor may arise, but subject to the
limitations set forth in §5.7, pay to such Bank or the Agent such additional
amounts as such Bank or the Agent shall determine in good faith to be sufficient
to compensate such Bank or the Agent for such additional cost, reduction,
payment or foregone interest or other sum, provided that such Bank or the Agent
is generally imposing similar charges on its other similarly situated borrowers.

 

§5.6. Capital Adequacy. If any future law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law, but if
not having the force of law, then generally applied by the Banks with respect to
similar loans) or the interpretation thereof by a court or governmental
authority with appropriate jurisdiction affects the amount of capital required
or expected to be maintained by banks or bank holding companies and any Bank or
the Agent determines that the amount of capital required to be maintained by it
is increased by or based upon the existence of Loans made or deemed to be made
pursuant hereto, then such Bank or the Agent may notify the Borrower of such
fact, and the Borrower shall pay to such Bank or the Agent from time to time,
within thirty (30) days after notice by the Agent or such Bank (such notice to
be

 

F-49



--------------------------------------------------------------------------------

given promptly by the Agent or such Bank upon the making of any such
determination), as an additional fee payable hereunder, but subject to the
limitations set forth in §5.7, such amount as such Bank or the Agent shall
determine reasonably and in good faith and certify in a notice to the Borrower
to be an amount that will adequately compensate such Bank in light of these
circumstances for its increased costs of maintaining such capital. Each Bank and
the Agent shall allocate such cost increases among its customers in good faith
and on an equitable basis, and will not charge the Borrower unless it is
generally imposing a similar charge on its other similarly situated borrowers.

 

§5.7. Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§5.5 or 5.6 and a brief explanation of such amounts
which are due, including reasonably detailed information regarding the method
and calculation of such amount, submitted by any Bank or the Agent to the
Borrower, shall be prima facie evidence that such amounts are due and owing.
Notwithstanding anything to the contrary contained in this Article 5, (i) to the
extent reasonably possible, each Bank shall designate an alternate lending
office in the continental United States to make the Loans in order to reduce any
liability of Borrower to such Bank under §§5.4, 5.5 or 5.6 or to avoid the
unavailability of a Eurodollar Rate Loan, so long as such designation is not
disadvantageous to such Bank, and (ii) the Borrower shall not be obligated to
compensate any Bank pursuant to §§5.4, 5.5 or 5.6 for any amounts attributable
to any period which is more than one (1) year prior to the date of delivery of
the certificate set forth in the first sentence of this §5.7. If (a) a Bank
requests compensation pursuant to §§5.5 or 5.6 and the Required Banks are not
also doing the same, or (b) the obligation of any Bank to make, convert and/or
continue Eurodollar Rate Loans shall be suspended pursuant to §5.4 but the
obligation of the Required Banks shall not have been suspended under such
Section, then, so long as there does not then exist any Default or Event of
Default, the Borrower, within thirty (30) days of such request for compensation
or suspension, as applicable, may either (x) demand that such Bank (the
“Affected Bank”) assign its Commitment to an Eligible Assignee designated by
Borrower (or designated by Agent and approved by Borrower), and upon such demand
the Affected Bank shall promptly assign its Commitment to such Eligible
Assignee, subject to and in accordance with the provisions of §20.1 for a
purchase price equal to the aggregate principal balance of the Loans then owing
to the Affected Bank plus any accrued but unpaid interest thereon and accrued
but unpaid fees owing to the Affected Bank, (y) pay to the Affected Bank the
amounts required under §§5.4, 5.5 or 5.6, as applicable or (z) pay to the
Affected Bank the aggregate principal balance of the Loans then owing to the
Affected Bank plus any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Bank (but without duplication of the amounts
payable pursuant to §§5.4, 5.5 or 5.6, as applicable). If Borrower elects either
option (x) or (z) above, it shall, in all events, pay to the Affected Bank the
amounts required under §§5.4, 5.5 or 5.6, as applicable, for the period prior to
such replacement or termination of the Affected Bank, and upon any such election
the Affected Bank shall no longer be a party hereto or have any rights or
obligations hereunder (other than with respect to §§5.5, 5.6, 17 and 18 for the
period prior to the replacement or termination of the Affected Bank) or under
any of the other Loan Documents. Each of the Agent and the Affected Bank shall
reasonably cooperate in effectuating the replacement of the Affected Bank under
this Section, but at no time

 

F-50



--------------------------------------------------------------------------------

shall the Agent, the Affected Bank or any other Bank be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the Agent,
the Affected Bank or any of the other Banks.

 

§5.8. Indemnity. In addition to the other provisions of this Agreement regarding
such matters, the Borrower agrees to indemnify the Agent and each Bank and to
hold the Agent and each Bank harmless from and against any loss, cost or expense
(including loss of the spread to which such Bank would have been entitled
through the end of the applicable Interest Period in excess of the applicable
interest rate(s) then in effect) that the Agent or such Bank may sustain or
incur as a consequence of (a) a default by the Borrower in the payment of any
principal amount of or any interest on any Eurodollar Rate Loans as and when due
and payable, including any such loss or expense arising from interest or fees
payable by the Agent or such Bank to lenders of funds obtained by it in order to
maintain its Eurodollar Rate Loans, (b) the failure by the Borrower to make a
borrowing or conversion after the Borrower has given a Completed Loan Request
for a Eurodollar Rate Loan or a Conversion Request for a Eurodollar Rate Loan,
and (c) the making of any payment of a Eurodollar Rate Loan or the making of any
conversion of any such Loan to a Prime Rate Loan on a day that is not the last
day of the applicable Interest Period with respect thereto, including interest
or fees payable by the Agent or a Bank to lenders of funds obtained by it in
order to maintain any such Eurodollar Rate Loans; provided, however, that the
Borrower shall not be required to so indemnify any Bank pursuant to clause (b)
above during and for any period of time when such Bank has wrongfully failed or
refused to fund its proportionate share of a Loan in accordance with the terms
of this Agreement and is a Delinquent Bank.

 

§5.9. Interest on Overdue Amounts. Overdue principal and (to the extent
permitted by applicable law) interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents shall bear interest
payable on demand at a rate per annum equal to three percent (3%) plus the Prime
Rate until such amount shall be paid in full (after as well as before judgment).
In addition, the Borrower shall pay a late charge equal to three percent (3%) of
any amount of interest charges on the Loans which is not paid within ten (10)
days of the date when due.

 

§6. RECOURSE OBLIGATIONS. The Obligations are full recourse obligations of the
Borrower, and all of the respective assets and properties of the Borrower shall
be available for the payment in full in cash and performance of the Obligations.
In no event shall BPI have any personal liability hereunder or under any of the
other Loan Documents, either individually or as general partner of BPLP or any
other Borrower, by application of applicable law or otherwise, except to the
extent BPI misappropriates funds, rents or insurance proceeds or engages in
gross negligence, willful misconduct or fraud.

 

F-51



--------------------------------------------------------------------------------

§7. REPRESENTATIONS AND WARRANTIES. The Borrower for itself and for BPI insofar
as any such statements relate to BPI represents and warrants to the Banks all of
the statements contained in this §7.

 

§7.1. Authority, Etc.

 

(a) Organization: Good Standing.

 

(i) The Borrower is a limited partnership, duly organized, validly existing and
in good standing under the laws of the State of Delaware; the Borrower has all
requisite limited partnership power to own its respective properties and conduct
its respective business as now conducted and as presently contemplated; and the
Borrower is in good standing as a foreign entity and is duly authorized to do
business in each jurisdiction where such qualification is necessary except where
a failure to be so qualified in such jurisdiction would not have a materially
adverse effect on any of Borrower’s businesses, assets or financial conditions.

 

(ii) BPI is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware; each Subsidiary of Borrower and BPI is
duly organized, validly existing and in good standing as a corporation, nominee
trust, limited liability company, limited partnership or general partnership, as
the case may be, under the laws of the state of its organization, unless the
failure to be so does not relate to BPLP or BPI and is a Non-Material Breach;
each of Borrower and BPI and each of their Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated,
unless any such failure to have any of the foregoing does not relate to BPLP or
BPI and is a Non-Material Breach; and BPI is in good standing as a foreign
entity and is duly authorized to do business in the jurisdictions where such
qualification is necessary (including in the Commonwealth of Massachusetts)
except where a failure to be so qualified in such jurisdiction would not have a
materially adverse effect on the business, assets or financial condition of BPI.

 

(b) Capitalization. The outstanding equity of BPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable. All of the issued
and outstanding general partner interests of the BPLP are owned and held of
record by BPI. There are no outstanding securities or agreements exchangeable
for or convertible into or carrying any

 

F-52



--------------------------------------------------------------------------------

rights to acquire a general partner interest in BPLP. There are no outstanding
commitments, options, warrants, calls or other agreements (whether written or
oral) binding on BPLP or BPI which require or could require BPLP or BPI to sell,
grant, transfer, assign, mortgage, pledge or otherwise dispose of any general
partner interest in BPLP. Except as set forth in the Agreement of Limited
Partnership of BPLP, no general partner interests of BPLP are subject to any
restrictions on transfer or any partner agreements, voting agreements, trust
deeds, irrevocable proxies; or any other similar agreements or interests
(whether written or oral).

 

(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower or BPI is or is to become a
party and the transactions contemplated hereby and thereby (i) are within the
authority of the Borrower and BPI, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower or BPI, (iii) do not
materially conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which the Borrower or BPI is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower or BPI, (iv) do not conflict with any provision of the agreement
of limited partnership, any certificate of limited partnership, the charter
documents or by-laws of the Borrower or BPI, and (v) do not contravene any
provisions of, or constitute Default or Event of Default hereunder or a failure
to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to the Borrower or BPI or any of the Borrower’s or BPI’s
properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not materially and adversely affect the condition (financial or
otherwise), properties, business or results of operations of BPLP, BPI or, taken
as a whole, the BP Group) or result in the creation of any mortgage, pledge,
security interest, lien, encumbrance or charge upon any of the properties or
assets of the Borrower or BPI, as and to the extent the same would constitute a
Default or Event of Default hereunder.

 

(d) Enforceability. Each of the Loan Documents to which the Borrower or BPI is a
party has been duly executed and delivered and constitutes the legal, valid and
binding obligations of the Borrower and BPI, as the case may be, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and to
the fact that the availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

§7.2. Governmental Approvals. The execution, delivery and performance by the
Borrower of this Agreement and by the Borrower and BPI of the other Loan
Documents to which the Borrower or BPI is or is to become a party and the
transactions contemplated hereby and thereby do not require (i) the approval or
consent of any governmental agency or authority other than those already
obtained or those which would not have a material adverse effect on BPLP, BPI
or, taken as a whole, the BP Group, or (ii) filing with any governmental agency
or authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by BPI.

 

F-53



--------------------------------------------------------------------------------

§7.3. Ownership of Assets. The Borrower and BPI each has, directly or through
Wholly-owned Subsidiaries and/or Partially-Owned Entities, good fee or leasehold
title to all of the Real Estate Assets.

 

§7.4. Financial Statements. The following financial statements have been
furnished to each of the Banks:

 

The consolidated balance sheet of BPI and its Subsidiaries as of December 31,
2004 and their related consolidated statements of income, changes in
shareholders’ equity and cash flows for the fiscal year or other period then
ended, as applicable, and setting forth in comparative form the figures as of
the end of and for the previous fiscal year or other period, as applicable,
prepared in accordance with GAAP and, with respect to the December 31, 2004
statements, accompanied by an auditor’s report prepared without qualification by
the Accountants (collectively, the “Initial Financial Statements”). The Initial
Financial Statements fairly present the financial condition of BPI and its
Subsidiaries as at the close of business on the date thereof and the results of
operations for the fiscal year or other period then ended, as applicable. There
are no contingent liabilities of BPI or any of its Subsidiaries as of such date
involving material amounts, known to the officers of BPI or any of its
Subsidiaries not disclosed in said Initial Financial Statements.

 

§7.5 No Material Changes, Etc. Since the Financial Statement Date, there has
occurred no materially adverse change in the financial condition or business of
BPLP, BPI or, taken as a whole, the BP Group, other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business or financial condition of BPLP,
BPI or, taken as a whole, the BP Group.

 

§7.6. Franchises, Patents, Copyrights, Etc. Except to the extent the failure or
breach of such representation or warranty constitutes a Non-Material Breach, the
Borrower, BPI and each of their respective Subsidiaries possess all franchises,
patents, copyrights, trademarks, trade names, licenses and permits, and rights
in respect of the foregoing, adequate for the conduct of their respective
businesses substantially as now conducted without known conflict with any rights
of others, including all material Permits.

 

§7.7 Litigation. Except as stated on Schedule 7.7, there are no actions, suits,
proceedings or investigations of any kind pending or, to the Borrower’s
knowledge, threatened against the Borrower, BPI or any of their respective
Subsidiaries before any court, tribunal or administrative agency or board that,
if adversely determined, might, either individually or in the aggregate,
materially adversely affect the properties, assets, financial condition or
business of BPLP, BPI or, taken as a whole, the BP Group, or materially impair
the right of BPLP, BPI or, taken as a whole, the BP Group, to carry on their
respective businesses substantially as now conducted by them, or result in any
substantial liability not adequately covered by insurance, or for which adequate
reserves are not maintained, or which question the validity of this Agreement or
any of the other Loan Documents or the undertaking by Borrower of the provisions
hereof or thereof.

 

F-54



--------------------------------------------------------------------------------

§7.8. No Materially Adverse Contracts, Etc. Neither the Borrower, BPI nor any of
their respective Subsidiaries is subject to any charter, corporate, partnership
or other legal restriction, or any judgment, decree, order, rule or regulation
that has or is reasonably expected in the future to have (and with respect
solely to any restriction on the timing of any sale or refinancing of a Real
Estate Asset which would be an acceptable Lien under the definition of
“Unencumbered Asset” contained in an Organizational Document, such expectation
existed at the time such restriction was imposed) a materially adverse effect on
the respective businesses, assets or financial conditions of BPLP, BPI or, taken
as a whole, the BP Group. None of the Borrower, BPI or any of their respective
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of their respective officers, to have any materially adverse effect
on the respective businesses of the BPLP, BPI or, taken as a whole, the BP
Group.

 

§7.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower, BPI
nor any of their respective Subsidiaries is in violation of any provision of its
partnership agreement or charter, as the case may be, or any respective
agreement or instrument to which it may be subject or by which it or any of its
properties may be bound or any decree, order, judgment, statute, license, rule
or regulation, in any of the foregoing cases in a manner that could result,
individually or in the aggregate, in the imposition of substantial penalties or
materially and adversely affect the financial condition, properties or
businesses of the BPLP, BPI or, taken as a whole, the BP Group.

 

§7.10. Tax Status. (i) Each of the Borrower, BPI and their respective
Subsidiaries (a) has made or filed all federal, state and local income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (b) has paid all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings, and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, and (ii) there are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the respective officers of the Borrower and BPI and their
respective Subsidiaries know of no basis for any such claim; except in any such
event as would constitute a Non-Material Breach.

 

§7.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

 

§7.12. Investment Company Acts. None of the Borrower, BPI or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

 

F-55



--------------------------------------------------------------------------------

§7.13. Intentionally Deleted.

 

§7.14. Intentionally Deleted.

 

§7.15. Intentionally Deleted.

 

§7.16. Multiemployer Plans; Guaranteed Pension Plans. Except as disclosed in the
SEC Filings or on Schedule 7.16, none of the Borrower, BPI nor any ERISA
Affiliate maintains or contributes to any Multiemployer Plan or Guaranteed
Pension Plan.

 

§7.17. Regulations U and X. No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

 

§7.18. Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments (collectively, the “Environmental Reports”) to be
conducted and/or taken other steps to investigate the past and present
environmental condition and usage of the Real Estate Assets. Based upon such
Environmental Reports, to the Borrower’s knowledge, except as identified in such
Environmental Reports, the Borrower makes the following representations and
warranties:

 

(a) None of the Borrower, its Subsidiaries, BPI or any operator of the Real
Estate Assets or any portion thereof, or any operations thereon is in material
violation, or alleged material violation, of any judgment, decree, order, law,
license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance, order or decree relating to health, safety or the
environment (hereinafter “Environmental Laws”), which violation or alleged
violation has, or its remediation would have, by itself or when aggregated with
all such other violations or alleged violations, a material adverse effect on
the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

 

(b) None of the Borrower, BPI or any of their respective Subsidiaries has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any

 

F-56



--------------------------------------------------------------------------------

site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, BPI or any of their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law, or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances, which event described in
any such notice would have a material adverse effect on the business, assets or
financial condition of the Borrower and its Subsidiaries, taken as a whole.

 

(c) (i) No portion of the Real Estate Assets has been used for the handling,
processing, storage or disposal of Hazardous Substances except in material
accordance with applicable Environmental Laws; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of any Real Estate Assets except in material accordance with applicable
Environmental Laws, (ii) in the course of any activities conducted by the
Borrower, BPI, their respective Subsidiaries or the operators of their
respective properties or any ground or space tenants on any Real Estate Asset,
no Hazardous Substances have been generated or are being used on such Real
Estate Asset except in material accordance with applicable Environmental Laws,
(iii) there has been no present or, to the best of Borrower’s knowledge, past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable Environmental Laws, (iv) to the best of Borrower’s knowledge,
there have been no Releases in violation of applicable Environmental Laws upon,
from or into any real property in the vicinity of any of the Real Estate Assets
which, through soil or groundwater contamination, may have come to be located on
such Real Estate Asset, and (v) to the best of Borrower’s Knowledge, any
Hazardous Substances that have been generated on any of the Real Estate Assets
during ownership thereof by the Borrower, BPI, their respective Subsidiaries or
the operations of their respective properties have been transported off-site
only in compliance with all applicable Environmental Laws; any of which events
described in clauses (i) through (v) above would have a material adverse effect
on the business, assets or financial condition of BPLP, BPI, or taken as a
whole, the BP Group. Notwithstanding that the representations contained herein
are limited to the knowledge of the Borrower, any such limitation shall not
affect the covenants specified in §8.11 or elsewhere in this Agreement.

 

(d) None of the Borrower, BPI or any of the Real Estate Assets is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement, by virtue of
the transactions set forth herein and contemplated hereby, or as a condition to
the effectiveness of any other transactions contemplated hereby.

 

F-57



--------------------------------------------------------------------------------

§7.19. Intentionally Deleted.

 

§7.20. Loan Documents. All of the representations and warranties by or on behalf
of the Borrower and BPI made in this Agreement and in the other Loan Documents
or any document or instrument delivered to the Agent or the Banks pursuant to or
in connection with any of such Loan Documents are true and correct in all
material respects and do not include any untrue statement of a material fact or
omit to state a material fact required to be stated or necessary to make such
representations and warranties not materially misleading.

 

§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND BPI. The Borrower for itself and
on behalf of BPI and their respective Subsidiaries (if and to the extent
expressly included in subsections contained in this §8) covenants and agrees
that, so long as any Loan, Letter of Credit or Note is outstanding or any Bank
has any obligation to make any Loans or any Bank has any obligation to issue,
extend or renew any Letters of Credit:

 

§8.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts provided for in this Agreement and the other Loan Documents, all
in accordance with the terms of this Agreement and the Notes, and the other Loan
Documents.

 

§8.2. Maintenance of Office. Each of the Borrower and BPI will maintain its
chief executive office in Boston, Massachusetts, or at such other place in the
United States of America as each of them shall designate by written notice to
the Agent to be delivered within fifteen (15) days of any change of chief
executive office, where, subject to § 22, notices, presentations and demands to
or upon the Borrower and BPI in respect of the Loan Documents may be given or
made.

 

§8.3. Records and Accounts. Each of the Borrower and BPI will (a) keep, and
cause each of its Subsidiaries to keep, true and accurate records and books of
account in which full, true and correct entries in all material respects will be
made in accordance with GAAP and (b) maintain adequate accounts and reserves for
all taxes (including income taxes), contingencies, depreciation and amortization
of its properties and the properties of its Subsidiaries; all of such reserves
may be unfunded.

 

§8.4. Financial Statements, Certificates and Information. The Borrower will
deliver and cause BPI to deliver (as applicable) to the Agent:

 

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of BPI, the audited consolidated balance sheet
of BPI and its Subsidiaries at the end of such year, and the related audited
consolidated statements of income, changes in shareholder’s equity and cash
flows for the year then ended, in each case, setting forth in comparative form
the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and, in
each case, accompanied by an auditor’s report prepared without qualification by
the Accountants other than a qualification solely with respect to internal
controls over financial reporting as required under Section 404 of the Sarbanes
Oxley Act;

 

F-58



--------------------------------------------------------------------------------

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its March 31, June 30 and September 30 fiscal quarters,
copies of the unaudited consolidated balance sheet of BPI and its Subsidiaries,
as at the end of such quarter, and the related unaudited consolidated statements
of income, changes in shareholders’ equity and cash flows for the portion of
BPI’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP (which may be provided by inclusion in the Form 10-Q of BPI
filed with the SEC for such period provided pursuant to clause (i) below),
together with a certification by the principal financial or accounting officer
of the Borrower and BPI that the information contained in such financial
statements fairly presents the financial position of BPI and its Subsidiaries on
the date thereof (subject to year-end adjustments none of which shall be
materially adverse);

 

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a statement in the form of Exhibit C-2 hereto
signed by an Authorized Officer and (if applicable) reconciliations to reflect
changes in GAAP since the date of such financial statements and (ii) a quarterly
worksheet in the form of Exhibit C-2A;

 

(d) promptly as they become available, a copy of each report (including any
so-called management letters) submitted to the Borrower or BPI by the
Accountants in connection with each annual audit of the books of the Borrower or
BPI by such Accountants or in connection with any interim audit thereof
pertaining to any phase of the business of the Borrower or BPI;

 

(e) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower (other than the Loans) for borrowed money, to the
extent that the information or disclosure contained in such material refers to
or could reasonably be expected to have a material adverse effect on the
business, assets, financial condition or prospects, or operations of BPLP, BPI
or, taken as a whole, the BP Group;

 

(f) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the SEC or sent to the stockholders of BPI;

 

(g) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of BPI, copies of the Form 10-K statement
filed by BPI with the SEC for such fiscal year, and as soon as practicable, but
in any event not later than fifty (50) days after the end of each fiscal quarter
of BPI copies of the Form 10-Q statement filed by BPI with the SEC for such
fiscal quarter, provided that, in either case, if the SEC has granted an
extension for the filing of such statements, BPI shall deliver such statements
to the Agent within ten (10) days after the filing thereof with the SEC;

 

F-59



--------------------------------------------------------------------------------

(h) from time to time such other financial data and information about the
Borrower, BPI, their respective Subsidiaries, the Real Estate Assets and the
Partially-Owned Entities as the Agent or any Bank (through the Agent) may
reasonably request, including, without limitation, complete rent rolls, existing
environmental reports, and insurance certificates with respect to the Real
Estate Assets;

 

(i) Intentionally Deleted; and

 

(j) as soon as practicable, but in any event not later than ninety (90) days
after the end of the fiscal year of BPLP, the audited balance sheet of BPLP at
the end of each such year, and the related audited statements of income, changes
in partners’ capital and cash flows for the year then ended, in each case
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
GAAP, together with a certification by the principal financial or accounting
officer of BPLP that the information contained in such financial statements
fairly presents the financial position of BPLP on the date thereof, and as soon
as practicable, but in any event not later than forty-five (45) days after the
end of each of the March 31, June 30 and September 30 fiscal quarters of BPLP,
the unaudited balance sheet of BPLP at the end of each such quarter, and the
related unaudited statements of income, changes in partners’ capital and cash
flows for the quarter then ended, in each case setting forth in comparative form
the figures for the previous fiscal quarter and all such statements to be in
reasonable detail, prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of BPLP that the
information contained in such financial statements fairly presents the financial
position of BPLP on the date thereof (subject to year-end adjustments none of
which shall be materially adverse).

 

§8.5. Notices.

 

(a) Defaults. The Borrower will, and will cause BPI, as applicable, to, promptly
after obtaining knowledge of the same, notify the Agent in writing of the
occurrence of any Default or Event of Default or Non-Material Breach. If any
Person shall give any notice or take any other action in respect of (x) a
claimed Default (whether or not constituting an Event of Default) under this
Agreement or (y) a claimed failure by the Borrower, BPI or any of their
respective Subsidiaries, as applicable, to comply with any term, condition or
provision of or under any note, evidence of Indebtedness, indenture or other
obligation in excess of $10,000,000, individually or in the aggregate, to which
or with respect to which any of them is a party or obligor, whether as principal
or surety, and such failure to comply would permit the holder of such note or
obligation or other evidence of Indebtedness to accelerate the maturity thereof,
which acceleration would have a material adverse effect on BPLP, BPI or, taken
as a whole, the BP Group or the Borrower shall forthwith give written notice
thereof to the Agent, describing the notice or action and the nature of the
claimed failure to comply.

 

F-60



--------------------------------------------------------------------------------

(b) Environmental Events. The Borrower will, and will cause BPI to, promptly
give notice in writing to the Agent (i) upon Borrower’s or BPI’s obtaining
knowledge of any material violation (as determined by the Borrower or BPI in the
exercise of its reasonable discretion) of any Environmental Law regarding any
Real Estate Asset or Borrower’s or BPI’s operations, (ii) upon Borrower’s or
BPI’s obtaining knowledge of any known Release of any Hazardous Substance at,
from, or into any Real Estate Asset which it reports in writing or is reportable
by it in writing to any governmental authority and which is material in amount
or nature or which could materially affect the value of such Real Estate Asset,
(iii) upon Borrower’s or BPI’s receipt of any notice of material violation of
any Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws, including a notice or claim of liability or
potential responsibility from any third party (including without limitation any
federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) Borrower’s or BPI’s or any other Person’s operation of any Real Estate
Asset, (B) contamination on, from or into any Real Estate Asset, or (C)
investigation or remediation of off-site locations at which Borrower or BPI or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Substances, or (iv) upon Borrower’s or BPI’s obtaining knowledge that
any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which Borrower or BPI or any
Partially-Owned Real Estate Entity may be liable or for which a lien may be
imposed on any Real Estate Asset; any of which events described in clauses (i)
through (iv) above would have a material adverse effect on the business, assets
or financial condition of the Borrower and its Subsidiaries, taken as a whole.
As of the date hereof, the Borrower has notified the Agent of the matters
referenced on Schedule 8.5(b), to the extent such matters are disclosed in the
Form 10-K referred to therein.

 

(c) [Intentionally Deleted]

 

(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings an
adverse determination in which could materially affect BPLP, BPI or taken as a
whole, the BP Group, or to which the Borrower, BPI or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, BPI or any of their respective Subsidiaries that could reasonably be
expected to have a materially adverse effect on BPLP, BPI or, taken as a whole,
the BP Group, and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Agent, in writing, in form and
detail reasonably satisfactory to the Agent, within ten (10) days of any
judgment not covered by insurance, final or otherwise, against the Borrower, BPI
or any of such Subsidiaries in an amount in excess of $20,000,000.

 

(e) Insolvency Events. The Borrower shall notify the Agent in writing promptly
after the occurrence of any of the events described in §14.1(g) or (h) with
respect to any member of the BP Group other than BPLP and BPI.

 

F-61



--------------------------------------------------------------------------------

(f) Copies of Notices to Banks. Agent shall promptly provide the Banks with
copies of any notices received by Agent under this §8.5.

 

§8.6. Existence of Borrower; Maintenance of Properties. The Borrower will do or
cause to be done all things necessary to, and shall, preserve and keep in full
force and effect its existence in its jurisdiction of organization and will do
or cause to be done all things necessary to preserve and keep in full force all
of its rights and franchises and those of its Subsidiaries each of which in the
sole judgment of Borrower (exercised in good faith) may be necessary to properly
and advantageously conduct the businesses conducted by it. The Borrower (a) will
cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to all Real Estate Assets owned or controlled by it, all
as in the sole judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, subject to the terms of the applicable Leases and partnership
agreements or other entity charter documents, and in any event, will keep all of
the Real Estate Assets (for so long as such Real Estate Assets are owned by the
Borrower or any of its Subsidiaries) in a condition consistent with the Real
Estate Assets currently owned or controlled by the Borrower or its Subsidiaries,
(b) will cause all of its other properties and those of its Subsidiaries (to the
extent controlled by the Borrower) used or useful in the conduct of its business
or the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, (c) will not
permit BPI to directly own or lease any Real Estate Asset (except only 100 East
Pratt Street, Baltimore, Maryland so long as all of the economic benefits of
such Real Estate Asset contractually flow to BPLP), and (d) will, and will cause
each of its Subsidiaries to continue to engage primarily in the businesses now
conducted by it and in related businesses, all of the foregoing to the extent
necessary to comply with the other terms and conditions set forth in this
Agreement, and in the case of clauses (a), (b) and (d) above, except to the
extent that the failure to comply with the provisions thereof constitutes a
Non-Material Breach.

 

§8.7. Existence of BPI; Maintenance of REIT Status of BPI; Maintenance of
Properties;. The Borrower will cause BPI to do or cause to be done all things
necessary to preserve and keep in full force and effect BPI’s existence as a
Delaware corporation. The Borrower will cause BPI at all times (i) to maintain
its status as a REIT and not to take any action which could lead to its
disqualification as a REIT and (ii) to continue to be listed on a
nationally-recognized stock exchange. Without limitation of §9.3(f), the
Borrower will cause BPI not to engage in any business other than the business of
acting as a REIT and serving as the general partner and limited partner of the
Borrower, and as a member, partner or stockholder of Subsidiaries of the
Borrower, including Boston Properties LLC (provided that BPI’s percentage equity
interest in any such Subsidiary shall not exceed 1%), and matters directly
relating thereto, and shall cause BPI to (x) conduct all or substantially all of
its business operations through the Borrower or through subsidiary partnerships
or other entities in which the Borrower owns at least 99% of the economic
interests and (y) own no real property or material personal property other than
(1) through its ownership interests in the Borrower and its Subsidiaries,
including Boston

 

F-62



--------------------------------------------------------------------------------

Properties LLC, in compliance with the terms hereof, and (2) contracts and
agreements of the nature described in Schedule 9.1(e). The Borrower will cause
BPI (a) to cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order, and supplied
with all necessary equipment, (b) to cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of BPI may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times and (c) to
cause each of its Subsidiaries to continue to engage primarily in the businesses
now conducted by it and in related businesses, in each case under clauses (a),
(b) and (c) above to the extent, in the sole judgment of BPI (exercised in good
faith), necessary to properly and advantageously conduct the businesses being
conducted by it, except to the extent that the failure to comply with the
provisions thereof constitutes a Non-Material Breach.

 

§8.8. Insurance. The Borrower will, and will cause BPI to, maintain with respect
to its properties, and will cause each of its Subsidiaries to maintain with
financially sound and reputable insurers, insurance with respect to such
properties and its business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent, unless any
failure to do so is a Non-Material Breach.

 

§8.9. Taxes. The Borrower will, and will cause BPI and each of their respective
Subsidiaries to, pay or cause to be paid real estate taxes, other taxes,
assessments and other governmental charges against the Real Estate Assets before
the same become delinquent and will duly pay and discharge, or cause to be paid
and discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon its sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies that if unpaid might by law become a lien or
charge upon any of the Real Estate Assets, unless any failure to do so is a
Non-Material Breach; provided that any such tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Borrower or BPI
shall have set aside on its books adequate reserves with respect thereto; and
provided further that the Borrower or BPI will pay all such taxes, assessments,
charges, levies or claims forthwith prior to the consummation of proceedings to
foreclose any lien that may have attached as security therefor. Promptly upon
request by the Agent if required for bank regulatory compliance purposes or
similar bank purposes, the Borrower will provide evidence of the payment of real
estate taxes, other taxes, assessments and other governmental charges against
the Real Estate Assets in the form of receipted tax bills or other form
reasonably acceptable to the Agent, or evidence of the existence of applicable
contests as contemplated herein.

 

§8.10. Inspection of Properties and Books. (a) Subject to the rights of tenants
to limit or prohibit such access, as denoted in the applicable leases, the
Borrower will, and will cause BPI to, permit the Agent or any of the Banks’
other designated representatives upon no less than 24 hours notice (which notice
may be given orally or in writing), to

 

F-63



--------------------------------------------------------------------------------

visit and inspect any of the properties of the Borrower, BPI or any of their
respective Subsidiaries to examine the books of account of the Borrower, BPI and
their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower,
BPI and their respective Subsidiaries with, and to be advised as to the same by,
its officers, all at such reasonable times and intervals as the Agent may
reasonably request; provided that, so long as no Event of Default has occurred
and is continuing, the Borrower shall only be responsible for the costs and
expenses incurred by the Agent in connection with such inspections.

 

(b) The Borrower hereby agrees that each of the Banks and the Agent (and each of
their respective, and their respective affiliates’, employees, officers,
directors, agents and advisors (collectively, “Representatives”) is, and has
been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Bank or the Agent related to such structure and tax
aspects. In this regard, each of the Banks and the Agent acknowledges and agrees
that its disclosure of the structure or tax aspects of the Facility is not
limited in any way by an express or implied understanding or agreement, oral or
written (whether or not such understanding or agreement is legally binding).
Furthermore, each of the Banks and the Agent acknowledges and agrees that it
does not know or have reason to know that its use or disclosure of information
relating to the structure or tax aspects of the Facility is limited in any other
manner (such as where the Facility is claimed to be proprietary or exclusive)
for the benefit of any other Person. Notwithstanding the foregoing (i) the Banks
and the Agent shall not disclose any materials or information of any kind or
nature whatsoever which are not specifically permitted to be disclosed in
accordance with the terms of this subparagraph (b) and (ii) in the event of any
change, amendment, modification or clarification of Code sections 6011 and/or
6111 (or any other applicable section of the Code) or any Regulations
promulgated thereunder, or the issuance by any Person of any guidance on which
the Banks, the Agent and the Representatives are entitled to rely or are
otherwise bound by (including, by way of example only, private letter rulings),
which in any way limits or restricts what may be disclosed pursuant to the terms
of this paragraph, or otherwise establishes that such Code sections do not, or
are not intended to, apply to loan facilities such as the Facility (or other
similar transactions), the terms of this subparagraph (b) shall be deemed
modified thereby. In this regard, the Banks and the Agent intend that this
transaction will not be a “confidential transaction” under Code sections 6011,
6111 or 6112, and the regulations promulgated thereunder.

 

(c) Notwithstanding anything to the contrary herein (including, without
limitation, the provisions of subparagraph (b) above), neither the Agent nor any
Bank may disclose to any Person any information that constitutes material
non-public information regarding the Borrower or its securities for purposes of
Regulation FD of the Securities and Exchange Commission or any other federal or
state securities laws (it being acknowledged and agreed that the provisions of
this §8.10 with respect to such information are reasonably necessary to comply
with said Regulation FD and/or such

 

F-64



--------------------------------------------------------------------------------

other federal and state securities laws) (such information referred to
collectively herein as the “Borrower Information”), except that each of the
Agent and each of the Banks may disclose Borrower Information (i) to any other
Bank, (ii) to any other person if reasonably incidental to the administration of
the Loans, (iii) upon the order of any court or administrative agency, (iv) upon
the request or demand of any regulatory agency or authority, (v) which has been
publicly disclosed other than as a result of a disclosure by the Agent or any
Bank which is not permitted by this Agreement, (vi) in connection with any
litigation to which the Agent, any Bank, or any other Representative may be a
party, (vii) to the extent reasonably required in connection with the exercise
of any remedy hereunder, (viii) to the Agent’s or such Bank’s Affiliates, legal
counsel and independent auditors or other Representatives, and (ix) to any
actual or proposed participant or Eligible Assignee of all or part of its rights
hereunder.

 

(d) Each of the Banks and the Agent hereby agrees that the Borrower (and its,
and its affiliates’, employees, officers, directors, advisors and agents
(collectively “Borrower Representatives”) is, and has been from the commencement
of discussions with respect to the Facility, permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to the Borrower related to such structure and tax aspects. In
this regard, the Borrower acknowledges and agrees that its disclosure of the
structure or tax aspects of the Facility is not limited in any way by an express
or implied understanding or agreement, oral or written (whether or not such
understanding or agreement is legally binding). Furthermore, each of the
Borrower, each Bank and the Agent acknowledges and agrees that it does not know
or have reason to know that its use or disclosure of information relating to the
structure or tax aspects of the Facility is limited in any other manner (such as
where the Facility is claimed to be proprietary or exclusive) for the benefit of
any other Person.

 

(e) The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Banks and the Fronting Bank materials and/or information
provided by or on behalf of the Borrower hereunder by posting such materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Banks may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
such materials that are to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking such
materials “PUBLIC,” the Borrower shall be deemed to have authorized the Agent,
the Arranger, the Fronting Bank and the Banks to treat such materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all such materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Agent and the Arranger shall be entitled to treat any such materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not

 

F-65



--------------------------------------------------------------------------------

designated “Public Investor.” Notwithstanding the foregoing, Borrower shall be
under no obligation to mark any such materials “PUBLIC.” In addition, Agent,
Arranger, the Fronting Bank and the Banks all agree to maintain all such
materials (other than any such materials as are marked “PUBLIC”) in confidence
and further agree that they shall not make any such materials available to any
other Person (including, without limitation, other proposed Banks and/or
participants) unless and until such other Person agrees to maintain such
materials in confidence; provided, disclosures made pursuant to clauses (iii),
(iv), (v), (vi) and (vii) of §8.10(c), shall not be subject to this last
sentence of this §8.10(e).

 

(f) The provisions of this §8.10 supersede any confidentiality obligations of
the Borrower, the Agent or any of the Banks relating to the Facility under any
agreements between or among the Borrower and the Agent and/or the Banks, as
applicable. The parties hereto agree that any such confidentiality obligations
shall be deemed void ab initio.

 

§8.11. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
will, and will cause BPI to, comply with, and will cause each of their
respective Subsidiaries to comply with (a) all applicable laws and regulations
now or hereafter in effect wherever its business is conducted, including,
without limitation, all Environmental Laws and all applicable federal and state
securities laws, (b) the provisions of its partnership agreement or corporate
charter and other charter documents and by-laws, as applicable, (c) all material
agreements and instruments to which it is a party or by which it or any of its
properties may be bound (including the Real Estate Assets and the Leases) and
(d) all applicable decrees, orders, and judgments, unless such non-compliance
constitutes a Non-Material Breach. If at any time while any Loan or Note or
Letter of Credit is outstanding or the Banks have any obligation to make Loans
or issue Letters of Credit hereunder, any Permit shall become necessary or
required in order that the Borrower may fulfill any of its obligations
hereunder, the Borrower and BPI and their respective Subsidiaries will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or BPI, as applicable, to obtain such Permit and furnish the Agent
with evidence thereof.

 

§8.12. Use of Proceeds. Subject at all times to the other provisions of this
Agreement, the Borrower will use the proceeds of the Loans solely for working
capital and general corporate purposes. It is agreed by the Banks that, from
time to time, the Borrower may request proceeds of the Loans be used to
refinance certain secured mortgage Indebtedness of the Borrower and/or its
Subsidiaries, in which event, a portion of the Loans equal to the amount of the
advances made hereunder in connection with such refinancing may, at Borrower’s
election, be secured by the refinanced mortgage (a “Refinancing Mortgage”). Any
such Refinancing Mortgage would be (i) required to be in form and substance
reasonably satisfactory to the Agent, (ii) subject to customary terms and
conditions reasonably satisfactory to the Agent, (iii) amended and restated to
provide for economic and other terms which are identical to those of the Loans
(e.g., the maturity date shall be amended to be the Maturity Date hereunder and
the interest rate and payment terms will be amended to be the same as those
hereunder, it being further

 

F-66



--------------------------------------------------------------------------------

acknowledged that such modified interest rate may be based upon either a
Revolving Credit Loan or a Bid Rate Loan calculation, as elected by the Borrower
pursuant to the terms hereof) and (iv) subject to being released or transferred
by the Agent at the request of the Borrower. In addition, in connection with
each Refinancing Mortgage, the Agent would agree to provide, at the request of
Borrower, subordination, non-disturbance and attornment agreements in form and
substance reasonably satisfactory to Agent. No Real Estate Asset that is subject
to a Refinancing Mortgage will qualify as an Unencumbered Asset hereunder.

 

§8.13. Intentionally Deleted.

 

§8.14. Solvency. Each of Borrower, BPI and their respective Subsidiaries shall
remain solvent at all times, unless such failure to remain does not relate to
Borrower or BPI and is a Non-Material Breach.

 

§8.15. Further Assurances. The Borrower will, and will cause BPI to, cooperate
with, the Agent and the Banks and execute such further instruments and documents
as the Banks or the Agent shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.

 

§8.16. Intentionally Deleted.

 

§8.17. Environmental Indemnification. The Borrower covenants and agrees that it
will indemnify and hold the Agent and each Bank, and each of their respective
Affiliates, harmless from and against any and all claims, expense, damage, loss
or liability incurred by the Agent or any Bank (including all reasonable costs
of legal representation incurred by the Agent or any Bank, but excluding, as
applicable, for the Agent or a Bank any claim, expense, damage, loss or
liability as a result of the gross negligence or willful misconduct of the Agent
or such Bank or any of their respective Affiliates) relating to (a) any Release
or threatened Release of Hazardous Substances on any Real Estate Asset; (b) any
violation of any Environmental Laws with respect to conditions at any Real
Estate Asset or the operations conducted thereon; (c) the investigation or
remediation of off-site locations at which the Borrower, BPI or any of their
respective Subsidiaries or their predecessors are alleged to have directly or
indirectly disposed of Hazardous Substances; or (d) any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
relating to Real Estate Assets (including, but not limited to, claims with
respect to wrongful death, personal injury or damage to property). It is
expressly acknowledged by the Borrower that, notwithstanding the introductory
paragraph of this §8, this covenant of indemnification shall survive the
repayment of the amounts owing under the Notes and this Agreement and the
termination of this Agreement and the obligations of the Banks hereunder and
shall inure to the benefit of the Agent and the Banks and their respective
Affiliates, their respective successors, and their respective assigns under the
Loan Documents permitted under this Agreement.

 

F-67



--------------------------------------------------------------------------------

§8.18. Response Actions. The Borrower covenants and agrees that if any Release
or disposal of Hazardous Substances shall occur or shall have occurred on any
Real Estate Asset owned directly or indirectly by the Borrower or BPI, in
material violation of applicable Environmental Laws, the Borrower will cause the
prompt containment and removal of such Hazardous Substances and remediation of
such wholly-owned Real Estate Asset as necessary to comply in all material
respects with all Environmental Laws.

 

§8.19. Intentionally Deleted.

 

§8.20. Employee Benefit Plans.

 

(a) Notice. The Borrower will, and will cause BPI to, notify the Agent within a
reasonable period after the establishment of any Guaranteed Pension Plan by any
of them or any of their respective ERISA Affiliates other than those disclosed
in the SEC Filings and no Borrower will, or will permit BPI to, establish any
Multiemployer Plan or Guaranteed Pension Plan which could reasonably be expected
to have a material adverse effect on BPLP, BPI or, taken as a whole, the BP
Group.

 

(b) In General. Each Employee Benefit Plan maintained by the Borrower, BPI or
any of their respective ERISA Affiliates will be operated in compliance in all
material respects with the provisions of ERISA and, to the extent applicable,
the Code, including but not limited to the provisions thereunder respecting
prohibited transactions.

 

(c) Unfunded or Underfunded Liabilities. The Borrower will not, and will not
permit BPI to, at any time, have accruing or accrued unfunded or underfunded
liabilities with respect to any Employee Benefit Plan, Guaranteed Pension Plan
or Multiemployer Plan, or permit any condition to exist under any Multiemployer
Plan that would create a withdrawal liability, which such liability could,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on BPLP, BPI or, taken as a whole, the BP Group.

 

§8.21. No Amendments to Certain Documents. The Borrower will not, and will not
permit BPI to, at any time cause or permit its certificate of limited
partnership, agreement of limited partnership (including without limitation the
Agreement of Limited Partnership of the Borrower, articles of incorporation,
by-laws, operating agreement or other charter documents, as the case may be), to
be modified, amended or supplemented in any respect whatever, without (in each
case) the express prior written consent or approval of the Agent, if such
changes would affect BPI’s REIT status or otherwise materially adversely affect
the rights of the Agent and the Banks hereunder or under any other Loan
Document.

 

F-68



--------------------------------------------------------------------------------

§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND BPI. The Borrower for itself
and on behalf of BPI covenants and agrees that, so long as any Loan, Letter of
Credit or Note is outstanding or any Bank has any obligation to make any Loans
or any Bank has any obligation to issue, extend or renew any Letters of Credit:

 

§9.1. Restrictions on Liabilities. The Borrower and BPI may, and may permit
their respective Subsidiaries to, create, incur, assume, guarantee or be or
remain liable for, contingently or otherwise, any Liabilities other than the
specific Liabilities which are prohibited under this §9.1 (the “Prohibited
Liabilities”), it being agreed that neither the Borrower nor BPI will, or will
permit any Subsidiary to, create, incur, assume, guarantee or be or remain
liable for, contingently or otherwise, singularly or in the aggregate for any of
such Prohibited Liabilities, as follows:

 

(a) Unsecured Indebtedness (excluding the Obligations) which is incurred under a
revolving credit facility with a commercial bank, trust company, or savings and
loan association, provided that, in the event the Borrower acquires a Real
Estate Asset with respect to which there is any such unsecured Indebtedness, the
Borrower shall have a period of 90 days in which to repay such Indebtedness in
full;

 

(b) Indebtedness which would result in a Default or Event of Default under §10,

 

(c) An aggregate amount in excess of $20,000,000 at any one time in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies (other than in respect of properties owned by
Partially-Owned Entities) for which payment therefor is required to be made in
accordance with the provisions of §8.9 and such payment is due and delinquent
and which is not being contested diligently and in good faith;

 

(d) An aggregate amount in excess of $20,000,000 at any one time in respect of
uninsured judgments or awards, with respect to which the applicable periods for
taking appeals have expired, or with respect to which final and unappealable
judgments or awards have been rendered, and such judgments or awards remain
unpaid for more than thirty (30) days; and

 

(e) With respect to BPI only, any and all Liabilities other than (i) the
Liabilities existing as of the Closing Date of the kind or nature described on
Schedule 9.1(e), (ii) Liabilities incurred by BPI in the ordinary course of
business and which are of the same or similar kind or nature to those permitted
under subclause (i) above, (iii) Liabilities incurred by BPI in connection with
its maintenance of corporate status, preparation of SEC filings, accountants’
fees and similar administrative matters, and (iv) other Liabilities incurred by
BPI of the same or similar kind or nature as currently exist, so long as such
Liabilities are not, individually or in the aggregate, material to BPI, BPLP or,
taken as a whole, the BP Group.

 

The terms and provisions of this §9.1 are in addition to, and not in limitation
of, the covenants set forth in §10.

 

Without limiting the foregoing, but subject to the other provisions of this
Agreement (including without limitation §10), Indebtedness Without Recourse to
Borrower or any of its assets other than its interests in the Real Estate Assets
that are subject to such Indebtedness Without Recourse is not restricted.

 

F-69



--------------------------------------------------------------------------------

§9.2. Restrictions on Liens, Etc. None of the Borrower, BPI and any Wholly-owned
Subsidiary will: (a) create or incur or suffer to be created or incurred or to
exist any lien, mortgage, pledge, attachment, security interest or other rights
of third parties of any kind upon any of the Unencumbered Assets, whether now
owned or hereafter acquired (but only if and to the extent such Real Estate
Asset is included as an Unencumbered Asset in a compliance calculation in effect
under §10 hereof), or upon the income or profits therefrom; (b) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement in connection with the operation of the Unencumbered Assets (but
only if and to the extent such Real Estate Asset is included as an Unencumbered
Asset in a compliance calculation in effect under §10 hereof); (c) suffer to
exist for a period of more than thirty (30) days, with respect to the
Unencumbered Assets (but only if and to the extent such Real Estate Asset is
included as an Unencumbered Asset in a compliance calculation in effect under
§10 hereof), any taxes, assessments, governmental charges and claims for labor,
materials and supplies for which payment thereof is not being contested or for
which payment notwithstanding a contest is required to be made in accordance
with the provisions of §8.9 and has not been timely made and, with respect to
any individual Unencumbered Asset (but only if and to the extent such Real
Estate Asset is included as an Unencumbered Asset in a compliance calculation in
effect under §10 hereof), is in an amount in excess of the lesser of (i)
$500,000 and (ii) three percent (3%) of the fair market value of the applicable
Unencumbered Asset; or (d) sell, assign, pledge or otherwise transfer for
security any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse, relating to the Unencumbered Assets (but
only if and to the extent such Real Estate Asset is included as an Unencumbered
Asset in a compliance calculation in effect under §10 hereof) (the foregoing
items (a) through (d) being sometimes referred to in this §9.2 collectively as
“Liens”), provided that the Borrower, BPI and any Wholly-owned Subsidiary may
create or incur or suffer to be created or incurred or to exist (but only, with
respect to BPI, as set forth in subclause (vi) below to the extent relating to
the Real Estate Asset located at 100 East Pratt Street, Baltimore, Maryland)
(collectively, the “Permitted Liens”):

 

(i) Liens securing taxes, assessments, governmental charges or levies or claims
for labor, material and supplies, the Indebtedness with respect to which is not
prohibited by §9.1(c) or §9.2(c) above;

 

(ii) Liens arising out of deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;

 

(iii) Liens (other than affecting the Unencumbered Assets, but only if and to
the extent such Real Estate Asset is included as an Unencumbered Asset in a
compliance calculation in effect under §10 hereof) in respect of judgments or
awards, the Indebtedness with respect to which is not prohibited by §9.1(d);

 

F-70



--------------------------------------------------------------------------------

(iv) encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
or any Wholly-owned Subsidiary is a party or bound; purchase options granted at
a price not less than the market value of such property; and other minor Liens
or encumbrances on properties, none of which interferes materially and adversely
with the use of the property affected in the ordinary conduct of the business of
the Borrower, and which matters (x) do not individually or in the aggregate have
a material adverse effect on the business of BPLP, BPI or, taken as a whole, the
BP Group and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;

 

(v) any Leases;

 

(vi) Liens and other encumbrances or rights of others which exist on the date of
this Agreement and which do not otherwise constitute a breach of this Agreement,
including, without limitation, Liens created by or pursuant to the
Organizational Documents of the Borrower with respect to a restriction on sale
or refinancing of a Real Estate Asset that would be an acceptable Lien under the
definition of “Unencumbered Asset”, so long as all such Liens, individually, or
in the aggregate, do not have a material adverse effect on BPLP, BPI or, taken
as a whole, the BP Group; provided that nothing in this clause (vi) shall be
deemed or construed to permit an Unencumbered Asset to be subject to a Lien to
secure Indebtedness at any time such Unencumbered Asset is included in a
compliance calculation in effect under §10 hereof;

 

(vii) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vii) shall be deemed or
construed to permit an Unencumbered Asset to be subject to a Lien at any time
such Unencumbered Asset is included in a Compliance Calculation in effect under
§10 hereof;

 

(viii) Liens affecting the Unencumbered Assets (but only if and to the extent
such Real Estate Asset is included as an Unencumbered Asset in a Compliance
Calculation in effect under §10 hereof) in respect of judgments or awards that
are under appeal or have been in force for less than the applicable period for
taking an appeal, so long as execution is not levied thereunder or in respect of
which, at the time, a good faith appeal or proceeding for review is being
diligently prosecuted, and in respect of which a stay of execution shall have
been obtained pending such appeal or review; provided that the Borrower shall
have obtained a bond or insurance or made other arrangements with respect
thereto, in each case reasonably satisfactory to the Agent;

 

F-71



--------------------------------------------------------------------------------

(ix) Liens securing Indebtedness for the purchase price of capital assets (other
than Real Estate Assets but including Indebtedness in respect of Capitalized
Leases for equipment and other equipment leases) to the extent not otherwise
prohibited by §9.1; and

 

(x) other Liens (other than affecting the Unencumbered Assets, but only if and
to the extent such Real Estate Asset is included as an Unencumbered Asset in a
Compliance Calculation in effect under §10 hereof) in connection with any
Indebtedness permitted under §9.1.

 

Nothing contained in this §9.2 shall restrict or limit the Borrower or any of
their respective Wholly-owned Subsidiaries from creating a Lien in connection
with any Real Estate Asset which is not an Unencumbered Asset included in any
compliance calculation in effect under §10 hereof and otherwise is in compliance
with the other terms of this Agreement.

 

BPI shall not create or incur or suffer to be created or incurred any Lien on
its general partner interests and limited partner interests in the Borrower.

 

§9.3. Restrictions on Investments. None of the Borrower, BPI, or any of their
respective Subsidiaries will make or permit to exist or to remain outstanding
any Investment except, with respect to the Borrower and its Subsidiaries only,
Investments in:

 

(a) marketable direct or guaranteed obligations of the United States of America
that mature within two (2) years from the date of purchase (including
investments in securities guaranteed by the United States of America such as
securities in so-called “overseas private investment corporations”);

 

(b) (x) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000,
(y) mutual funds and (z) other Investments which are rated by S&P as BBB or
better or by Moody’s as Baa2 or better;

 

(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P;

 

(d) Investments existing on the Closing Date and listed in the SEC Filings or in
the financial statements referred to in §7.4;

 

(e) other Investments hereafter in connection with the acquisition and
development of Permitted Properties and other Real Estate Assets (other than
with respect to Real Estate Assets Under Development which are covered by clause
(f), below, and subject to any applicable limitations contained in clause (l)
below);

 

F-72



--------------------------------------------------------------------------------

(f) subject at all times to the restrictions set forth in the last paragraph of
this §9.3, Investments in Development Costs in Real Estate Assets Under
Development, provided that the aggregate amounts actually invested by Borrower
(or if not invested directly by Borrower, actually invested by an Affiliate of
the Borrower for which the Borrower has any funding obligation) and such
Wholly-owned Subsidiary at any time as Development Costs in Real Estate Assets
Under Development (and without regard to any obligations of the Borrower or such
Subsidiary to provide funds which have not yet been invested) will not exceed
twenty-five percent (25%) of the Consolidated Total Adjusted Asset Value at the
time of any such Investment;

 

(g) Investments in Subsidiaries (other than Wholly-owned Subsidiaries) and/or
Partially-Owned Entities (other than with respect to Development Costs in Real
Estate Assets under Development which are covered by clause (f), above) provided
that the value of such Investments in Partially-Owned Entities (calculated in
the manner set forth in the definition of Fair Market Value of Real Estate
Assets) shall never constitute more than twenty-five percent (25%) of the
Consolidated Total Adjusted Asset Value at the time of any such Investment;

 

(h) any Investments now or hereafter made in any Wholly-owned Subsidiary;

 

(i) Investments in respect of (1) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (2) current trade
and customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (3) advances in
the ordinary course of business to employees for travel expenses, drawing
accounts and similar expenditures, (4) prepaid expenses made in the ordinary
course of business;

 

(j) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in marketable direct or guaranteed obligations of the United States
of America and agencies and instrumentalities thereof, and have total assets in
excess of $50,000,000;

 

(k) subject at all times to the restrictions set forth in the last paragraph of
this §9.3, Investments made by the Borrower in businesses which are not in the
business of commercial real estate so long as such businesses have real estate
related purposes or such Investments are in connection with a real estate
related transaction, including, without limitation, Investments in Mezzanine
Loans, Mortgages, contracts for the management of real estate assets for third
parties unrelated to the Borrower, provided that the aggregate amounts actually
invested by the Borrower in such businesses shall not exceed ten percent (10%)
of the Consolidated Total Adjusted Asset Value at the time of each such
Investment; and

 

(l) subject to the restrictions set forth in the last paragraph of this §9.3,
Investments made, directly or indirectly, by the Borrower in Real Estate Assets
which are

 

F-73



--------------------------------------------------------------------------------

not office properties, provided that the aggregate amounts actually invested by
the Borrower in such non-office properties which are not ancillary or related to
office properties, shall not exceed fifteen percent (15%) of the Consolidated
Total Adjusted Asset Value at the time of each such Investment.

 

Notwithstanding the foregoing, BPI shall be permitted to make and maintain (i)
Investments in the Borrower, (ii) Investments in the Borrower’s Subsidiaries
(including, without limitation, in Boston Properties LLC), provided that BPI’s
percentage equity interest in any such Subsidiary shall not exceed 1%, (iii)
Investments which exist as of the date of this Agreement and are set forth on
Schedule 9.3, and (iv) other Investments which would be permitted by the terms
of this Agreement, including §8.7 above. The Borrower shall cause BPI to
contribute to the Borrower, promptly upon, and in any event within 3 Business
Days of, BPI’s receipt thereof, 100% of the aggregate proceeds received by BPI
in connection with any offering of stock or debt in BPI (net of fees and
expenses customarily incurred in such offerings).

 

Notwithstanding anything to the contrary contained in this §9.3, at any time of
determination, aggregate Investments permitted under §9.3(f), (k) and, (l) shall
never constitute more than thirty-five percent (35%) of the Consolidated Total
Adjusted Asset Value.

 

§9.4. Merger, Consolidation and Disposition of Assets; Assets of BPI.

 

Neither the Borrower nor BPI will:

 

(a) become a party to any merger or consolidation without prior written approval
of the Majority Banks, except that so long as no Default or Event of Default has
occurred and is continuing, or would occur after giving effect thereto, the
merger or consolidation of one or more Persons with and into the Borrower or BPI
shall be permitted in connection with the acquisition of Real Estate Assets if
the Borrower or BPI, as the case may be, is the surviving entity; provided that
(i) if any such merger or consolidation involves BPI, the assets acquired
(including any equity interests) are, promptly after the consummation of the
acquisition, contributed to the Borrower or one of its Subsidiaries and all
liabilities assumed by BPI in connection with the acquisition are assumed by the
Borrower or such Subsidiary, and (ii) prior to any such merger or consolidation
(other than (x) the merger or consolidation of one or more Wholly-owned
Subsidiaries with and into the Borrower or (y) the merger or consolidation of
two or more Wholly owned Subsidiaries of the Borrower), the Borrower shall
provide to the Agent a statement in the form of Exhibit C-4 hereto signed by the
chief financial officer or treasurer of the Borrower and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §§10.1 through 10.7 and certifying, to the best knowledge of the
signatory, that no Default or Event of Default has occurred and is continuing,
or would occur and be continuing after giving effect to such merger or
consolidation and all liabilities, fixed or contingent, pursuant thereto; or

 

F-74



--------------------------------------------------------------------------------

(b) without limitation of the other provisions of this Agreement, sell, transfer
or otherwise dispose of any Real Estate Assets or grant a Lien to secure
Indebtedness otherwise permitted hereunder unless no Default or Event of Default
would exist or occur and be continuing after giving effect to any such
transaction.

 

§9.5. Compliance with Environmental Laws. None of the Borrower, BPI or any
Subsidiary will do any of the following: (a) use any of the Real Estate Assets
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in the ordinary course of business and in compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
Assets any underground tank or other underground storage receptacle for
Hazardous Substances except in compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate Assets except in compliance
with Environmental Laws, or (d) conduct any activity at any Real Estate Asset or
use any Real Estate Asset in any manner so as to cause a Release in violation of
applicable Environmental Laws; unless, with respect to clause (d) above, any
such occurrence would constitute a Non-Material Breach hereunder.

 

§9.6. Distributions. BPI will not, during any period when any monetary Event of
Default has occurred and is continuing, make any Distributions in excess of the
Distributions required to be made by BPI in order to maintain its status as a
REIT.

 

§10. FINANCIAL COVENANTS . The Borrower covenants and agrees that, so long as
any Loan, Letter of Credit or Note is outstanding or any Bank has any obligation
to make any Loan or any Bank has any obligation to issue, extend or renew any
Letters of Credit:

 

§10.1. Consolidated Total Indebtedness. As at the end of any fiscal quarter,
Consolidated Total Indebtedness on the last day of such quarter shall not exceed
60% of Consolidated Total Adjusted Asset Value on the last day of such quarter,
provided that (i) for a single period of not more than five consecutive fiscal
quarters of the Borrower, Consolidated Total Indebtedness on the last day of a
fiscal quarter may exceed 60% of Consolidated Total Adjusted Asset Value on the
last day of such quarter (but in no event may it exceed 65% of Consolidated
Total Adjusted Asset Value), and (ii) in no event may such five consecutive
fiscal quarters include the fiscal quarter in which the Maturity Date occurs or
the fiscal quarter immediately preceding the fiscal quarter in which the
Maturity Date occurs. Such single five consecutive fiscal quarter period shall
commence with the first fiscal quarter for which the financial statements
pertaining to such quarter evidence Consolidated Total Indebtedness in excess of
60% of Consolidated Total Adjusted Asset Value on the last day of such quarter,
and shall not be available to the Borrower again, whether or not the Borrower
utilized all five consecutive fiscal quarters.

 

§10.2. Secured Consolidated Total Indebtedness. As at the end of any fiscal
quarter, Secured Consolidated Total Indebtedness shall not exceed 55% of
Consolidated Total Adjusted Asset Value on the last day of such quarter.

 

F-75



--------------------------------------------------------------------------------

§10.3. Debt Service Coverage. As at the end of any fiscal quarter, the ratio of
(i) Consolidated EBITDA for such quarter to (ii) Consolidated Fixed Charges for
such quarter shall not be less than 1.40 to 1.0.

 

§10.4. Unsecured Leverage Ratio. As at the end of any fiscal quarter Unsecured
Consolidated Total Indebtedness shall not exceed 60% of Consolidated
Unencumbered Asset Value.

 

§10.5. Net Worth. As at the end of any fiscal quarter or any other date of
measurement, the Consolidated Net Worth of the Borrower and its Subsidiaries
shall not be less than the sum of (i) $2,800,000,000.00 plus (ii) 75% of the
aggregate proceeds received by BPI (net of fees and expenses customarily
incurred in transactions of such type) in connection with any offering of stock
in BPI, plus (iii) 75% of the aggregate value of operating units issued by the
Borrower in connection with asset or stock acquisitions (valued at the time of
issuance by reference to the terms of the agreement pursuant to which such units
are issued), in each case after the Closing Date and on or prior to the date
such determination of Consolidated Net Worth is made.

 

§10.6. Unsecured Interest Coverage . As at the end of any fiscal quarter, the
ratio of Consolidated Unencumbered NOI, as calculated for such quarter, to
Consolidated Unencumbered Interest Expense, as calculated for such quarter,
shall not be less than 1.75 to 1.0.

 

§11. [Reserved.]

 

§12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Bank to make the
initial Revolving Credit Loans and of the Fronting Bank to issue any initial
Letters of Credit (and to maintain the existing outstanding Loans and Letters of
Credit) shall be subject to the satisfaction of the following conditions
precedent on or prior to the Closing Date:

 

§12.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.

 

§12.2. Certified Copies of Organization Documents. The Agent shall have received
(i) from the Borrower a copy, certified as of a recent date by a duly authorized
officer of BPI, in its capacity as general partner of the Borrower, to be true
and complete, of the Agreement of Limited Partnership of BPLP and any other
Organizational Document or other agreement governing the rights of the partners
or other equity owners of the Borrower, and (ii) from BPI a copy, certified as
of a recent date by the appropriate officer of the State of Delaware to be true
and correct, of the corporate charter of BPI, in each case along with any other
organization documents of the Borrower or BPI and their respective general
partners, as the case may be, and each as in effect on the date of such
certification.

 

F-76



--------------------------------------------------------------------------------

§12.3. By-laws; Resolutions. All action on the part of the Borrower and BPI
necessary for the valid execution, delivery and performance by the Borrower and
BPI of this Agreement and the other Loan Documents to which any of them is or is
to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Banks shall have been provided to the Agent. The
Agent shall have received from BPI true copies of its by-laws and the
resolutions adopted by its board of directors authorizing the transactions
described herein and evidencing the due authorization, execution and delivery of
the Loan Documents to which BPI and/or the Borrower is a party, each certified
by the secretary as of a recent date to be true and complete.

 

§12.4. Incumbency Certificate: Authorized Signers. The Agent shall have received
from BPI an incumbency certificate, dated as of the Closing Date, signed by a
duly authorized officer of BPI and giving the name of each individual who shall
be an Authorized Officer hereunder and, as such authorized: (a) to sign, in the
name and on behalf of the Borrower and BPI, as the case may be, each of the Loan
Documents to which the Borrower or BPI is or is to become a party; (b) to make
Loan and Conversion Requests on behalf of the Borrower and (c) to give notices
and to take other action on behalf of the Borrower or BPI as applicable, under
the Loan Documents. The Agent and the Banks shall be entitled to rely upon any
such incumbency certificate as provided until and unless a replacement
incumbency certificate is provided to Agent by BPI.

 

§12.5. Intentionally Deleted.

 

§12.6. Intentionally Deleted.

 

§12.7. Intentionally Deleted.

 

§12.8. Opinion of Counsel Concerning Organization and Loan Documents. Each of
the Banks and the Agent shall have received favorable opinions addressed to the
Banks and the Agent in form and substance reasonably satisfactory to the Banks
and the Agent from Goodwin Procter LLP, as counsel to the Borrower and BPI, with
respect to applicable law, including, without limitation, Massachusetts law and
certain matters of Delaware law.

 

§12.9. [Reserved.]

 

§12.10. Intentionally Deleted.

 

§12.11. Intentionally Deleted.

 

§12.12. Intentionally Deleted.

 

§12.13. Certifications from Government Officials. The Agent shall have received
long-form certifications from government officials evidencing the legal
existence, good standing and foreign qualification of the Borrower and BPI,
along with a certified copy of the certificate of limited partnership of the
Borrower, all as of the most recent practicable date.

 

F-77



--------------------------------------------------------------------------------

§12.14. Reserved.

 

§12.15. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Banks and to the Agent’s counsel, and the Agent, each of the Banks
and such counsel shall have received all information and such counterpart
originals or certified or other copies of such documents as the Agent may
reasonably request.

 

§12.16. Fees. The Borrower shall have paid to the Agent, for the accounts of the
Banks or for its own account, as applicable, all of the fees and expenses that
are due and payable as of the Closing Date in accordance with this Agreement and
with any fee letter of even date herewith between the Borrower and the Agent.

 

§12.17. Closing Certificate; Compliance Certificate. The Borrower shall have
delivered a Closing Certificate to the Agent, the form of which is attached
hereto as Exhibit E. The Borrower shall have delivered a compliance certificate
in the form of Exhibit C-7 hereto evidencing compliance with the covenants set
forth in §10 on a pro forma basis.

 

§13. CONDITIONS TO ALL BORROWINGS. The obligations of any Bank to make any Loan
and of any Bank to issue, extend or renew any Letter of Credit, in each case,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§13.1. Representations True; No Event of Default; Compliance Certificate. Each
of the representations and warranties made by or on behalf of the Borrower or
BPI contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true as of the date as of which they were made and shall also be true at and as
of the time of the making of each Loan or the issuance, extension or renewal of
each Letter of Credit, with the same effect as if made at and as of that time
(except (i) to the extent of changes resulting from transactions contemplated or
not prohibited by this Agreement or the other Loan Documents and changes
occurring in the ordinary course of business, (ii) to the extent that such
representations and warranties relate expressly to an earlier date and (iii) to
the extent otherwise represented by the Borrower with respect to the
representation set forth in §7.10); and no Default or Event of Default under
this Agreement shall have occurred and be continuing on the date of any Loan
Request or on the Drawdown Date of any Loan.

 

§13.2. No Legal Impediment. No change shall have occurred any law or regulations
thereunder or interpretations thereof that in the reasonable opinion, as
determined in good faith, of the Agent or any Bank would make it illegal for any
Bank to

 

F-78



--------------------------------------------------------------------------------

make such Loan or to participate in the issuance, extension or renewal of such
Letter of Credit or, in the reasonable opinion, as determined in good faith, of
the Agent, would make it illegal to issue, extend or renew such Loan or Letter
of Credit.

 

§13.3. Governmental Regulation. Each Bank shall have received such statements in
substance and form reasonably satisfactory to such Bank as such Bank shall
reasonably require in good faith for the purpose of compliance with any
applicable regulations of the Comptroller of the Currency or the Board of
Governors of the Federal Reserve System.

 

§14. EVENTS OF DEFAULT; ACCELERATION; ETC..

 

§14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable;

 

(b) the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents (including, without
limitation, amounts due under §8.17) when the same shall become due and payable,
and such failure continues for three (3) days (provided that in the case of such
sums due other than for interest, the Borrower shall have received from the
Agent notice of the nature and amount of such other amounts and that payment
therefor is due);

 

(c) the Borrower or BPI shall fail to comply, or to cause BPI to comply, as the
case may be, with any of the respective covenants contained in the following:

 

(i) §8.1 (except with respect to principal, interest and other sums covered by
clauses (a) or (b) above);

 

(ii) §8.5 (clauses (a) through (d)), unless such failure is cured within fifteen
(15) Business Days;

 

(iii) §8.6 (as to the legal existence of Borrower);

 

(iv) §8.7 (as to the legal existence and REIT status of BPI or as it otherwise
relates to BPI);

 

(v) §8.10, unless such failure is cured within three (3) Business Days;

 

(vi) §8.12;

 

(vii) [Intentionally Deleted];

 

F-79



--------------------------------------------------------------------------------

(viii) §8.14;

 

(ix) §9.1;

 

(x) §9.2;

 

(xi) §9.3;

 

(xii) §9.4;

 

(xiii) §9.6; and

 

(xiv) §10;

 

(d) the Borrower or BPI shall fail to perform, or to cause BPI to perform, any
other term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §14) and such failure
continues for thirty (30) days after written notice of such failure from the
Agent (such notice not, however, being required for any failure with respect to
which the Borrower is otherwise obligated hereunder to notify the Agent or the
Banks), provided, however, that if the Borrower is diligently and in good faith
prosecuting a cure of any such failure or breach that is capable of being cured
(all as determined by the Agent in its reasonable and good faith judgment), the
Borrower shall be permitted an additional thirty (30) days (but in no event more
than an aggregate of sixty (60) days after any such initial written notice from
the Agent) to effect such cure;

 

(e) any representation or warranty made by or on behalf of the Borrower or BPI
in this Agreement or any of the other Loan Documents shall prove to have been
false in any material respect upon the date when made or deemed to have been
made or repeated and the same is not otherwise specified herein to be a
Non-Material Breach;

 

(f) the Borrower or any of its Subsidiaries or, to the extent of Recourse to the
Borrower or such Subsidiaries thereunder, any of their respective Affiliates,
shall fail to pay at maturity, or within any applicable period of grace, any
obligation for borrowed money or credit received or in respect of any
Capitalized Leases (other than non-recourse obligations or credit), which is in
excess of $50,000,000, either individually or in the aggregate, or fail to
observe or perform any material term, covenant, condition or agreement contained
in any agreement, document or instrument by which it is bound evidencing,
securing or otherwise relating to such Recourse obligations, evidencing or
securing borrowed money or credit received or in respect of any Capitalized
Leases for such period of time (after the giving of appropriate notice if
required) as would permit the holder or holders thereof or of any obligations
issued thereunder in excess of $50,000,000, either individually or in the
aggregate, to accelerate the maturity thereof; provided, however that
notwithstanding the foregoing, (i) no Event of Default shall occur pursuant to
this subparagraph (f) unless and until the holder or

 

F-80



--------------------------------------------------------------------------------

holders of such Recourse Indebtedness have declared an event of default beyond
any applicable notice and grace periods, if any, on in excess of $50,000,000 of
such Recourse Indebtedness either individually or in the aggregate, and (ii)
with respect solely to any such Recourse Indebtedness of a Subsidiary or
Affiliate of the Borrower (not including any such Indebtedness which is Recourse
to the Borrower), no Event of Default shall occur pursuant to this subparagraph
(f) if, upon the occurrence of such event, the Borrower, promptly after
obtaining knowledge of the same, notifies the Agent in writing of such event and
includes with such notice a Compliance Certificate in the form of Exhibit C-6
evidencing to the satisfaction of the Agent that, as of the date thereof, the
Borrower is in compliance with all of the covenants set forth in §10 after
excluding such Subsidiary or Affiliate, and any Real Estate Asset owned by such
Subsidiary or Affiliate, from the calculation of such covenants;

 

(g) any of BPLP, BPI or any of their respective Subsidiaries shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any of BPLP, BPI or any of their respective
Subsidiaries or of any substantial part of the properties or assets of any of
such parties or shall commence any case or other proceeding relating to any of
the BPLP, BPI or any of their respective Subsidiaries under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
shall take any action to authorize or in furtherance of any of the foregoing, or
if any such petition or application shall be filed or any such case or other
proceeding shall be commenced against any of BPLP, BPI or any of their
respective Subsidiaries and (i) any of BPLP, BPI or any of their respective
Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or (ii) any such petition, application, case or other
proceeding shall continue undismissed, or unstayed and in effect, for a period
of ninety (90) days, except, with respect solely to such parties other than BPLP
and BPI, any of the foregoing constitutes a Non-Material Breach;

 

(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any of BPLP, BPI or any of their respective
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
of BPLP, BPI or any of their respective Subsidiaries in an involuntary case
under federal bankruptcy laws as now or hereafter constituted, except, with
respect solely to such parties other than BPLP and BPI, any of the foregoing
constitutes a Non-Material Breach;

 

(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any uninsured final
judgment against any of BPLP, BPI or any of their respective Subsidiaries that,
with other outstanding uninsured final judgments, undischarged, unsatisfied and
unstayed, against any of such parties exceeds in the aggregate $20,000,000,
except, with respect solely to such parties other than BPLP and BPI, any of the
foregoing constitutes a Non-Material Breach;

 

F-81



--------------------------------------------------------------------------------

(j) any of the Loan Documents or any material provision of any Loan Document
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Agent, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or BPI, or any
court or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable as to any material terms thereof;

 

(k) any “Event of Default” or default (after notice and expiration of any period
of grace, to the extent provided), as defined or provided in any of the other
Loan Documents, shall occur and be continuing;

 

(l) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Banks shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or BPI to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $10,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Plan; or the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan; or

 

(m) without limitation of the other provisions of this §14.1, BPI shall at any
time fail to be the sole general partner of BPLP or shall at any time be in
contravention of any of the requirements contained in §9.1(e) hereof, the last
paragraph of §9.2 hereof, or §9.3 (including, without limitation, the last
paragraph of §9.3);

 

then, and in any such event, so long as the same may be continuing, the Agent
may, and upon the request of the Majority Banks shall, by notice in writing to
the Borrower, declare all amounts owing with respect to this Agreement, the
Notes and the other Loan Documents and all Reimbursement Obligations to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, BPI and each of their respective
Subsidiaries; provided that in the event of any Event of Default specified in
§14.1(g) or 14.1(h), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from any of the Banks or the
Agent or action by the Banks or the Agent.

 

For purposes of this §14, the term “Non-Material Breach” shall refer to a breach
of any representation, warranty or covenant contained in this Agreement to which
the term “Non-Material Breach” is expressly applied herein, but only to the
extent such

 

F-82



--------------------------------------------------------------------------------

breach does not (A) materially adversely affect the business, properties or
financial condition of BPLP, BPI or, taken as a whole, the BP Group or (B)
adversely affect the ability of BPLP, BPI or, taken as a whole, the BP Group, to
fulfill the Obligations to the Banks and the Agent (including, without
limitation, to repay all amounts outstanding on the Loans, together with
interest and charges thereon when due).

 

§14.2. Termination of Commitments. If any one or more Events of Default
specified in §14.1(g) or §14.1(h) shall occur, any unused portion of the
Commitments or other commitments to extend credit hereunder shall forthwith
terminate and the Banks shall be relieved of all obligations to make Loans to
the Borrower and the Agent and any Fronting Bank shall be relieved of all
further obligations to issue, extend or renew Letters of Credit. If any other
Event of Default shall have occurred and be continuing, whether or not the Banks
shall have accelerated the maturity of the Loans pursuant to §14.1, any Bank
may, by notice to the Borrower, terminate the unused portion of that Bank’s
Commitment or other commitment to extend credit hereunder, and upon such notice
being given such unused portion of such Commitment or other commitment shall
terminate immediately, such Bank shall be relieved of all further obligations to
make Loans, the Agent and any Fronting Bank shall be relieved of all further
obligations to issue, extend or renew Letters of Credit and the Total
Commitments shall be reduced accordingly. No such termination of a Commitment or
other commitment to extend credit hereunder shall relieve the Borrower of any of
the Obligations or any of its existing obligations to such Bank arising under
other agreements or instruments.

 

§14.3. Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Banks shall have accelerated the
maturity of the Loans pursuant to §14.1, the Majority Banks may direct the Agent
to proceed to protect and enforce the rights and remedies of the Agent and the
Banks under this Agreement, the Notes, any or all of the other Loan Documents or
under applicable law by suit in equity, action at law or other appropriate
proceeding (including for the specific performance of any covenant or agreement
contained in this Agreement or the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced and, to the full extent
permitted by applicable law, the obtaining of the ex parte appointment of a
receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Banks under the Loan Documents or
applicable law. No remedy herein conferred upon the Banks or the Agent or the
holder of any Note or purchaser of any Letter of Credit Participation is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or
under any of the other Loan Documents or now or hereafter existing at law or in
equity or by statute or any other provision of law.

 

§15. SETOFF. Neither the Agent nor any of the Banks shall have any right of
set-off or the like with respect to the Obligations against any assets of the
Borrower, BPI, their respective Subsidiaries or any Partially-Owned Entity.

 

F-83



--------------------------------------------------------------------------------

§16. THE AGENT.

 

§16.1. Authorization. (a) The Agent is authorized to take such action on behalf
of each of the Banks and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The relationship between the Agent
and the Banks is and shall be that of agent and principal only, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee or fiduciary for any Bank.

 

(b) The Borrower, without further inquiry or investigation, shall, and is hereby
authorized by the Banks to, assume that all actions taken by the Agent hereunder
and in connection with or under the Loan Documents are duly authorized by the
Banks. The Banks shall notify Borrower of any successor to Agent by a writing
signed by Majority Banks, which successor shall be reasonably acceptable to the
Borrower so long as no Default or Event of Default has occurred and is
continuing. The Borrower acknowledges that any Bank which acquires BOA is
acceptable as a successor to the Agent.

 

§16.2. Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

 

§16.3. No Liability. Neither the Agent, nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall be liable for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent may be liable for losses
due to its willful misconduct or gross negligence.

 

§16.4. No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, the Letters of
Credit, or any of the other Loan Documents or for the validity, enforceability
or collectibility of any such amounts owing with respect to the Notes, or for
any recitals or statements, warranties or representations made herein or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of BPI or the Borrower or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements in this Agreement or the other Loan Documents. The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower or BPI or any holder of

 

F-84



--------------------------------------------------------------------------------

any of the Notes shall have been duly authorized or is true, accurate and
complete. The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Banks,
with respect to the credit worthiness or financial condition of the Borrower or
any of its Subsidiaries or BPI or any of the Subsidiaries or any tenant under a
Lease or any other entity. Each Bank acknowledges that it has, independently and
without reliance upon the Agent or any other Bank, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.

 

§16.5. Payments.

 

(a) A payment by the Borrower to the Agent hereunder or any of the other Loan
Documents for the account of any Bank shall constitute a payment to such Bank.
The Agent agrees to distribute to each Bank such Bank’s pro rata share of
payments received by the Agent for the account of the Banks, as provided herein
or in any of the other Loan Documents. All such payments shall be made on the
date received, if before 1:00 p.m., and if after 1:00 p.m., on the next Business
Day.

 

(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in material liability, it may refrain from
making the distribution until its right to make the distribution shall have been
adjudicated by a court of competent jurisdiction, provided that the Agent shall
invest any such undistributed amounts in overnight obligations on behalf of the
Banks and interest thereon shall be paid pro rata to the Banks. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Agent is to be repaid, each Person to whom any such distribution shall have
been made shall either repay to the Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

 

(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Bank that fails (i) to make available to the
Agent its pro rata share of any Loan or to purchase any Letter of Credit
Participation or (ii) to adjust promptly such Bank’s outstanding principal and
its pro rata Commitment Percentage as provided in §2.1, shall be deemed
delinquent (a “Delinquent Bank”) and shall be deemed a Delinquent Bank until
such time as such delinquency is satisfied. A Delinquent Bank shall be deemed to
have assigned any and all payments due to it from the Borrower, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
nondelinquent Banks for application to, and reduction of, their respective pro
rata shares of all outstanding Loans. The Delinquent Bank hereby authorizes the
Agent to distribute such payments to the nondelinquent Banks in proportion to
their respective pro rata shares of all outstanding Loans. If not previously
satisfied directly by the Delinquent Bank, a Delinquent Bank shall be deemed to
have satisfied in full a delinquency when and if, as a result of application of
the assigned payments to all outstanding Loans of the nondelinquent Banks, the
Banks’ respective pro rata shares of all outstanding Loans have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency.

 

F-85



--------------------------------------------------------------------------------

§16.6. Holders of Notes. The Agent may deem and treat the payee of any Notes or
the purchaser of any Letter of Credit Participation as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee
or transferee.

 

§16.7. Indemnity. The Banks ratably and severally agree hereby to indemnify and
hold harmless the Agent and its Affiliates from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which the Agent has not been reimbursed by
the Borrower as required by §17), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence.

 

§16.8. Agent as Bank. In its individual capacity as a Bank, BOA shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes and
as the purchaser of any Letter of Credit Participations, as it would have were
it not also the Agent.

 

§16.9. Notification of Defaults and Events of Default. Each Bank hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Banks of the existence of such
Default or Event of Default.

 

§16.10. Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, if (a) so requested by the
Majority Banks and (b) the Banks have provided to the Agent such additional
indemnities and assurances against expenses and liabilities as the Agent may
reasonably request, proceed to enforce the provisions of this Agreement and
exercise all or any such other legal and equitable and other rights or remedies
as it may have in respect of enforcement of the Banks’ rights against the
Borrower and its Subsidiaries under this Agreement and the other Loan Documents.
The Majority Banks may direct the Agent in writing as to the method and the
extent of any such enforcement, the Banks (including any Bank which is not one
of the Majority Banks) hereby agreeing to ratably and severally indemnify and
hold the Agent harmless from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction.

 

F-86



--------------------------------------------------------------------------------

§16.11. Successor Agent. BOA, or any successor Agent, may resign as Agent at any
time by giving at least 30 days prior written notice thereof to the Banks and to
the Borrower. The Majority Banks may remove the Agent in the event of the
Agent’s willful misconduct or gross negligence or in the event that the Agent
ceases to hold a Commitment under this Agreement. In addition, the Borrower may
remove the Agent in the event that the Agent holds (without participation) less
than the Minimum Commitment, provided that Borrower shall not have such removal
right if an Event of Default exists or if the Agent holds less than the Minimum
Commitment at any time as a result of the merger or consolidation of any of the
other Banks or as a result of events other than the sale by the Agent of any
portion of its Commitment. Any such resignation or removal shall be effective
upon appointment and acceptance of a successor Agent, as hereinafter provided.
Upon any such resignation or removal, the Majority Banks shall have the right to
appoint a successor Agent, which is a Bank under this Agreement and which holds
at least the Minimum Commitment, provided that so long as no Default or Event of
Default has occurred and is continuing the Borrower shall have the right to
approve any successor Agent, which approval shall not be unreasonably withheld.
If, in the case of a resignation by the Agent, no successor Agent shall have
been so appointed by the Majority Banks and approved by the Borrower, and shall
have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Banks, appoint any one of the other Banks as a successor Agent. The
Borrower acknowledges that any Bank which acquires BOA is acceptable as a
successor Agent. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from all
further duties and obligations as Agent under this Agreement. After any Agent’s
resignation or removal hereunder as Agent, the provisions of this §16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. The Agent agrees that it shall not assign any
of its rights or duties as Agent to any other Person.

 

§16.12. Notices. Any notices or other information required hereunder to be
provided to the Agent shall be forwarded by the Agent to each of the Banks on
the same day (if practicable) and, in any case, on the next Business Day
following the Agent’s receipt thereof.

 

§17. EXPENSES. The Borrower agrees to pay (a) the reasonable costs of producing
and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) directly to the party owed the
same, the reasonable fees, expenses and disbursements of the Agent’s outside
counsel or any local counsel to the Agent incurred in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein, each closing hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (c) the fees,
expenses and disbursements of the Agent incurred by the Agent in connection with
the preparation, administration or interpretation of the Loan Documents and
other instruments mentioned herein, and, without double-counting

 

F-87



--------------------------------------------------------------------------------

amounts under clause (b) above, the fees and disbursements of the Agent’s
counsel in preparing the documentation, (d) the fees, costs, expenses and
disbursements of the Agent and its Affiliates incurred in connection with the
initial syndication and/or participations of the Loans (whether occurring before
or after the closing hereunder), including, without limitation, reasonable legal
fees, travel costs, costs of preparing syndication materials and photocopying
costs, provided that the Borrower shall not incur any costs or fees of any kind
in connection with any participation, sale or other syndication of any portion
of the Loans which occurs after the initial syndication other than reasonable
legal fees and expenses incurred in connection with any participation, sale or
syndication undertaken at the request of the Borrower or (in addition to any
other fees or expenses relating thereto) in connection with an amendment or
increase to the amount of the Total Commitment, (e) all reasonable expenses
(including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Bank or the Agent, and the fees and costs of engineers,
investment bankers, or other experts retained by any Bank or the Agent in
connection with any such enforcement proceedings) incurred by any Bank or the
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Borrower or any of its Subsidiaries or BPI
or the administration thereof after the occurrence and during the continuance of
a Default or Event of Default (including, without limitation, expenses incurred
in any restructuring and/or “workout” of the Loans), and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to any Bank’s or the Agent’s relationship with the Borrower or any of its
Subsidiaries or BPI, and (f) all reasonable fees, expenses and disbursements of
the Agent incurred in connection with UCC searches, UCC terminations or mortgage
discharges. The covenants of this §17 shall survive the repayment of the amounts
owing under the Notes and this Agreement and the termination of this Agreement
and the obligations of the Banks hereunder.

 

§18. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Agent, Arranger, JPM, JPChase, the Banks and each of their respective Related
Parties (each an “Indemnified Party”) from and against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, losses (including amounts, if any, owing to any Bank pursuant
to §§5.4, 5.5, 5.6 and 5.8), settlement payments, obligations, damages and
expenses of every nature and character in connection therewith, arising out of
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby or thereby or which otherwise arise in connection with this
financing, including, without limitation, (a) any actual or proposed use by the
Borrower or any of its Subsidiaries of the proceeds of any of the Loans, (b) the
Borrower or any of its Subsidiaries entering into or performing this Agreement
or any of the other Loan Documents, or (c) pursuant to §8.17, in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding, provided, however, that the
Borrower shall not be obligated under this §18 to indemnify any Indemnified
Party for liabilities arising from such Indemnified Party’s own gross
negligence, willful misconduct or bad faith breach of this Agreement. In
litigation, or the preparation therefor, the Borrower shall be entitled to
select counsel reasonably acceptable to the Majority Banks, and the Agent (as

 

F-88



--------------------------------------------------------------------------------

approved by the Majority Banks) shall be entitled to select their own
supervisory counsel, and, in addition to the foregoing indemnity, the Borrower
agrees to pay promptly the reasonable fees and expenses of each such counsel.
Prior to any settlement of any such litigation by the Banks, the Banks shall
provide the Borrower and BPI with notice and an opportunity to address any of
their concerns with the Banks, and the Banks shall not settle any litigation
without first obtaining Borrower’s consent thereto, which consent shall not be
unreasonably withheld or delayed. If and to the extent that the obligations of
the Borrower under this §18 are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law. The provisions of
this §18 shall survive the repayment of the amounts owing under the Notes and
this Agreement and the termination of this Agreement and the obligations of the
Banks hereunder and shall continue in full force and effect as long as the
possibility of any such claim, action, cause of action or suit exists.

 

§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of its Subsidiaries or BPI pursuant hereto shall be deemed to have been relied
upon by the Banks and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Banks of any
of the Loans and the issuance, extension or renewal of any Letters of Credit, as
herein contemplated, and shall continue in full force and effect so long as any
Letter of Credit or any amount due under this Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Bank has any obligation to
make any Loans or the Agent or any Fronting Bank has any obligation to issue,
extend or renew any Letter of Credit. The indemnification obligations of the
Borrower provided herein and in the other Loan Documents shall survive the full
repayment of amounts due and the termination of the obligations of the Banks
hereunder and thereunder to the extent provided herein and therein. All
statements contained in any certificate or other paper delivered to any Bank or
the Agent at any time by or on behalf of the Borrower or any of its Subsidiaries
or BPI pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by the Borrower or such
Subsidiary or BPI hereunder.

 

§20. ASSIGNMENT; PARTICIPATIONS; ETC.

 

§20.1. Conditions to Assignment by Banks. Except as provided herein, each Bank
may assign to one or more Eligible Assignees all or a portion of its interests,
rights and obligations under this Agreement (including all or a portion of its
Commitment Percentage and Commitment and the same portion of the Loans at the
time owing to it, the Notes held by it and its participating interest in the
risk relating to any Letters of Credit); provided that (a) the Agent, Swingline
Lender and Fronting Bank and, other than during an Event of Default, the
Borrower each shall have the right to approve any Eligible Assignee, which
approval shall not be unreasonably withheld or delayed, it being agreed that the
Agent, the Borrower, Swingline Lender and Fronting Bank, as applicable,

 

F-89



--------------------------------------------------------------------------------

must approve or reject a proposed Eligible Assignee within seven (7) days of
receiving a written request from any Bank for such approval (provided that the
request for approval sent to each of Agent, Borrower, Swingline Lender and
Fronting Bank, respectively, is conspicuously marked with the following legend:
“REQUEST FOR APPROVAL — TIME SENSITIVE — MUST RESPOND WITHIN SEVEN (7) DAYS”)
and if the Agent, the Borrower, Swingline Lender or Fronting Bank, as
applicable, fails to respond within such seven (7) day period, such request for
approval shall be deemed approved by, respectively, the Agent, the Borrower,
Swingline Lender and Fronting Bank, as the case may be, (b) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Bank’s rights and obligations under this Agreement, (c) subject to the
provisions of §2.7, after giving effect to such assignment, both the assignee
and assignor Banks shall have at all times an amount of its Commitment of not
less than $10,000,000 unless otherwise consented to by the Agent and, other than
during an Event of Default, the Borrower and (d) the parties to such assignment
shall execute and deliver to the Agent, for recording in the Register (as
hereinafter defined), an assignment and assumption, substantially in the form of
Exhibit F hereto (an “Assignment and Assumption”), together with any Notes
subject to such assignment. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Assumption, which effective date shall be at least two (2) Business Days after
the execution thereof unless otherwise agreed by the Agent (provided any
assignee has assumed the obligation to fund any outstanding Eurodollar Rate
Loans), (i) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption, have the rights and obligations of a
Bank hereunder and thereunder, and (ii) the assigning Bank shall, to the extent
provided in such assignment and upon payment to the Agent of the registration
fee referred to in §20.3, be released from its obligations under this Agreement.
Any such Assignment and Assumption shall run to the benefit of the Borrower and
a copy of any such Assignment and Assumption shall be delivered by the Assignor
to the Borrower.

 

Notwithstanding the provisions of subclause (a) of the preceding paragraph, any
Bank may, without the consent of the Borrower, make an assignment otherwise
permitted hereunder to (x) another Bank, and (y) an Affiliate of such Bank,
provided that such Affiliate is an Eligible Assignee. Without limiting the
provisions of §17, with respect to an assignment by a Bank to its Affiliate or
to another Bank which does not require the consent of the Borrower, unless such
assignment occurs at the request of the Borrower, the Borrower shall not be
responsible for any costs or expenses attributable to such assignment, all of
which shall be payable by the assigning Bank.

 

§20.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Bank makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or

 

F-90



--------------------------------------------------------------------------------

value of this Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto; (b) the assigning Bank makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower and its Subsidiaries or BPI or any other
Person primarily or secondarily liable in respect of any of the Obligations, or
the performance or observance by the Borrower and its Subsidiaries or BPI or any
other Person primarily or secondarily liable in respect of any of the
Obligations of any of their obligations under this Agreement or any of the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (c) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in §7.4 and §8.4 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (d) such assignee will, independently and without
reliance upon the assigning Bank, the Agent or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (e) such assignee represents and warrants that it is an Eligible
Assignee; (f) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto; (g)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Bank; (h) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Assumption; and (i) such assignee
acknowledges that it has made arrangements with the assigning Bank satisfactory
to such assignee with respect to its pro rata share of Letter of Credit Fees in
respect of outstanding Letters of Credit.

 

§20.3. Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Banks and the Commitment
Percentages of, and principal amount of the Loans owing to, the Banks from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Banks may treat each Person
whose name is recorded in the Register as a Bank hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and the Banks at any reasonable time and from time to time upon reasonable prior
notice. Upon each such recordation, the assigning Bank agrees to pay to the
Agent a registration fee in the sum of $3,500.

 

§20.4. New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Banks
(other than the assigning Bank). Unless done simultaneously with the Assignment
and Assumption, within two (2) Business Days after receipt of such notice, the
Borrower, at its own expense, (i) shall execute and deliver to the Agent, in
exchange for each surrendered Revolving Credit Note, a new Revolving Credit Note
and Swingline Note or Bid Rate Note, if applicable,

 

F-91



--------------------------------------------------------------------------------

to the order of such Eligible Assignee in an amount equal to the amount assumed
by such Eligible Assignee pursuant to such Assignment and Assumption and, if the
assigning Bank has retained some portion of its obligations hereunder, a new
Revolving Credit Note and other Note, if applicable, to the order of the
assigning Bank in an amount equal to the amount retained by it hereunder and
(ii) shall deliver an opinion from counsel to the Borrower in substantially the
form delivered on the Closing Date pursuant to §12.9 as to such new Notes. Such
new Notes shall provide that they are replacements for the surrendered Notes,
shall be in an aggregate principal amount equal to the aggregate principal
amount of the surrendered Notes, shall be dated the effective date of such
Assignment and Assumption and shall otherwise be in substantially the form of
the assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.

 

§20.5. Participations. Each Bank may sell participations to one or more banks or
other entities in all or a portion of such Bank’s rights and obligations under
this Agreement and the other Loan Documents; provided that (a) each such
participation shall be in an amount of not less than $10,000,000, (b) any such
sale or participation shall not affect the rights and duties of the selling Bank
hereunder to the Borrower and the Agent and the Bank shall continue to exercise
all approvals, disapprovals and other functions of a Bank, and (c) the only
rights granted to the participant pursuant to such participation arrangements
with respect to waivers, amendments or modifications of, or approvals under, the
Loan Documents shall be the rights to approve waivers, amendments or
modifications that would reduce the principal of or the interest rate on any
Loans, extend the term or increase the amount of the Commitment of such Bank as
it relates to such participant, reduce the amount of any fees to which such
participant is entitled or extend any regularly scheduled payment date for
principal or interest.

 

§20.6. Pledge by Lender. Notwithstanding any other provision of this Agreement,
any Bank at no cost to the Borrower may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Bank from its obligations hereunder or under any of
the other Loan Documents.

 

§20.7. No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under any of the Loan Documents without prior
Unanimous Bank Approval.

 

§20.8. Disclosure. The Borrower agrees that, in addition to disclosures made in
accordance with standard banking practices, any Bank may disclose information
obtained by such Bank pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Any such disclosed
information shall be treated by any assignee or participant with the same
standard of confidentiality set forth in §8.10.

 

§20.9. Syndication. The Borrower acknowledges that each of the Agent and the
Arranger intends, and shall have the right, by itself or through its Affiliates,
to syndicate

 

F-92



--------------------------------------------------------------------------------

or enter into co-lending arrangements with respect to the Loans and the Total
Commitment pursuant to this §20, and the Borrower agrees to cooperate with the
Agent’s and the Arranger’s and their Affiliate’s syndication and/or co-lending
efforts, such cooperation to include, without limitation, the provision of
information reasonably requested by potential syndicate members.

 

§21. Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower, the Agent, the Fronting Bank or the Swingline Lender, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 21; and

 

(ii) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire as
supplied by Agent to each Bank (an “Administrative Questionnaire”).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (with receipt
acknowledged by the recipient thereof (which acknowledgment may be by answerback
acknowledgment) except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Banks and
the Fronting Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Bank or the Fronting Bank if such Bank or the Fronting Bank, as
applicable, has notified the Agent that it is incapable of receiving notices by
electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt

 

F-93



--------------------------------------------------------------------------------

requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) The Platform. THE PLATFORM (as defined in §8.10(e)) IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER INFORMATION OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
INFORMATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER INFORMATION
OR THE PLATFORM. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Bank, the Fronting Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Agent’s transmission of Borrower
Information through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses have resulted from the gross negligence,
willful misconduct or bad faith breach of this Agreement of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Bank, the Fronting Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d) Change of Address, Etc. Each of the Borrower, the Agent, the Fronting Bank
and the Swingline Lender may change its address, electronic mail address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Bank may change its address,
electronic mail address, telecopier or telephone number for notices and other
communications hereunder by notice to the Borrower, the Agent, the Fronting Bank
and the Swingline Lender. In addition, each Bank agrees to notify the Agent from
time to time to ensure that the Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Bank.

 

(e) Reliance by Agent, Fronting Bank and Banks. The Agent, the Fronting Bank and
the Banks shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner

 

F-94



--------------------------------------------------------------------------------

specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Agent, the Fronting Bank, each Bank and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the good faith
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, provided, however, that the Borrower shall have no liability hereunder
for any such indemnified party’s gross negligence or willful misconduct in
connection therewith. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

 

§22. THIRD PARTY RELIANCE. . Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties signatory
hereto, Persons entitled to indemnification hereunder, Participants to the
extent provided in §20.5 of this Agreement and, to the extent expressly
contemplated hereby, Related Parties, and each of the respective successors and
assigns of the foregoing) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR
ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH
COMMONWEALTH (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH
OF THE BORROWER AND ITS SUBSIDIARIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS
OF THE COMMONWEALTH OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY OR ANY FEDERAL
COURT SITTING IN THE EASTERN DISTRICT OF MASSACHUSETTS AND CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER OR ITS SUBSIDIARIES BY MAIL AT THE ADDRESS
SPECIFIED IN §21. THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY OBJECTION
THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

 

§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

F-95



--------------------------------------------------------------------------------

§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §27.

 

§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE (INCLUDING WITH RESPECT TO ALL INDEMNIFIED PARTIES) ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES, INCLUDING ANY DAMAGES PURSUANT TO M.G.L. C.
93A ET SEQ. EACH OF THE BORROWER AND ITS SUBSIDIARIES (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH BANK OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE BANKS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

 

§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the Borrower
or BPI or any of their respective Subsidiaries of any terms of this Agreement or
the other Loan Documents or the continuance of any Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Banks.

 

Notwithstanding the foregoing, Unanimous Bank Approval shall be required for any
amendment, modification or waiver of this Agreement that:

 

(i) reduces or forgives any principal of any unpaid Loan or any interest thereon
(including any interest “breakage” costs) or any fees due any Bank hereunder, or
permits any prepayment not otherwise permitted hereunder; or

 

F-96



--------------------------------------------------------------------------------

(ii) changes the unpaid principal amount of any Loan, reduces the rate of
interest applicable to any Loan, or reduces any fee payable to the Banks
hereunder; or

 

(iii) changes the date fixed for any payment of principal of or interest on any
Loan (including, without limitation, any extension of the Maturity Date) or any
fees payable hereunder (including, without limitation, the waiver of any
monetary Event of Default) or results in the expiration date of any Letter of
Credit being after the Maturity Date; or

 

(iv) changes the amount of any Bank’s Commitment (other than pursuant to an
assignment permitted under §20.1) or increases the amount of the Total
Commitment except as permitted hereunder; or

 

(v) modifies any provision herein or in any other Loan Document which by the
terms thereof expressly requires Unanimous Bank Approval; or

 

(vi) changes the definitions of Majority Banks, Required Banks or Unanimous Bank
Approval.

 

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Banks or any Bank in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial to such right or any
other rights of the Agent or the Banks. No notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.

 

Notwithstanding the foregoing, the Required Banks shall be required for any
amendment, modification or waiver of this agreement that:

 

(i) amends any of the covenants contained in §10.1 through §10.7, inclusive or
amends any of the definitions which are financial terms contained therein, or

 

(ii) amends any of the provisions governing funding contained in §2, or

 

F-97



--------------------------------------------------------------------------------

(iii) changes the rights, duties or obligations of the Agent specified in §16
(provided that no amendment or modification to such §16 or to the fee payable to
the Agent under this Agreement may be made without the prior written consent of
the Agent and that the waiver of any fee payable to the Agent shall require only
the consent of the Agent).

 

In addition, no amendment or modification to or waiver of the provisions of §2.8
may be made without the prior written consent of the Swingline Lender or of the
provisions of §§3.1 through 3.6 may be made without the prior written consent of
the Fronting Bank and, without limitation of the provisions requiring Unanimous
Bank Approval or the consent of the Required Banks, no amendment or modification
to or waiver of the provisions of §2.9 may be made without the prior written
consent of those Banks holding more than 50% of the outstanding Bid Rate Loans
at the applicable time of reference.

 

§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

 

§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Bank holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
§30 shall be cumulated and the interest and Charges payable to such Bank in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Rate to the date of repayment, shall have been received by
such Bank.

 

F-98



--------------------------------------------------------------------------------

§31. USA PATRIOT ACT, ETC. NOTICE. Each Bank that is subject to any of the Acts
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Bank) hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) and
other applicable federal or other laws with respect to the verification of
customer identities (collectively, the “Acts”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Bank or the Agent, as applicable, to identify the Borrower in accordance with
the Acts.

 

(Remainder of page intentionally left blank)

 

F-99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

BOSTON PROPERTIES LIMITED

PARTNERSHIP

By:   Boston Properties, Inc., its sole general partner     By:  

/s/ Douglas T. Linde (SEAL)

--------------------------------------------------------------------------------

       

Douglas T. Linde

Senior Vice President and

Chief Financial Officer

 

ACKNOWLEDGED AND AGREED: BOSTON PROPERTIES, INC. By:  

/s/ Douglas T. Linde (SEAL)

--------------------------------------------------------------------------------

   

Douglas T. Linde

Senior Vice President and

Chief Financial Officer

 

F-100



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank,

Fronting Bank and Swingline Lender

By:  

/s/ Eric Nesset

--------------------------------------------------------------------------------

Name:   Eric Nesset Title:   Vice President

 

F-101



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent

By:  

/s/ Kathleen M. Carry

--------------------------------------------------------------------------------

Name:   Kathleen M. Carry Title:   Vice President

 

F-102



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as a Bank and as Syndication Agent

By:  

/s/ Marc E. Costantino

--------------------------------------------------------------------------------

Name:   Marc E. Costantino Title:   Vice President

 

F-103



--------------------------------------------------------------------------------

COMMERZBANK AG NEW YORK AND

GRAND CAYMAN BRANCHES,

as a Bank and as Co-Documentation Agent

By:  

/s/ James Brett

--------------------------------------------------------------------------------

Name:   James Brett Title:   Assistant Treasurer

By:

 

/s/ Douglas Traynor

--------------------------------------------------------------------------------

Name:

  Douglas Traynor

Title:

  Senior Vice President

 

F-104



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Bank and as Co-Documentation Agent

By:  

/s/ Jeff V. Aycock

--------------------------------------------------------------------------------

Name:   Jeff V. Aycock, CFA Title:   Vice president

 

F-105



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION

as a Bank and as Co-Documentation Agent

By:  

/s/ Douglas S. Novitch

--------------------------------------------------------------------------------

Name:   Douglas S. Novitch Title:   Vice President

 

F-106



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

as a Bank and as a Managing Agent

By:  

/s/ Anthony A. Filorimo

--------------------------------------------------------------------------------

Name:   Anthony A. Filorimo Title:   Vice President

 

F-107



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as a Bank and as a Managing Agent

By:  

/s/ Michael Chiopak

--------------------------------------------------------------------------------

Name:   Michael Chiopak Title:   Vice President

 

F-108



--------------------------------------------------------------------------------

EUROHYPO AG, NEW YORK BRANCH,

the New York branch of a German banking corporation, as a Bank and as a Managing
Agent

By:  

/s/ Mark A. Fisher

--------------------------------------------------------------------------------

Name:   Mark A. Fisher Title:   Director

By:

 

/s/ Stephen Cox

--------------------------------------------------------------------------------

Name:

  Stephen Cox

Title:

  Vice President

 

F-109



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Bank and as a Managing Agent

By:  

/s/ Andrew D. Coler

--------------------------------------------------------------------------------

Name:   Andrew D. Coler Title:   Senior Vice President

 

F-110



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Bank

By:

 

/s/ Brenda Casey

--------------------------------------------------------------------------------

Name:

  Brenda Casey

Title:

  Vice President

By:

 

/s/ Linda Wang

--------------------------------------------------------------------------------

Name:

  Linda Wang

Title:

  Vice President

 

F-111



--------------------------------------------------------------------------------

UFJ BANK LIMITED,

as a Bank

By:  

/s/ Jesse McDonald

--------------------------------------------------------------------------------

Name:   Jesse McDonald Title:   Vice President

 

F-112



--------------------------------------------------------------------------------

CHEVY CHASE BANK, F.S.B., as a Bank By:  

/s/ Sadhvi K. Subramanian

--------------------------------------------------------------------------------

Name:   Sadhvi K. Subramanian Title:   Vice President

 

F-113



--------------------------------------------------------------------------------

CITIZENS BANK OF MASSACHUSETTS,

as a Bank

By:  

/s/ Daniel Ouellette

--------------------------------------------------------------------------------

Name:   Daniel Ouellette Title:   Senior Vice President

 

F-114



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.,

as a Bank

By:  

/s/ Jack Kissane

--------------------------------------------------------------------------------

Name:   Jack Kissane Title:   Vice President

 

F-115